Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 1 of 256 PagelD #: 1040

EXHIBIT 1.N

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 2 of 256 PagelD #: 1041
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 3 of 256 PagelD #: 1042

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank*s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

L. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, the Bank’s parent, and all of their
respective subsidiaries, affiliates, employees, officers, directors, shareholders, agents, attorneys, accountants, —
appraisers, consultants, insurers, successors and/or assigns (collectively, the “Bank Parties”), from any and
all claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, and all liabilities and responsibilities of every kind or character (all such
claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, liabilities and responsibilities shall collectively be referred to as the
“Liabilities”), howsoever arising, whether now existing or hereafter arising, including without limitation
Liabilities arising out of or in connection with the Loan Documents and/or any and all indebtedness,
liabilities and obligations evidenced by, arising from or associated with any of Loan Documents
(collectively, the “Obligations”), regardless of whether the Liabilities are known or unknown, now
existing or hereafter arising, joint or several, at law or in equity, arising by statute, contract, warranty or
tort, and regardless of whether the Liabilities have heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable

under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 4 of 256 PagelD #: 1043

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby

represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement shall be an immediate default and event of default under each of the Loan Documents for
which there is no notice, grace or cure period, and, upon the occurrence of any such default, the Bank
shall have the immediate right to exercise one or more of the rights and remedies contained in the Loan
Documents, at law and/or in equity, all of which rights and remedies are hereby expressly reserved.

7. This Agreement shall be construed according to the laws of the Commonwealth’ of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement may be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have

in any such legal action or proceedings.

8. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN EACH OF
THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN

-2-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 5 of 256 PagelD #: 1044

CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this

cRed_ day of May, 2017.

Greenbrier Hotel Corporation

 

State of fLV__

City/County of

Ss.

  

L a Notary Public of the City/County and State aforesaid,
certify that “Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this old). day of Ma 1

 

My Commission expires: Me, ZOAZ
Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 6 of 256 PagelD #: 1045

Justice Family Group, LLC

(SEAL)

 

Title: President

State of lA/. V. )

« )ss.
City/County of

   
  
 

, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. ice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

 

Witness my hand and official stamp or seal, this day of May, 2017.
Notary Public
My Commission expires: fe G, a das

Notary Registration Number:

Players Club, LLC

(SEAL)

 

State of LS VV. )
) ss.
City/County of G Lk )

L (on nit &. Van C€_, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Players Club, LLC, a Delaware limited liability

company, personally appeared before me this day and cD the due execution of this Agreement
on behalf of the limited liability company.

Witness my hand and official stamp or seal, this Me of May, 2017.

jatrgy es

MARRS Le Public

  

Mi, abd3

My Commission expires;
Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 7 of 256 PagelD #: 1046

Greenbrier Golf and Tennis Club Corporation

    

; (SEAL)
Name: Ji L. Justice
Title: President

SS.

State of W/, y . )
, a Notary Public of the City/County and State aforesaid,

illean L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia limited liability company, personally appeared before me this day and acknowledged the due

execution of this Agreement on behalf of the corporation.
boy of May,3017.

  

Witness my hand and official stamp or seal, this

 
   

My Commission expires: Z li 6 ” 093

Notary Registration Number:

(SEAL)

 

Title: Pfesident

State of WW

City/County of

LV,

) ss.
L Coma Vi2nCh _, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of

this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this as of

 

     
    

Notary Public

My Commission expires; 6, ol OA3

Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 8 of 256 PagelD #: 1047

Oakhurst Club, LLC

(SEAL)

 

Title: Mémber

State of Mtn L )
+) 8s.
City/County of Loxacndiiex,

L Leawcthel [pete a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is a Member of Oakhurst Club, LLC, a West Virginia limited liability

‘company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

2
Witness my hand and official stamp or seal, this AA Gey of May, 2017.
‘ J

  
  

  

CONNIE G VANCE

State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd

x Ch THe” Springs WV 24986

My Commission expies~aveny 46 2023

Notary Registration Number:

  
      

 

 

 

State of West ba_)
) ss.
City/County of _¢ als k )

, a Notary Public of the City/County and State aforesaid,

I,
certify that Tamss 7 AZ Ue, who is Taeascetse of The Greenbrier Sporting Club, Inc. a
West Virginia corporation, personally appeared before me this day and acknowledged the due execution

of this Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this ga* 4, of May, 2017.

te

Notary Public

      
  

soot aes 4
My Commission expires: Shedneany 6, LOS NOTARY PUBLIC OFFICIAL SEAL
Notary Registration Number:_ 7 CONNIE G VANE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ra

 
   
 

White Sulpher Springs WY 24986

  
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 9 of 256 PagelD #: 1048

The Greenbrier Sporting Club Development
Company, Inc.

(SEAL)

 

Title: President

suteot_ Lact Le_)
) ss.
City/County of G Gk )

1, é be ZMLE. i Vote , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,

Inc., a Delaware limited liability company, personally appeared before me this day and acknowledged the
due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 44

    

lay of May, 2017.

  
      
     

My Commission empires Yohewasy /é ) L208 Virginia
Notary Registration Number, Y My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ra
White Suipher Springs WV 24986

Southern Coal Corporation

By: (SEAL)
Name: James C. Justice, III
Title: President

Stateof_ = Ci*Y

) ss.

City/County of )

L , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation.
Witness my hand and official stamp or seal, this day of May, 2017.

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 10 of 256 PagelID #: 1049

The Greenbrier Sporting Club Development
Company, Inc.

By: (SEAL)
Name: Jillean L. Justice
Title: President

State of )

) ss.
City/County of _)

I , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President “of The Greenbrier Sporting Club Development Company,
Inc., a Delaware limited liability company, personally appeared before me this day and acknowledged the
due execution of this Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this day of May, 2017,

 

Notary Public

My Commission expires:
Notary Registration Number:

 

State of v mia )
) ss,
City/County of

I, Leslie _ Ravn Wals , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation.
Witness my hand and official stamp or seal, this 224 day of May, 2017.
Notary Public

My Commission expires: S-Bl-2D\1
Notary, Ni Number: 7546729

ail
Se ANN Wey

sp "NOTARY "* ei, io %
= wi" PUBLIC 2 3
2 y pee. #7580720 :*s
207 OMISSION is =

2%". Brod cs ies “7
*, yp 8 5/31:20.b4. es
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 11 of 256 PagelD #: 1050

 

 

 

A&G Coal Corporation
(SEAL)
Stateof_Vivaivia
C ) ss.
City/County of ReaneXe _)
L, Leste N Is a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation.

Witness my hand and official stamp or seal, this 22a day of May, 2017.

Notary Public
\edfy, Commission expires: S-3(- 2017
BXO ANND pe Registration Number:_7$feb92.9
Po NOTARY 55%
Bardo Mining, LLC

~

~
Ive pusuc oS
= %& ? REG. #7560729 : & =
= op *, MY COMMISSION 7 — =

 

EXPIRES SS
“fojst OSs (SEAL)
an VEAL
ais
State of VivGinio, )
) ss.
City/County of

L_Leshe Aww lfedls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 2204 day of May, 2017.

Notary Public

My, Gommission expires:_ 9- Bt-Z017T
a egistration Number:_7 5(ab12-4

<S ert tteag QS
SO voy “9 %

«naor?
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 12 of 256 PageID #: 1051

wv

%
SUE:
32

we
23 ow
30,
%
ce

“

~,

*!

e?%
ay

~
~
oe
~
~
~
~
-
-
-
-
-
-
*
a
-

+
“s,
%s

% ene? ote, “2,
> Pe NOTARY nt
 pupuie “PS
REG. #7860729 : * =

‘ xs

: ‘7
? REG. #75007"
R comission :

ay Wing A LTA KO

“Ty

*, EXPIAl :
Y +... 91, 2001.- So

Liggett Mining, LLC

(SEAL)

 

 

State of V 4 L
) ss.
City/County of )

L beste havi Wiesls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company.
Witness my hand and official stamp or seal, this nd day of May, 2017.

Notary Public

wu My, Gommission expires: S-3(-2017
KNNoWwa’ Registration Number:_7S/o09Z9%

Ye NOTARY

puBLG *

?.

“

*

Trcpeat®

29 *

=
€S ‘é

 

%¢ a

oN

"9

 

State of Viv \
) ss.
City/County of TYCGaON.  )
L Leste. By N Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company.
Witness my hand and official stamp or seal, thisz za day of May, 2017.

’ Lobes

Notary Public

Commission expires:_ § - 3-201
‘Registration Number:_15 leb12.4
& é

< MY COMMISSION
. BPRS. Se
531 01 S$ 9-
Myer” a
Vea TH OF

id
red

Tree gy aye’
Ve “",
Pe NOTARY "1.07

oo
=
~
Ss
m
=
=
~
-
-
o
-
=
rg
°

* ? REG. #7560729 3 * E
3 oo MYCOMMISSION fe =
2B. ENPRES, =
%

Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 13 of 256 PagelD #: 1052

 

 

Infinity Energy, LLC
(SEAL)
State of _V LV; nic )
) ss.
City/County of

I, _ Leste. ervey Wels , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Infinity Energy, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

Witness my hand and official stamp or seal, this Z22Maay of May, 2017.

Notary Public
\\sttMy¥ Gommission expires:_ 5 «31-2017
she ANNoldge Hegistration Number: %$6729
D* NOTARY "<p %
G2" Supe
! pea, #7560729 : *
% MY COMMISSION F =
B'.  HPRES. “Ss
% yp NOD &
% *, yy We ALT RS

"Tree

State of V Votn
)ss.
City/County of
I, Leslie aver Wells a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Cane-Patch Mining Company, Inc., a Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

*
2

faa

Cane-Patch Mining Company, Inc.

¢,
4 ty

(SEAL)

 

 

Witness my hand and official stamp or seal, this 224... of May, 2017.

Notary Public

My Commission expires: 5 31-2017
we! A Wty Registration Number: 4Sip DTL&

é
.

" pupuie ,%

= -10-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 14 of 256 PagelD #: 1053

Meg-Lynn Land£ompany, Inc.

     
 
  

By: (SEAL)

an resi Justi
Title: President

 

 

State of Vw ie.

) ss.
City/County of Rognolte _)

I, : $ a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this 22'4 day of May, 2017.

Notary Public

wuiMyi fommission expires: 5- “3b 2007
7 yasjsteation Number: 15460724

spe & “,
SG. "NOTARY" ip

“4,
os

qvettiltes,

 

x

 

ve" pusuc 9% :
i "REG. #7560729 7 tk = Premium Coal Company, Inc.
MY COMMISSION 7. =
2° <=
o exPIRES, “Ss
yp SRAM SS (SEAL)
% MEAT or we
“aw
* @ e
State of Inia
) ss.
City/County of

1, _Leshe Ast Wells _, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, [II who is President of Premium Coal Company, Inc., a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.
Witness my hand and official stamp or seal, this zy day of May, 2017.

Rati On Lider —

Notary Public

My Commission expires: 5- 31-26 20(7
SNE ANN Jean 19Le O72 24

sen. Se

xi -
3%, EXPIRES ts = a1.
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 15 of 256 PagelD #: 1054

Baden Reclamation Company

     

(SEAL)

 

on

e: President
State of Vi t Y
) ss.
City/County of
L, Leslie Rav wv hJels , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is President of Baden Reclamation Company, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation.

Witness my hand and official stamp or seal, this Z2hiay of May, 2017.

Ruabis, Qe bets

 

 

Notary Public
oot AN ; ‘pmmission expires: 5- 3l-4061
s eee , ‘Registration Number: JStp 6729
OY" NOTARY AS
My PuBsuc “8S
* : REG. #7560729 : & = Nine Mile Mining, Inc.
2) MY COMMISSION ixé
“ Wen oe RS
ny iA owe!
State of if
) ss.
City/County of MeGQa aka ) .
I, Leshe As N Wels , a Notary Public of the City/County and State aforesaid,
certify th

at James C. Justice, II] who is President of Nine Mile Mining, Inc. a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation.

Witness my hand and official stamp or seal, this 2204... of May, 2017.

Notary Public

My Commission expires:_§ -\-20\7
Notary, Registration Number: TK le D124
Nye ANN Wet,
SO Nora,
FNL pusuc 8%
= %& : REG. #7560729 : & =

2.531 010. SS “12-
' “Ss

4, Oy te secaee® >
%% Mh LTH OF “

Treeeeayy
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 16 of 256 PagelD #: 1055

Bellwood Corporation

(SEAL)

 

 

® 2 e

State of a
) ss.
City/County of

I Leste Aavw Wells _, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation.

Witness my hand and official stamp or seal, this 224 tay of May, 2017.

1 Que Ledeosd

Notary Public

vin My Commission expires: 5-1-2017
4¥ ‘ . ee
OS ey ANN ea Reestration Number: 7$(.6072-4
= Pe NOTARY So .
SMF pusuc *.
=k / REG, #7560729 : &
= <i, MY COMMISSION ; —
2° EXPRESS
“5131/20 E90
ep, Myc SS
411 EALTA OF

tena’

Bluestone Energy Sales Corporation

*
3

“*
tesa

 

“ty

 

  

State of
) Ss.

City/County of )

I Leshe hen N Wels , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 24 say of May, 2017.

bla.

Notary Public

My, Gommission expires: Ss “3(-20[7
we hoiag ijeeistration Number: 18k 6724
SENG ns
NOTARY "sn %,
Yo" Rats Os

2 %..531, 204). 3 -13-

by *
teeveot®
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 17 of 256 PagelD #: 1056

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC

(SEAL)

  
  

: es C, Just
itle: President

 

State of V i
) ss.
City/County of

L, ; ss Wells _ a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company.

Witness my hand and official stamp or seal, this : Ay of May, 2017.

    
   

Notary Public

os ‘©epmission expires:_ 6+ 3(-ZOl7
= ei. old Sgistration Number:_ “75g 0129

“? PuBuie “PS
%* | REG. #7560729 lk . Virginia Fuel Corporation
c2 » MY COMMISSION let

BPRES WSS

State of V LA
) ss.
City/County of
L, Les Le Pon Wels , 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. ad
Witness my hand and official stamp or seal, this 22 day of May, 2017.

Notary Public

 

cbedey
og ANN Yrramission expires: 5-3\-2017
SoM Ni sBstration Number: 0729
She NOTARY RZ
, PUBLIC .
% | REG, #7660728 | & =
<2 | MY COMMISSION ; < =
; “ss “14
, B31 20.19." =
' >

.

yn

aa
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 18 of 256 PagelID #: 1057

Justice Low S Mining Ine.

  

 

 

(SEAL)

   

 

 

Nadipe* Cc. Justice ye
Title: President
State of mi
) ss.
City/County of
1 Leste Awa Wels 2 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Justice Low Seam Mining Inc., a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. id
Witness my hand and official stamp or seal, this 22. day of May, 2017.

lee

ett, Notary Public
ye ANN py, %4,

SS Be ’ *M' ; ¢, 3 ion expires: 45- -ZOlT

= JS eras istration Number: 29

= ® REG. #7560729 ¢ & =

3 Zs MY COMMISSION = = Kentucky Fuel Corporation

~ . ‘
SP eo notany

~

7
~
~~
-
-

2B, __ EXPIRE 18s

   

 

 

  

By 3 20 :
“ Pes, os x ~
eM Z (SEAL)
: es C. J :
Title: President
State of
) ss.
City/County of
I ‘ WJ $ a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. of
Witness my hand and official stamp or seal, this 22. day of May, 2017.

-

Notary Public

ww! Conymission expires: S-2bt
\ NWageistration Number:

“
vy

"S

™~ "PUBLIC z
ke } REG, #7560729 & E
1 MY COMMISSION iat
oO, *. XPI =

Se si a -15-
Dy, me eneest” oN ¥
1, FEALTA OS

rere

=
=
=
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 19 of 256 PagelD #: 1058

Bluestone Resources Inc,

 

 

State of |
) ss.
City/County of

L Les lie ; beaw iV Was , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation.

Witness my hand and official stamp or seal, this Z2.4 5 of May, 2017.

Li Qr

Notary Public
\utnedfy, Commission expires: 5-31-20l7
we AN NNgigty Registration Number: “754,072.9
NOTARY 9%, |
Ste A National Resources Inc.

J." puaLc
eT REG. #7560729: * =
% wy COMMISSION ? <=

 

2. EMPIRES, =
a, fh OSS

 

Q .
co MEAT Bs

me, .
State of Vi
) ss.
City/County of
1 Leste. Awww Wells a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of National Resources Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. |
Witness my hand and official stamp or seal, this 22. day of May, 2017.

Notary Public

yevenes
on IM on ission expires: 5- 31-2017
Pn Way: istgation Number: “1Sle 0724

2S *
FNS pusuc 7°
= % { REG, #7560729 *
%

agest

-16=
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 20 of 256 PagelD #: 1059

Tams Management, Inc.

 

e: President

State of V
) ss.
City/County of

| ‘ ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. add
Witness my hand and official stamp or seal, this Z day of May, 2017.

 

    

 

 

Notary Public

ye AN n Zgmmission expires: §-3(-2Dt1

oy ms Notey Registration Number: 754.0729
Pe NOTARY "80%

“y PuBLIC

2 REG. #7560729 +

Justice Farms of North Carolina, LLC

Fhagenaash’

   

7 i=
Bs 0 Ss
; ee (SEAL)

 

  

: James C. Justice
itle: President

 

State of ini
) ss.
City/County of |

1, Leste, Baviw Wells. a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behaif of the limited liability company.

Witness my hand and official stamp or seal, this Zs, of May, 2017.

Rate Our Lebeoa.)

Notary Public

we A ission expires: S-Bl- ZIT
ye tration Number: “75 lg 0729

#
SPrnotany 5%
FY)" pup

? REG, #7560720 3

E*
29, * MY COMMISSION ? —

Tran gyy as

_ EXPIRES, =
“yy. $3 M41. SS
4, tees \ s -17-

eyeqaaa
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 21 of 256 PagelD #: 1060

James C, Justice Companies, Inc.

(SEAL)

 

A . ‘
State of Vi
) ss.
City/County of
I, { esl Bae Waub , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of James C. Justice Companies, Inc., a Delaware

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 22 Srey of May, 2017.

Notary Public
seeteellegy ~s ‘
Ry e AN iy Yptemission expires: 5-3 (-2.017
> Nga RsBistration Number: 7840729
NP pusuic “.° S
; REG, #7560729 ; * = Twin Fir Estates, LLC
+ MY COMMISSION ; =

2," —_ EXPIRE =:
te,

“oe

an
=
nN
©
Gi
?

 

State of
) ss.
City/County of
1, ; AN ls, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is Presid

ent of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

Witness my hand and official stamp or seal, this z2 A... of May, 2017,

Notary Public

Oy Aig tmigson expires: 5-3-2611
Sepeno esivcation Number:_75l,D72.9
GP NOTARY 6, %
“ie PUBLIC *,
? REG. #7560729 3
<=

Sawoert

4 ~) -18-
“Fy VERT or ow 18
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 22 of 256 PagelD #: 1061

 

 

Wilcox Industries, Inc.
(SEAL)
State of voini
) ss.
City/County of
: a Notary Public of the City/County and State aforesaid,

I,
certify that James C. Justice, HII who is President of Wilcox Industries, Inc., a West Virginia corporation.
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation.
Witness my hand and official stamp or seal, this 224 day of May, 2017.

.

Notary Public

Awetlllltany,
wy Sue amnion expires: S= 3f- ZOU7

  

SF ‘N eupet efistration Number: “75(e072.%
oS [RE ca Os =
=. MEG # = ;
Fo} MY comasson z Triple J, LLC

23° . Popes ON ie

a S —_~ &

%, Bp,» 31-20. “ss .

By: (SEAL)

 

%, Bie cccne .
%, Ny We
“* true or ipspoeesC: Justice,
Title: President

4
State of
) ss.
City/County of
f dls , a Notary Public of the City/County and State aforesaid,

L,
certify that James C. Justice, III who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. a
Witness my hand and official stamp or seal, this 22 day of May, 2017.

Notary Public

u NAY Gpmmission expires:_Or 31-20 5-31-2007

yah
oye 9, Ai Noltgy Registration Number ber: 9640729
SO Nora “n%
Fy pusue
zm: =
2B mss
Hoy saad SS -19-

“ay, WERT oe

Tenceyyyas’®
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 23 of 256 PagelD #: 1062

(SEAL)

 

Name: James C. Justice, III

 

State of ee
_ +) ss.
rad)

 

a

City/County of __

lL, _. — sys. =» 4 Notary Public of the City/County and State aforesaid,
certify that “Tames C. Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement.

Witness my hand and official stamp or seal, this_ ‘ ‘day of May, 2017.

My Commission expires:
Notary Registration Number:

(SEAL)

 

I, f a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement.

cf
Witness my hand and official stamp or seal, this a ” day of May, 20]7.

My Commission eine Ld gua A 6 y oe O23
Notary Registration Number: a

 

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Re
White Sulpher Springs WV 24986

 

-20-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 24 of 256 PagelD #: 1063

(SEAL)

 

(oe James Cc. Justice

State of inic.
) ss.
City/County of

I, Down ls a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement.

Witness my hand and official stamp or seal, this zd day of May, 2017.

el tiny :
’ we AN N Wes Mn Notary Public
SE “NOTARYIY, Bpamisson expires; O-Sl-2017

: ew PUBLICN ote Registration Number: ber:_ 750729
ok ! REG. #7seare0 |

 

to MYCOMMSSION ? — =
2%. ony Ss (SEAL)
~& Ci neer ° Name: James C. Justice, II

) ss.
City/County of )

L , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement.

Witness my hand and official stamp or seal, this day of May, 2017.

 

Notary Public

My Commission expires:
Notary Registration Number:

-20~
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 25 of 256 PagelD #: 1064
State of Meas ft Ka )

(SEAL)
Name: Cathy L. Jistice
) ss.
City/County of (4 geenbriene
L f bans ls. Vissh , a Notary Public of the City/County and State aforesaid,
certify that y L. Justice personally appeared before me this day and acknowledged the due execution

of this Agreement.
Witness my hand and official stamp or seal, this df ay of May, 2017.

   

My Commission expe obnuceny Le G, AORF NOTARY PUBLIC OFFICIAL SEAL
Notary Registration Number: (“Oa - —_ CONNIEG ANCE
ary Nee Stitey State of West Virginia

My Comm. Expires Feb 96, 2023
159 Waynes Mountain Rd
-_ White Sulphe Springs WV 24986

  

State of Yas 7 VA )
_) Ss.
City/County of Gr#aenhyie)

L f Loca os Leal 2 , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Chesapeake and Ohio Traveler, Inc., a Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

&
Witness my hand and official stamp or seal, this Ag" day of May, 2017.

 
   

Notary Public
My Commission expires Vohaeony 16,2043
Notary Registration Number: ee NOTARY PUBLIC OFFICIAL SEAL
fre CONNIE G VANCE

State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ra
White Sulpher Springs WV 24986

 

-21-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 26 of 256 PagelD #: 1065

The Greenbrier Resort and Club Management
Company

 

State of Lhe st Vga
) ss.

City/County of

L : GC. » a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation.

2
Witness my hand and official stamp or seal, this A fay of May, 2017.

     
 
    

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 
     
 

My Commission expres Yee bawery / ) ROAA

Notary Registration Number:

 
 
      

Greenbrier IA, [it

(SEAL)

 

State of AG s :
) ss.
City/County of ;

L f Faia TA Vaated , a Notary Public of the City/County and State aforesaid,
certify that Jiflean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally

appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation.

Witness my hand and official stamp or seal, this

My Commission ein Cnaay Mt 6, x OR 3
Notary Registration Number:

-22-

ak
day of May, 2017.

     
 
  

NOTARY-PUBLIC OFFICIAL SEAL
GONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain R¢
White Sulpher Springs WV 24986

a ied ae

  
     
      
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 27 of 256 PagelD #: 1066

+
‘

Old White Club Corporation

(SEAL)

 

Sate of lt Wap)
) ss.
City/County of (Seeenhriett )

L , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 72 Wf, of May, 2017.

   
  
  

My Commission expires Yo Aducny Mb A0RSB
Notary Registration Number:

 
  

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

     
 
 
 
  

  

of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this 2 “day of May, 2017.

My Commission eine Pa atay/ Je, LQLRB
Notary Registration Number:

   

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
189 Waynes Mountain-Rd
White Suipher Springs WV 24986

 
   
     
    

-23-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 28 of 256 PagelD #: 1067

Southeast Cotton, Inc.

(SEAL)

 

tle: President

 

State of _\/ lvGinia. )
) $s.
City/County of Roanoke

1 Leste, Baw Wetls

a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation.

Witness my hand and official stamp or seal, this22-44 day of May, 2017.

wily, Gommission expires: §-3{-2017
Oye ANOS papisuation Number:_ %$le 072.9

Soy
GP NOTARY “$6 )%
PUBLIC “ 4

 

Lic Qn

Notary Public

American Turf Grass Corporation

(SEAL)

 

Teng gy gays

State of

{ a
a ) ss.
City/County of Benak, )

 

  

itle: President

 

es C. Juste -

I, Les | 1e > Maw Wels , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this zz day of May, 2017.

au Mi Gagmnmission expires: 5-3(-2007

SNE blag Megistration Number: 75072.

= e NOTARY So %

ety ARY'*. Se %
ey 2. PUBLIC 6G <
= 1 REG. #7560729: y =
223 een =

2B. _ EXPIRE =< :

4%" 981/20. Ss 24.

%, oY

“ Henny of oe s

“Fores gars’

Notary Public
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 29 of 256 PagelD #: 1068

Rapidan, LLC

    

 

State of Mug on )
) ss.
City/County of
L, Leshe. Aww Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Rapidan, LLC, a. West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company.
Witness my hand and official stamp or seal, this

   
  

  

Why of May, 2017.

 

 

 

Notary Public
vin My Commission expires: §-3l-2olt
at : 5 .
oy e ane Resstation Number:_ 79& 0729
PP SS
SH NOTARY Se .
2, 2 PUuBuc 2 Blue Ridge Farm Center, Inc.
5% PREG. #7560729 3 4 =
22: MY Commission =
2B. Eres SE By: (SEAL)
Nan dame
Title: President
L \ Clls a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation.
Witness my hand and official stamp or seal, thisZ2 ray of May, 2017.

Notary Public

ellen,

4° "ty, :
SEO Mins sion expires: 5-31-2017
amas 75 1aD129

ation Number:

* -25-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 30 of 256 PagelD #: 1069

       

 

   

 
 
 

 

oy, °
Justice Family Farms, LLC
. S
By: Wi yooowe? (SEAL)
Na psdiames ron Justice AY
Title’ President
& e .
State of int
) ss.
City/County of
IL lie N ells , a Notary Public of the City/County and State aforesaid,
certify that Justice Family Farms, LLC who is President of Justice Family Farms, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company.
Witness my hand and official stamp or seal, this 224 of May, 2017.
Notary Public
My Commission expires: 5-3[-2007
itt! Noten, Registration Number: “750129
Sy
2% 5 Pusan’ % Greenthorn LLC
= eq # fo ~ 2
23! Mon S607,:° =
235 clings 8 iy E
235 neg Ow #* F By; (SEAL)
a ‘SS Na
“VENT EROS Tit!
CTH oF NWS '
ra * «6
State of IN
) ss.
City/County of
I f ells a Notary Public of the City/County and State aforesaid,
who is President of Greenthorn LLC, a Kentucky limited liability
f this Agreement

certify that James C. Justice, [IL
company, personally appeared before me this day and acknowledged the due execution o

on behalf of the limited liability company.

Witness my hand and official stamp or seal, thi aA day of May, 2017.

Lbroow

Notary Public

  
  

Nix Commission expires: 5-3-2017
Bolin tvs stration Number:_75 2012.9

é
m,
.

-26-

SH eseet
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 31 of 256 PagelD #: 1070

Black River Coal, LLC

 

*~

State of

) ss.
City/County of

I, $ a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company.

Witness my hand and official stamp or seal, this 224... of May, 2017.

Notary Public

My Commission expires; 5-31-ZOr
Notary Registration Number:_75(, 072.9

#312213¢¢v4 44)
oe BSN We jy

sett thang, ,
. "K van *%
< A NOTAR . rae) a
$ G PUBLIC
ie | REG. #7560729 : *
> MY COMMISSION  <
2 * EXPIRES . = a
53) OWN SS
%, Oy rrrres a“ ~

WEALTA Ss

o
-
-
-“~
-”
-
-
~
o~
~
~

qeeledlia,

a8

a

%
a
Ww

-27-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 32 of 256 PagelD #: 1071

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 33 of 256 PagelD #: 1072

®

a

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1, Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants. consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, the Bank’s parent, and all of their
respective subsidiaries, affiliates, employees, officers, directors, shareholders, agents, attorneys, accountants,
appraisers, consultants, insurers, successors and/or assigns (collectively, the “Bank Parties”), from any and
all claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, and all liabilities and responsibilities of every kind or character (all such
claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, liabilities and responsibilities shall collectively be referred to as the
“Liabilities”), howsoever arising, whether now existing or hereafter arising, including without limitation
Liabilities arising out of or in connection with the Loan Documents and/or any and all indebtedness,
liabilities and obligations evidenced by, arising from or associated with any of Loan Documents
(collectively, the “Obligations”), regardless of whether the Liabilities are known or unknown, now
existing or hereafter arising, joint or several, at law or in equity, arising by statute, contract, warranty or
tort, and regardless of whether the Liabilities have heretofore been asserted.

2, Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act. or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT. CLAIMS, COUNTERCLAIMS.
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 34 of 256 PagelID #: 1073

*

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES. RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of. constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it
is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and. upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved,

7. Each of the Justice Entities hereby agrees that in the event any Justice Entity sells,
transfer, assigns, leases or otherwise disposes of any real or personal property associated with any Justice
Entity, directly or indirectly engaged in the business coal mining, distribution or sale that is not otherwise
subject to a lien in favor of Bank, the Justices Entities shall pay to Bank fifty percent (50%) of the Net
Proceeds of any such sale, transfer, assignment, lease or disposition. Net Proceeds shall be defined as
gross proceeds resulting from such sale, transfer, assignment, lease or disposition minus associated capital
gains taxes, associated obligations, if any, to Mechel, attorney's fees associated with such transaction and
such liens as shall be required to be satisfied in order to effect such transaction. Such Net Proceeds shall
be applied to such debts of the Justice Entities and in such order as the Bank shall determine in its sole
and absolute discretion.

8, Each of the Justice Entities hereby acknowledges and agrees that certain of the Loan
Documents contain provisions governing the application and disposition of loan proceeds resulting from

ta
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 35 of 256 PagelD #: 1074

loans by each of Goldman Sachs Group, Inc. and Bank of Montreal, and each the Justice Entities agrees
to be bound by and strictly comply with such applications and dispositions. Each of the Justice Entities
hereby further acknowledges and agrees that certain of the Loan Documents contain provisions governing
the sale of assets owned by one or more of the Justice Entities, and each of the Justice Entities hereby
agrees to be bound by and strictly comply with such sale provisions. In addition, each of the Justice
Entities hereby agrees that the Bank shall have right to engage a consultant of its choosing to (1)
interview the management of the Justice Entities, (2) review any plan of the Justice Entities, (3) review
and monitor past, present and future transactions of the Justice Entities, (4) review and monitor bank
account balances at all financial institutions at which any of the Justice Entities maintains accounts, (5)
review cash management procedures and controls, (6) prepare reports and (7) perform such other and
further services as the Bank shall determine in its sole and absolute opinion are necessary or desirable
(collectively, the “Consulting Services”). Each of the Justice Entities shall assist and cooperate fully, and
cause all of its officers, members, managers, employees, agents and all other persons under its control, to
assist and cooperate fully with such consultant's provision of the Consulting Services; and the Justice
Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees and other charges
associated with the Consulting Services.

9, This Agreement shall be construed according to the laws of the Commonwealth of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement shall be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion, Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have
in any such legal action or proceedings.

10. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN EACH OF
THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION JIS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 36 of 256 PagelD #: 1075

+

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under sealas ofthis _
day of February, 2018.

Greenbrier Hotel Corporation,
a West Virginia corporation

 

“4y
State of viz A )
) ss.
City/County of. Grech LEA

1 , S “ei¢G.© _, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and ac wiedged the due execution of this
Agreement on behalf of the corporation. She [eheck one] is personally known to me or [7] has
produced as identification.

&
Witness my hand and official stamp or seal, this 27 ay a

 

 

 

My Commission exten taaae 62023
Notary Registration Number: NOTARY PUBLIC OFFICIAL SEAL

CONNIE G VANCE
State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ad
White Suipher Springs WV 24966

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 37 of 256 PagelD #: 1076

Justice Family Group, LLC,
a Delaware limited liability company

C
* sileaf L. Justice, Prqsjdent

=
a

B

 

_(SEAL)

State of J@r 7 U/RE Saft
City/County of CRE EAS bey ‘6

IL Sr (2 fees CL , 8 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowled due execution of this Agreement
on behalf of the limited liability company. She {check one] [21 is personally known to me or [~] has

 

produced as identification.
Witness my hand and official stamp or seal, this / day of CCLk ak hl , 2018.
f gn pe ft en Ef nal Zt f
—_f— he EN ng ff
a Read pe

  
     
 
     
 

 
 

ee 3 TARY PUBLIC OFFICIAL SEAL
My Commission expireé: L brary 1 ORF No CONNIE G VANCE
Notary Registration Number: Z State of West Virginia
My Comm. Expires Feb 16, 2023
Mountain Rd
P layers Club, LLC, a Hes thane WV 24986
a Delaware limited liabilj

  

By: (SEAL)

 

Stateor Los 7 Use ELIA
City/County of 0 Leealh2}% &

1, ¢ 4 ra Bel. eu Lia 4t@s2, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Players Club, LLC, a Delaware limited Jiability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited Hability company. She [eheck one] is personally known to me or [7] has
produced as identification.

fe a

Witness my hand and official stamp or seal, this BF, day of
wr - Y 5 3 rr Le —
EO Llidee

LA rat ff LE
é Notary Public

   

c :

My Commission expires wf LLC oY fe Gy x ORF
Notary Registration Number: f NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

Ff My Comm. Expires Feb 16, 2023
5a Soy 159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 38 of 256 PagelD #: 1077

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

     

NOTARY PUBLIC OFFICIAL SEAL

 
   
 

State of LQ s7 USAC wr A ee roRe
38, State of West Virginia

Cimon ot - heed My Comm Expires Feb 16, 2023
159 Waynes Mountain Rd

 
 
 

   

    

L a Notary Public of
certify that Jillean L. Justice who is President of Greenbrier Golf anf Tenis Club
Virginia corporation, personally appeared before me this day and a¢knowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or ["] has
produced a8 identification.

Wimess my hand and official stamp or seal, this day of eB LUMRY 2618.

a — f ff
vo fe VAS f/f 4
6 ae : WAT <
= }

\—__Notafy Piblic
My Commission expires, C, OLB
Notary Registration Number:

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

    
   

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
Az} State of West Virginia
524} My Comm, Expires Feb 16, 2023

fe 2) . hore 159 Waynes Mountain Re
Lize( CO _-, 4 Notary Public of thé City/County and, State ‘alorasaid,. wy 24586

is President of Greenbrier Medical Institute, LLG, a WesteVirginia~er=
limited liability company, personally appeared before me this day and acknowledged the due execution of

this Agreement on behalf of the limited liability company, She [check one] [Mis personally known to me

or [_] has produced as identification.

Witness my hand and official stamp or seal, this” 7 day of Fepeuary , 2018,
AS —., if F Sf . J
fr 40 as oa St forrest. ed

Le 2.

My Commission expires?” Sol. A tle ea Le 1, AOA

Notary Registration Number:

State of ZUC37 VARGO Lyip
City/County of Eke en Be (er.

a

   
    
          

 

 

Notary Public

6
Case 5:21-cv-00320 Document 49-16

company,
produced

  

is » Member of
personally appeared before me this owled

on behalf of the limited liability company. she fokeck's
an

Filed 07/14/21 Page 39 of 256 PagelD #: 1078

Oakhurst Club, LLC,

‘a Notary Public of the City/County and State afbresaid

Oakhurst Club, LLC, a West Virginia limited liability

check onal Re the dus execution of this Agreement
known to

personally moe or [_] haa

 

Witness my hand and official stamp of seal, this 2X. /_

My Commission ein Lobataiy 4) sy
Notary Registration Number: (6 2ORB

   

  
   

  
  

 

 
  
  

 

     

 

NOTARY PUBLIC OFFICIAL SEAL
ae) CONNIE G VANCE
ee i} ier State oan bg
ete ‘omm. Expires Feb 16,
Se, 158 Wayne Mourainfae

White Sulpher Springs WV 24986

    
 

The Gresnbriep i

a West Gi

By: /4 f
Names Steven “). Ber7

Tite: ~ Vie reg fen TF

 

(SEAL)

| & Notary Public of the City/County and State aforesaid,

Sporting Club, Ino. 2

certify \ fate j Suh 6f The
on, personally appeared before me this acknow)i
tafe eee

as identi

 

Witness my hand and official stamp or seal, this /

Thy ot Febyinyy 2018,

 

 

‘ Notary Public
Nowy Rogianton Nn Sie See, LESLIE ANN WELLS
—~ NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729 21

J-
My Commission Expires May 31, 20_¢

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 40 of 256 PagelID #: 1079

Oakhurst Club, LLC,
a West Virginia limited liability company

__ (SEAL)

 

State of Ww es7 ti ‘& Gene A

City/County of OC ea app eR
iO be tated GL l fii : 2s Notary Public of the City/County and State aforesaid,

certify that Tillean L. Tustice ho is a Member of Oakhurst Club, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] (dis personally known to me or [7] has

  

 

 
 
 

produced as identification.
Witness my hand and official stamp or seal, thisA.7 day of ke
Ld,

 
 

NOTARY PUBLIC OFFICIAL SEAL

      
  

   

| CONNIE G VANCE

My Commission expires. /0/ ivory (6 ZOAB State of West Virginia

Notary Registration Number: / My Comm Expires Fab 16, 2023
159 Waynes Mountain Ra

 
 
 

  

Whit Sulpher Springs WV 24986

  

The Greenbrier’ Sporting Clib, Ing, ”
a West Virginia <orporation |”
47)

  

 

 

py: KP DAA ___ (SEAL)
Name: S: fc Ji Bice AA elf,
Title Je eC fi res qe 4

LES il “WA ells a Nga Public of the City/County and State aforesaid,
certify that Sfeahen Fall who is \ VCS OF The Greenbrier Sporting Club, Inc. a
West Virginia corporation, personally appeared before me this day and acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] [DT is personally known to me or [7] has
produced as identification.

Witness my hand and official stamp or seal, this Z/ They of Fi € Feby LA wif , 2018.

My Commission expires: ~3 { “Loe
Notary Registration Number: 9

 

 

Notary Public

“Je
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 41 of 256 PagelID #: 1080

* s

State of \ | fe in iC. )
3 ) ss.
City/County of Koax ole _)

1, _Leshé Awn bells

certify that Jillean L. Justice who is President
Inc, a Delaware corporation, personally appeared before me this day
execution of this Agreement on behalf of the corporation. She [check one]

or [_] has produced

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

gt

By: = Wht VU“ | Ml oe (

(SEAL)
Jillean L. Justice, President

 

, & Notary Public of the City/County and State aforesaid,
of The Greenbrier Sporting Club Development Company,

acknowledged the due
is personally known to me
as identification.

 

Witness my hand and official stamp or seal, this [7 dayor  /V la rch , 2018,

My Commission expires: S- ~ ~202.1
Notary Registration Number: 752672

State of Vi ina.
ss.
City/County of GrO¥s

L lie Awe Wells

 
 
 
  
 

Bali (bn ULiti

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7860729 oz!
My Gornmission Expires May 31, 20.41

tion,

 

a Delaware corporation

 

a Notary Public of the City/County and State aforesaid,

certify that James C, Justice, MI who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agiresnent on behalf

of the corporation.

He [check one] [YY is personally known to me or

has produced

as identification.

Witness my hand and official stamp or seal, this ZT™ day of February , 2018,

 

My Commission expires: 5-3|- 2021
Notary Registration Number: 7660725

bee LOxt9.

Notary Public

 

LESLIE ANN WELLS “|
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7860729 {

My Commission Explras May 31, 20.2!
rehidtasenpienimamincdiciimaniadtavns’ rae,

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 42 of 256 PagelD #: 1081

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By: (SEAL)
Jillean L, Justice, President

State of )

)ss.

City/County of )

i, . a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2018.
Notary Public

My Commission expires:
Notary Registration Number:

Southern Coal Corporation,
a Delaware corporation

 
  

By ~____ (SEAL)

 
 

2s C, Justice,

 

State of Viv ina. )
) ss.
City/County of [NOGeoks )

I, Leshe Aootns Wetls , a Notary Public of the City/County and State aforesaid.
certify that James C. Justice, [I] who is President of Southern Coal Corporation, a Delaware corporation.
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [i is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this Z7™ day of February , 2018.

 

 

 

p A dole (Ann LeOotod _
Notary Public
My Commission expires: 5-3i- 202i ESLIE ANN WELLS
Notary Registration Number: 75467229 . NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202!

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 43 of 256 PagelD #: 1082

A&G Coal Corporation,
a Virginia corporation

 
 

 

 

B (SEAL)
. Justice AUP President
State of Vivginia
) ss.
City/County of )
I, Leslie Av Wietis . 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, HI who is President of A&G Coal Corporation, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [-] has produced
as identification.

ta
Witness my hand and official stamp or seal, this 27 day of Fetoruciry . 2018.

Note ry. Public

 

 

LESLIE ANN WELLS

My Commission expires: §-3 1-202 NOTARY PUBLIC

Notary Registration Number: 7546729 Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 2024

 

 

 

Bardo Mining, LLC,

a Kentucky limited liability company

_ (SEAL)

 

 

State of V VG in
) ss.
City/County of )

I, _Leshe. Ras Watls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] fis personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this 2 | Way of Februany . 2018.

Bure Onn Lideos

 

 

Notary Public
My Commission expires: 5-31-2021
Notary Registration Number: “7S 872-49 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202

 

 

 

-9-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 44 of 256 PagelD #: 1083

Liggett Mining, LLC,
a Kentucky limited liability company

  

 

 

  

B (SEAL)
mes C, Justice. M)President
State of )
) 8s.
City/County of )
I, [ eshe. Pagar Wletis . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this ZT bad day of Feloruary 2018.

 

 

Notary Public ;

LESLIE ANN WELLS

My Commission expires: 5 ~3 |-2024 NOTARY PUBLIC
Notary Registration Number: “7560? 24 Commonwealth of Virginia i

Registration No 7560729

 

Sequoia Energy, LLC,
a Kentucky limited liability company

  

(SEAL)

 

 

Ames C, Justice, HL resident

State of Vin Oo j
) ss.
City/County of )

L Leste. Pain Wes , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IN] who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [is personally known to me or [] has
produced as identification.

Witness my hand and official stamp or seal. this 27 day of Febnior YH . 2018.

Ronis Onn dete

'
4

 

 

- Notary Public
My Commission expires: S$ - [: Z02.\ LESLIE ANN WELLS
Notary Registration Number: 092.9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20,24

 

 

 

~{9-

My Commission Expires May 31, 20,21
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 45 of 256 PagelD #: 1084

Infinity Energy, Inc.,
a Kentucky corporation

  

(SEAL)

  

 

. Justice, | ésident

State of Vj nic )
) ss.
City/County of anak )
I, Leslie fen Weis » a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HII who is President of Infinity Energy, Inc., a Kentucky corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [7 is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this Zi Bary of February, , 2018,

Notary Public

 

 

LESLIE ANN WELLS

My Commission expires:_9-3|- 202. NOTARY PUBLIC
Notary Registration Number: 75667295 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 202d

 

 

 

Cane Patch Mining Company, Inc.,
a Virginia corporation

(SEAL)

 

 

State of __\/ ee )
a ) ss.
City/County of _|XdQno ke)
1, Leste Roars Weits , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] [*T is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 27 day of Felrmary . 2018.

Notary Public

 

 

My Commission expires: S-34-202| LESLIE ANN WELLS
Notary Registration Number: "152 0724 NOTARY PUBLIC

Gommonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 202}

 

 

 

-l1-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 46 of 256 PagelD #: 1085

Meg-Lynn Land Company, Inc.,
a Virginia corporation

 

 

(SEAL)
State of Ante j
) ss.
City/County of )
I, Leslie. Rov Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Hl who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [ef is personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this 27% day of February , 2018.

.

Notary Public
LESLIE ANN WELLS

My Commission expires: S-3[-20Z | NOTARY PUBLIC
Notary Registration Number: ‘7540729 Commonwealth of Virginia

Registration No. 7550729
My Commission Expires May 31, 20 21

 

Premium Coal Company, Incorporated,
a Tennessee corporation

(SEAL)

 

State of 4 )
) ss.
City/County of Rpnnoke )

1, Leshe. hon Walls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [His personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this Z1¥oday of Febnaars , 2018.

 

Notary Public
My Commission expires: 9-3 (-20z.|
Notary Registration Number: "75% 072.49 ao Sagdic s

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2072

 

 

 

2 a ears etme
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 47 of 256 PagelD #: 1086

Baden Reclamation Company,
a Virginia corporation

(SEAL)

 

 

* a

State of — VIYGinia.
City/County of

) ss.

L, Leshe. fain Wells , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [iis personally known to me or [-] has produced

as identification.

Witness my hand and official stamp or seal, this 27> day of February , 2018,

Areal Qn tron)

 

 

 

 

Notary Public
| — ?
ry WELLS }
My Commission expires: 5-3 |- 202) Ee. | va G
Notary Registration Number: 1540729 _ Commonwealtn of Virginia t
Registration No. 7560729 i
| My Commission Expires May 31. 202! j
Nine Mile Mining!
a Virginia corporation
By: S08 ff taser? Mak x . » (SEAL)

 

Aismes C. Justices Hi President

State of V Lvai nia )
rR dss.
City/County of __[ G0 0.5

1 _Leshic, ai Wells, « Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIf who is President of Nine Mile Mining, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [WH is personally known to me or has produced

uu... #5 identification.

Witness my hand and official stamp or seal, this 21" day of Febmans 2018,

 

 

Notary Public
My Commission expires: S-3(-2021 f LESLIE ANN WELLS
Notary Registration Number; "]S0729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 ¥4|

 

~43-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 48 of 256 PagelD #: 1087

Baden Reclamation Company,
a Virginia corporation

  

 

 

By; (SEAL)
’, Justice, lyPtestdent
State of Virginia. )
ss.
City/County of )
I, Leshe. Ruin Wel ls . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Baden Reclamation Company, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [ek is personally known to me or [_] has produced
as identification.

ph
Witness my hand and official stamp or seal, this 27 day of Febniany . 2018.

 

 

 

Notary Public
"
oo IE ANN WELLS
My Commission expires: 5-31-2024 Se ey PUBLIC }
Notary Registration Number: 75@ 0729 Commonwealth of Virginia

Registration No. 7560728
My Commission Expires May 31. 2024

 

Nine Mile Mining ire:
a Virginia corporation

 

By: (SEAL)
James C, Justice, HI, President
State of j
) ss.
City/County of )
1, Les te, Batar Wells . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Nine Mile Mining, Inc., a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 21% day of February » 2018.

 

4 VA

 

Notary Public
My Commission expires: S-3(-2024 LESLIE ANN WELLS
Notary Registration Number: 50729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 a
My Gommission Expires May 31, 2041

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 49 of 256 PagelD #: 1088

Bellwood Corporation,
a West Virginia corporation

  

(SEAL)

Jaies C. Justice, Ue-President

 

 

State of V a nia )
) ss,
City/County of au-oKa. )

I, Leslie 3 Pontn Wet ls . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II! who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation, He [check one] is personally known to me or [-] has produced
as identification,

Witness my hand and official stamp or seal, this 21% day of Felonwany . 2018,

Batis Arn LiDeses

Notary Public

 

 

LESLIE ANN WELLS

My Commission expires: S- , J-202] _ NOTARY PUBLIC

Notary Registration Number: ‘7 0/0 072-9__ Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 20%)

 

 

Bluestone Energy Sales Corporation,
a Virginia corporation

 
  

 

   
 

RS < ___ (SEAL)
eames C. Just sett
‘ithe: President
State of Wi t )
) ss.
City/County of Ke. )
I. Leshe Naas Wels _, a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this Tay of Felonary - 2018.

 

 

Notary Public
My Commission expires: $3 3-262] LESLIE ANN WELLS
Notary Registration Number: “]5lo072.9__ NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 2024

 

 

 

-14.
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 50 of 256 PagelD #: 1089

Justice Coal of Alabama, LLC,
an Alabama limited liability company,
formerly known as Alabama Carbon, LLC

  

(SEAL)

 

 

sC, Justice, U-Member

By: (SEAL)
James C. Justice. I], Member

By: (SEAL)
Jillean L. Justice. Member

State of : )
) ss.
City/County of )

!

L Le Slie. fav at W ells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [e/eck one] ©] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this ZT day of Felons 2018.

Notary Public

 

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Ragistration No. 7860729
My Gomrilssion Expires May 31 20e$

My Commission expires:
Notary Registration Number:

 

State of ) wan saci

)ss.
City/County of )

1, . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 1] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] (] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of . 2018.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

-15-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 51 of 256 PagelD #: 1090

Justice Coal of Alabama, LLC,
an Alabama limited liability company,
formerly k eae as Alabama Carbon, LLC

__ (ne
rth (SEAL)

/ jet ey amber _ 4

 
   

 

Jillean L. J ustice, Member

State of / ee

) ss.

City/County of )

L , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or [_] has produced

 

 

 

. as identification.
Witness my hand and official stamp or seal, this day of , 2018,
Notary Public
My Commission expires:
Notary Registration Number:
State of Cd lle

. ) 3s.
City/County of Aaley4 _)

L Chie dL: VLE Te. , a Notary Public of the City/County and State aforesaid,
certify that Jarnes C. Justice, IL who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the duc execution of this Agreement on behalf
of the limited liability company. He [check one] [XJ is personally known to me or [[] has produced

as identification.

Witness my hand and official stamp or seal, this AI day of CELLitty , 2018.
oN
Notary Public

My Commission expires: Logit Z 02g - ee teata vty
! WER? SO OFFICIAL SEAL {

Notary Registration Number: Ae Notary Public. Stata of Wost Virginia |

[i dapat \ sf CYNTHIAL WHITE)

G He a James C Justice Companies inc }

106 Lockheed Drive 5

~|5- eel Beaver, WV 25813
os Tai see My commission expires April 13, 1 2022 2)
a es

Ty Lge

 

Oita, Te
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 52 of 256 PagelD #: 1091

Justice Coal of Alabama, LLC,
an Alabama limited liability company,
formerly known as Alabama Carbon, LLC

  

(SEAL)

 

 

. Justice, W-Member

By: (SEAL)
James C, Justice, Il, Member

By: _| ete Mite 4 (SEAL)

Jilleay’L. Justice, Mémber

 

State of Vive (o.
; 5 ) ss.
City/County of Koon aks )

L Leshe fay N Wetts __, 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] 7 is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 27 Bday of eleven _, 2018,
Puli Qn Leledbo

 

 

 

 

Notary Public /
My Commission expires: “Tones N done
Notary Registration Number: Commonwe with of Vircinia

Regletratlon N+. 7560729
My Commission Expl-es Mry 34. 202
Stateof ana me
) ss.
City/County of )
I ; & Notary Public of the City/County and State aforesaid,

 

certify that James C, Justice, 11 who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [1] is personally known to me or (_] has produced
as identification.
Witness my hand and official stamp or seal, this day of , 2018.

 

 

Notary Public

My Cominission expires:
Notary Registration Number:

~]5.
Case 5:21-cv-00320 Document 49-16

~

ve

oe

State of
City/County of

1, leslu. Aww Wells
certify that Jillean L. Justice, who is a Me

}ss,

liability company, formerly known as Alabam

personally appeared before me this day and

ponies
of the limited liability company. She [check one] iV] is personally known to me or [7]

as id

 

Witness my hand and official stamp or seal, this 4 ¥ say of Mase h

My Commission expires: S-3(-20
Notary Registration Number: (

State of Niwa ino)

) ss.

City/County of oe )

1 _Lesk: Natal Weits

certify that James C. Justice, II who is Presid

personally appeared before me this day and

 

Filed 07/14/21 Page 53 of 256 PagelD #: 1092

, a Notary Public of the C
inber of Justice Coal of Alab
a Carbon,

ity/County and State aforesaid,
ama, LLC, an Alabama limited
LLC, an Alabama limited liability company,

ac the due execution of this Agreement on behalf
has produced
lentification.
, 2018.

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31,20. 2/

 
  
  
 

 

   

Virgin

a Delaware corporation

 

 

a Notary Public of the City/Coun
ent of Virginia Fuel Corporation,
knowledged the due execution of

ty and State aforesaid,
a Delaware corporation,

ac this Apreement on behalf

 

of the corporation. He [check one] is personally known to me or [] has produced
a8 identification. is,
Witness my hand and official stamp or seal, this 2? day of fe “elt Ua , 2018.
J
Notary Public
My Commission expires: S- 3{-202)_
Notary Registration Number; 7540729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7580729
My Commission Expires May 31, 208)
a

 

L

-16-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 54 of 256 PagelD #: 1093

State of j
) 8s.
City/County of )

I, , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice, who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] [_] is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2018.

 

Notary Public

My Commission expires:
Notary Registration Number:

Virginia Fuel Corporation,
a Delaware corporation

  

 

 

By (SEAL)
25 C. Justice, (UP President
State of ina )
) ss.
City/County of O )
l, leske. Rav N Wells . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Virginia Fuel Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [Aq is personally known to me or ["] has produced
as identification.

Witness my hand and official stamp or seal, this 27 day of Felomany , 2018.
al t ag

 

 

 

Notary Public
My Commission expires: 5-3 1-252.)
Notary Registration Number: "1S4672.9 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 202]

 

 

 

~16-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 55 of 256 PagelD #: 1094

Justice Low Seam Mining Inc.,
a West Virginia corporation

  

(SEAL)

 

 

. JusticeZ President

*

State of : )
) ss.
City/County of )

I, | ldlie Aeoted Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] ber is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 27 day of feb mary 2018.
: Notary Public
os : LESLIE ANN WELLS
My Commission expires: 5-3 {- 2.02.1 NOTARY PUBLIC
Notary Registration Number: (5 0729 Commonwealth of Virginia

Registration No. 7560729

My Commisslon Expires May 31, 202.

Kentucky Fuel Corporation,
a Delaware corporation

  

(SEAL)

 

 

eC, Justice AN>Hresident

State of ’ )
) ss.
City/County of )

I, _Leshe few Af Weats ; a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [4 is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this 27 day of Fe lovwary , 2018.

i Qe dened

 

 

Notary Public
My Commission expires: S-3 \-Zozt LESLIE ANN WELLS
Notary Registration Number: Bh 0712 4 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202)

 

 

 

-17-

a ee

all
Case 5:21-cv-00320

Document 49-16 Filed 07/14/21 Page 56 of 256 PagelD #: 1095

Bluestone Resources Inc.,
a Delaware corporation

_ (SEAL)

 

State of

  

}ss.
City/County of

- j ! i
L Leste, Aur Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [oheck ore} is personally known to me or [] has produced

 

 

 

 

 

 

as identification.
Witness my hend and official stamp or seal, this ZT day of February __, 2018,
£
iL’ ae ff », ff
aNolsz Len tatty _
= Notary Public
mm f &
My Commission expires: 5-3 | - 202i an ay Cae
Notary Registration Number: Seok Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 Z/
National Resources Ine. aormeeccine
a West Virginia corporation

   

fos *

State of WG Wig ___)
) ; ) ss.
City/County of Seance }

1 Leshe Baw Wells.» Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of National Resources Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or LJ] has produced

as identification.

Witness my hand and official stamp or seal, thie ZT day of February 2018.
ih /) a

L a. f* fi , ao 1 +
GSE Me LAAL w— Lf i200
¥

 

 

Notary Public

 

7]

LESLIE ANN WELLS
NOTARY PUBLIG

| Cammonweailth of Virginia
Registration No. 7560729
|___My Commission Expires May 31, 20 2!

My Commission expires: 5- Bi-Zo2 |
i
Neil

Notary Registration Number: “7 Sin 724

©

ne

-18-

Iemnarmamsepreni. send
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 57 of 256 PagelD #: 1096

Tams Management, Inc.,
a West Virginia corporation

 
 

By (SEAL)

 

 

es C, Justice, If Prtsident

*

State of Vain )
}ss.
City/County of GeO, )

I, Leslie. hate Wells ; a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [Mf is personally known to me. or [-] has produced

as identification.

 

Witness my hand and official stamp or seal, thi ZT day of Febriary . 2018.
QUinm 2

Notary Public

 

LESLIE ANN WELLS

My Commission expires: SRl-202| NOTARY PUBLIC

Notary Registration Number: 90729 _ Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 20

 

 

 

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

 
 

 

 

BY (SEAL)
ss C. JusticgM€resident
State of Virginio )
) ss.
City/County of HRoaxoke _}j
I, Les kee. Rava Wel \s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] [fis personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 27 day of Febneary , 2018.

Notary Public

 

My Commission expires: 5 -3(-202 |

gi i . LESLIE ANN WELLS
Notary Registration Number: 7.590729 NORE RUSLe

Commonweaith of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 20zl

 

 

 

-19-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 58 of 256 PagelD #: 1097

James C. Justice Companies, Inc.,
a Delaware corporation

__ (SEAL)

 

State of Viv ina,

ss.
City/County of Poarote )

1, Leste Awe Wals , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [ef is personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this ZT day of —fehuens _. 2018.
Puli Qin Lihetgo

 

Notary Public
LESLIE ANN WELLS

My Commission expires: _S- 3{- 202) NOTARY PUBLIC
Notary Registration Number: 75G072.9 Commonwealth of Virginia

Registration No. 7590729
My Commission Expires May 31, 20,24

 

 

 

Twin Fir Estates, LLC,

a Virginia limited liability company

 

 

(SEAL)
State of urge )
: ) ss.
City/County of Orwote )
I, Leslee hw Weuts , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] ree personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this 27 4aay of -elovinas 4 , 2018.

 

 

‘ Notary Public
My Commission expires: 5~3(-Z02|
Notary Registration Number: “7540729 ee Shei

Commonwealth of Virginia
Ragistration No, 7560729
My Commission Expires May 31, 20 24

 

 

 

-20-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 59 of 256 PagelID #: 1098

Wilcox Industries, Inc.,
a West Virginia corporation

(SEAL)

 

 

State of V \ A inte. }
) ss.
City/County of )

I, Les le Dav Wels , 4 Notary Public of the City/County and State aforesaid,
certily that James C. Justice, II] who is President of Wilcox Industries, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 27 day of Fe bbniary , 2018.

Aubi Dir Lideoo

Notary Public

 

LESLIE ANN WELLS

My Commission expires; 6-31i-202) NOTARY PUBLIC
Notary Registration Number: “{Sle072.4 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 2024

 

Triple J, LLC,
a Virginia limited liability company

 
 

(SEAL)

 

 

=, Justice, VD President

State of Viv wanes )
)ss.
City/County of | panos )
L Leshie. Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, Il] who is President of Triple J, LLC, a Virginia limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] [ris personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 21 day of February . 2018,

Notary Public

My Commission expires: §-3(-262/ LESLIE ANN WELLS
Notary Registration Number: T5129 NOTARY PUBLIC
_—_- Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.24

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 60 of 256 PagelID #: 1099

(SEAL)

 

JantesG. Justice, m7

 

) $s.

City/County of FROGROK, +)

L Leslie. Awn laletls , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement. He [clieck one] [tis personally known to me or [-] has produced

as identification.

Witness my hand and official stamp or seal, this Zi Fay of Feloriany , 2018.

he rum Lids
Notary Public

LESLIE ANN WELLS

 

 

My Commission expires: 4-3\(-2024 NOTARY PUBLIC
Notary Registration Number: “(54 072.4 Commonwealth of Virginia

Registration No. 7560729
My Gommission Expires May 31, 2024

(SEAL)

 

 

 

 

James C. Justice, II

State of )
)ss.
City/County of )

I, , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, I] personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [_] is personally known to me or [_] has produced

as identification,

 

Witness my hand and official stamp or seal, this day of 2018.

 

Notary Public

My Commission expires:
Notary Registration Number:

2?
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 61 of 256 PagelD #: 1100

 

(SEAL)
Cathy L. Justice
State of )
} ss.
City/County of )
1, a Notary Public of the City/County and State aforesaid,

: sereeemretamannttteennmnnitttennetrennieeaiterseemeaed
certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] [] is personally known to me or ["] has produced
as identification,

 

Witness my hand and official stamp or seal, this day of 2018.

 

 

 

Notary Public

My Commission expires:
Notary Registration Number:

The Chesapeake aud Ohio Traveler, lue.,
a Virginia corporation

  

__ (SEAL)

State of /) Os7 UL REANTA
s8.

City/County of Creed Bey e&.
PZ, he “Phy ay . . ,

L/ fae sf 2 /eee7e a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and ye edged the due execution of this

1s

Agreement on behalf of the corporation. She [check one] personally known to me or [7] has
produced as identification.

day of UALY, UB.

   
 
 

Witness my hand and official stamp or seal, this

My Commission expiresy teliasayy t 6, AOS
Notary Registration Numbeh:

  
 

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
1 State of West Virginia
ha fy Comm. Expires Feb 16, 2023

159 Waynes Mountain Rd
While Sulpher Springs WV 24986

    
     
 

-23-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 62 of 256 PageID #: 1101

 

State of MOA
Gity/County of

1, cg ate L White. , 4 Notary Public of the City/County and State aforesaid,
certify that y L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement, She [check one] [iQ] is personally known to me or [7] has produced
as identification.

Witness my hand and official stamp or seal, this cy tt hygy 7 , 2018.
2 ti - —-, (gs pg a ee —— . >
(jell, UME ~ eRe,

} =f Notary Public. Stale of We

} ss.

 

 

 

Notary Public yo % Ce CYNTHIA L WHITE
My Commission expires: 4a) [3d 022, nS) CE eae een ote
Notary Registration Number: Ag Beaver, WV 25019
ee My commisalon explres April 13. 202

The Chesapeake and Ohio Traveler, Inc.,

a Virginia corporation

By: (SEAL)

Jillean L. Justice, President
Stateof see)
) ss.
City/County of ___ )
[ a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [J is personally known to me or [7] has
produced as identification.

Witness my hand and official stamp or seal, this day of __ , 2018.

 

Notary Public

My Commission expires:
Notary Registration Number:

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 63 of 256 PagelID #: 1102

The Greenbrier Resort and Club Management
Company, a Virginia corporation

 

State ot 0g 7 UL R.6 yw SA
City/County of 62.¢€ a8 Le Rr.

LZ Cobo Lott Ge __» 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L, Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day an cknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] (Mis personally known to me or [] has
produced as identification.

Witness my hand and official stamp or seal, this

 
  
   

  
 

My Commission expire A deste C6 ROL. NOTARY PUBLIC OFFICIAL SEAL
Notary Registration Neel , 3 Same CONNIE G VANCE
; , State of West Virginia
: : My Comm. Expires Feb 16, 2023
Greenbrier IA, Inc, 159 Waynes Mountain Rd
a Delaware corporation White Sulphar Springs WV 24986

 

-

C

By: <4
Filled. Justice , President

(SEAL)

 

   

State of L025. ‘MA
City/County of O€

LZ forse pe Y rZ(@L _, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowjedged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this a7 day of ts a 8g

fo ben ¢ As a

c Pi
Left Vk ct att G0
: Notary Public

My Commission expe Phatany Hb AOL SB
_ wn NOTARY PUBLIC OFFICIAL SEAL
4%

 

”

Notary Registration Number:
CONNIE G VANCE

State of West Virginia

My Comm Expires Feb 16, 2023
: 159 Waynes Mountain Rd

“24- White Sulpher Springs WV 24986

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 64 of 256 PagelID #: 1103

Old White Club Corporation,
a West Virginia corporation

 

State of esr Uirg “Mt A
$3.
City/County of Le ew BE, @ fe

7 og *

LL pul LaiGe _, » Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Old White Club Corporation, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [cheek one} [is personally known to me or [7] has
produced as identification.

Witness my hand and official stamp or seal, this By day of Fehhsary. 2018,

==

    

é

     

 
  
  

489 Waynes Mountain Rd
White Sulpher Springs WV 24986

‘ ~~ Notary Public NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
My Commission oie Yaecage 46, HORS State of West Virginia
Notary Registration Number: ’ My Comm. Expires Feb 16, 2023

The Old White Development Compan
a West Virginia corporation

By:

 
 

Jilly

City/County of ‘eh

il Sys (2 LnuG© , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before mo this day and ackyowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [] has
produced as identification.

Witess my hand and official stamp or seal, this a 7 day tfeBey A of , 2018,
So ENS Linn pé
auth £ cide

Notary Public

at , f le { ,
Re Renn ani — Fae? y “e, AOR NOTARY PUBLIC OFFICIAL SEAL

Notary Registration Number: 7 Y PUBLIC OFFICi
State of West Virginia

My Comm. Expires Feb 16, 2023
= 159 Waynes Mountain Rd
~25- White Sulpher Springs WV¥ 24986

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 65 of 256 PagelD #: 1104

Southeast Cotton, Inc.,
a West Virginia corporation

  

By (SEAL)

 

 

LC. Justice, Ill, President

State of Virgie )
SS.
City/County of Koaso¥e _j

1, | este, AWN Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [is personally known to me or [] has produced
as identification,

Witness my hand and official stamp or seal, this 2 | tS day of Febmans 2018.

»

 

 

Notary Public
- LESLIE ANN WELLS
My Commission expires: _5-3 |-2O2{ NOTARY PUBLIC
Notary Registration Number: [SG 072.4 Commonwealth of Virginia

Registration No. 7560729 {
My Commission Expires May 31. 202!
American Turf Grass Corporation,
a Virginia corporation

 

 
 

(SEAL)

 

 

2+C. Justice, Mi LeGsident

State of ViVGunva. )
) Ss.
City/County of conte )

I, Leshe Fara Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [is personally known to me or [_] has
produced as identification.

aa
Witness my hand and official stamp or seal, thi Zi day of February . 2018.

 

 

Notary Public
My Commission expires: _S- 3(-Z02( LESLIEANN WELLS
Notary Registration Number: “75072. 9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 24 {

 

 

-26-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 66 of 256 PagelID #: 1105

Rapidan, LLC,
a West Virginia limited liability company

(SEAL)

 

By
Usiges C. Justice, If, Predident

State of _ Vi raina iy
)s
City/County of _No@auoly _)

I, | Lblte avn lel ls , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, II] who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He (check one] [is personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this 2 THiay of Febmarny - 2018.

VA Chr LeDess

5.

 

 

Notary Public
LESLIE ANN WELLS
My Commission expires: - 3l-20. NOTARY PUBLIC
Notary Registration Number: “720729 __ Commonwealth of Virginia
Registration No. 7560729 F
My Gommission Expires May 31, 21 4

 

 

 

Blue Ridge Farm Center, Inc.,
a Virginia corporation

 
 

(SEAL)

 

 

. Justice, IL PBsegtdent

State of Me iO. )

a ) $s.

City/County of Kn@uole )

1, beste. Peay at Wells . a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, 11] who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [ef is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this 27 iy of Feloniory , 2018.

Notary Public

 

 

My Commission expires: 53-3 )-202. LESLIE ANN WELLS
Notary Registration Number: bb072: NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 202f

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 67 of 256 PagelID #: 1106

Justice Family Farms, LLC,
a West Virginia limited liability company

  

 

 

By (SEAL)
es C, Justice President
State of Virginia zaJ
) 8s.
City/County of Proroke _)
I, Les lie. Aw Nv Walls __, a Notary Public of the City/County and State aforesaid,

 

certify that James C, Justice, III, who is President of Justice Family Farms, LLC, a West V irginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [Wis personally known to me or
[_] has produced as identification.

Witness my hand and official stamp or seal, this Z1 day of February , 2018.
' Notary Public

My Commission expires: 5-3(-202/ a ora a SUBLIC. 7
Notary Registration Number: 75407 Commonwealth of Virginia i

Registration No. 7560729
My Commission Expires May 31 20% |

 

Greenthorn LLC}
a Kentucky limited liability company

 
 

 

 
  

(SEAL)
; mesC. Justice, ANProsident
State of )
) ss.
City/County of )
1, Les! Le. hain! Wals a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, If who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [fis personally known to me or [_] has
produced as identification,

Witness my hand and official stamp or seal, this ZT aay of Feb me , 2018.
Cale Ch Lilith

 

 

Notary Public
My Commission expires: 5- 3{-ZO2|
Notary Registration Number: “764072.9 Se ae

Commonwealth of Virginia
Registration No. 7460729
My Commission Expires May 34, 20 2-f

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 68 of 256 PagelD #: 1107

Black River Coal, LLC,
a Delaware limited liability company

 
 

__ (SEAL)

 

 

ies C. Justice, Uirtresident

State of VA LALO )
) ss.
City/County of _ [\OGKOXs )
I, Les| le Aaa Wet Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Ill who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. He [check one] [Fis personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this PH la of February 2018.
Puli. Quin been)

. Notary Public

LESLIE ANN WELLS

My Commission expires: 5~3]-202 | NOTARY PUBLIC

Notary Registration Number: “754.07 2. | NOTARY f Bs
Registration No. 75607

My Commission Expires May 31 2021

Cumberland Valley Contractors, Inc.,
a Kentucky corporation

  

 

 

By: (SEAL)
“Justice, I] Président
State of (ALG. )
¢ } ss.
City/County of Koauo¥. — ;
I, Leste. wate Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Cumberland Valley Contractors, Inc., a Kentucky
corporation, personally appeared before me this day and ack owledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Yoh
Witness my hand and official stamp or seal, this ZT day of Februar 2018.
Yori. Quen bean

 

 

Notary Public
LIE ANN WELLS
My Commission expires: 5. ~3 l-202} ee PUBLIC
Notary Registration Number: 1S eo. |_ Slediz Commonwealth of Virginia

Registration No. 7560729 1
My Commission Expires May 31, 204

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 69 of 256 PagelID #: 1108

Kentucky Valley Contractors, Inc.,
a Kentucky corporation

  

(SEAL)

 

*, Justice,

 

  

State of

City/County of

] Lesh, f Porta! Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, If who is President of Kentucky Valley Contractors, Inc., a Kentucky
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [Hq is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this ZT? day of Febniaru , 2018.

LAs Que Uden

 

 

Notary Public
My Commission expires: O-3l- 202) Tae Maa
Notary Registration Number: 7S@07Z4 Commonwealth of Virginia
Registration No. 7560729 |
My Commission Expires May 31, 20214 i

 

 

Seneca Energy, LEC;
a Kentucky limited liability company

times C. Justice, MI Président
State of V ws IAL )
) ss.
City/County of Quole. j

i, Leshe. Near WN Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Seneca Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] oe personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 27 say of Feb niart 2018.

ki On, LeOsan

 

 

 

Notary Public
My Commission expires: _S-3j-202/ LESLIE ANN WELLS
Notary Registration Number: 7072.9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202f

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 70 of 256 PagelID #: 1109

Harlan-Leslie Fuels, LLC,
a Kentucky limited liability company

 
 

(SEAL)

 

 

nes C, Justice, AL President

State of

 
 

City/County of |

 

L _Lealte : Ag Wet . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11] who is President of Harlan-Leslie Fuels, LLC, a Kentucky limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [Uf is personally known to me or
[_] has produced as identification,

Witness my hand and official stamp or seal, this 27% day of Feloruar4 , 2018.
}
N

 

Notary Public
My Commission expires: S-3(-2024 LESLIE ANN WELLS
Notary Registration Number: [oo 1z-9 NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 202|
Bluestone Coal Corporation=—
a West Virginia corporation

 

(SEAL)

 

 

* a

State of iv Inu )
City/County of aor )

 

I, Lesh. hu NJ Wells , a Notary Public of the City/County and State aforesaid,
certify that James C.Justee TLL who is dest of Bluestone Coal Corporation, a
West Virginia corporation, personally appeared before me this day and acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] [Wis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this “4 _day of Felomos 4 , 2018.

 

 

Notary Public
My Commission expires: 4- 3l- Zo2( LESLIEANNWELLS |
Notary Registration Number: “720729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 ;
My Commission Expires May 31, 202) |

 

Tree
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 71 of 256 PagelD #: 1110

Kirby Land Company, Inc.,
a West Virginia corporation

(SEAL)

 

 

State of _V mia )
) ss.
City/County of eaxOl/e _)
Poavas
sil hS

I, Weils , a Notary Public of the City/County and State aforesaid,
certify that who is evident of Kirby Land Company, a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. S/He [check one] [&{ is personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this 27 ay of February , 2018.

ule On bel
| | ‘ Notary Public
My Commission expires: $-3 1-202) LESLIE ANN WELLS
Notary Registration Number: “75% 6729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
S and H Mining, Inc., My Gammission Expires May 31, 202]

a Tennessee corporation

By: < SEAL)
Nagfic: _

Title:

\Srsnmmaunaneetintpaereaatnnttstrtintmuteneenmitetttimttinnnmsttteten

S e

 

State of Vi iALO )
) ss.
City/County of )
I, Leshe Aaa! Wels ,a Nei Public of the City/County and State aforesaid,
certify that James, Jushee Tit who is es esd of S and H Mining, Inc. a

Tennessee corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. S/He [check one] [Vis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this Z1 Thy of February , 2018.

 

 

5 31-202! Notary Public
My Commission expires: ~9t- 402
‘ctrati : 424 LESLIE ANN WELLS
Z : o
Notary Registration Number: “760724 NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
32. My Commission Expires May 31,20 24

ee

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 72 of 256 PagelD #: 1111

Wintergreen Partners, Inc.,
a Virginia corporation

(SEAL)

 

 

State of Vi LALQ )
) ss.
City/County of )
1, | esle how N Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [fis personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this a TS tay of Felnery 2018.

a
Reali Qa Lebeass
: Notary Public
My Commission expires: _5-3[- 202 | LESLIE ANN WELLS
Notary Registration Number: 754672-9 NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729 i
My Commission Expires May 31, 20:2

 

Grain Development, Lac
a West Virginia corporation

 
  

___ (SEAL)

 

 
 

Fumes C. Justice,

 

 

I, Leshe. boauns Wells » a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [eheck one] [is personally known to me or [_] has
produced as identification.

tk
Z1 ~ day of Felorcarey . 2018.

Witness my hand and official stamp or seal, IZ,

Notary Public
My Commission expires: 5-3(-202|

Notary Registration Number: “750724

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 204]

 

 

 

-33-

oma ee >
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 73 of 256 PageID #: 1112

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 
 
 

SEAL)
WccHtll, President

State of VV va inie )
) ss.
City/County Pia
I, [ eohz. Aw N Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the limited liability company. S/He [check one] [fis personally known to me or
[] has produced as identification.

Witness my hand and official stamp or seal, this ZT tay of Felonary 2018,
P

Bula Cina Ledeond

Notary Public

 

My Commission expires: S~-3 |-202)

Notary Registration Number: 751.0729. LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
My Gommission Expires May 31, 204]

 

 

34.

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 74 of 256 PagelID #: 1113

Black River Farms, LLC,
a West Virginia limited liability company

(SEAL)

 

 

)ss.

City/County of KdOxOYe )

1, Leste. faa Wjells ss, a Notary Pyblic of the City/County and State aforesaid,
certify that James C. Sustee LO who is Hesiclesst of Black River Farms, LLC, a
West Virginia limited liability company, personally appeared before me this day and acknowledged the

due execution of this Agreement on behalf of the corporation, S/He [check one] [His personally known
to me or [_] has produced as identification.

Witness my hand and official stamp or seal, this Z 1 of Felontor 5 . 2018.
ulic Qn— Lido -

prom PES 1E ANN WELLS

NOTARY PUBLIC

State of ¥) i WG)

My Commission expires; 9-31-2021

Notary Registration Number: 7940729 Commonwealth of Virginia

a ‘i
Registration No. 756072
My Commission Expires May 31. 20Z4

Evergreen Turf Corporation,
a Delaware corporation

 

(SEAL)

 

 

a

State of V VQ\nlG
) ss.
City/County of [WaKa¥e.. }

I, Leslie fw N Wels » a Notary, Public of the City/County and State aforesaid,
certify that UQmeeoC, Jushee TC who is sides of Evergreen Turf Corporation, a
Delaware corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. S/He [check one] [His personally known to me or [_] has
produced as identification.

*~
Witness my hand and official stamp or seal, this 21 day of Feta hoary , 2018.

J
be Dron

 

5-31 Notary Public

My Commission expires: ~3l-Z2OZ

teat vo Thotzo LESLIE ANN WELLS
Notary Registration Number: “(S407 4 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202]

 

35.

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 75 of 256 PagelID #: 1114

Justice Farm Supply, Inc.,
a West Virginia corporation

(SEAL)

 

 

State of Vi Wa )
) ss.

City/County of ‘Rooxok, 3}

1, Leshe Dos it Waetls , a Notary Public of the City/County and State aforesaid,
certify that sO, JSushee Et. who is Ve sideat of Justice Farm Supply, Inc., a
West Virginia corporation, personally appeared before me this day and acknowledged the due execution

of this Agreement on behalf of the corporation. S/He [check one] [tis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 2T* a0, of February , 2018.
Notary Public
My Commission expires: 9 - 31-2021 LESLIE ANN WELLS
Notary Registration Number: LDTZ4 NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
Ind’¥ Commission Expires May 31, 20

 

 

 

 

Stoney Brook Plantatiob,
a West Virginia corporation

(SEAL)

 

 

State of V irG INL }
T

} ss,

City/County of Roanoke )

 

I, Lesh. Aww Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James 2 Sustue Tie whois Presidest of Stoney Brook Plantation, Inc.. a

West Virginia corporation, personally appeared before me this day and acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] [Vt is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this ig of Febmory , 2018,

Notary Public

 

My Commission expires: §-31-2021
« otrati ae “Slant? LESLIE ANN WELLS
Notary Registration Number: “75 @0729_ NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
-36- My Gommission Expires May 31, 20.2]

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 76 of 256 PagelID #: 1115

Ten Mile Bay, LLC,
a West Virginia limited liability company
B (SEAL)

Title:

State of Vi VG Wie )
) ss.
City/County of I pane ks )

1, Slice Awa/ ls , 4 Notary Public of the City/County and State aforesaid,
certify that > C dusts TE who is President _of Ten Mile Bay, LLC, a West
Virginia limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. S/He [check one] Lis personally known to

 

 

 

 

me or [_] has produced as identification.
Witness my hand and official stamp or seal, this 2 Tay of | Feb —* . 2018.
YA olix Qu Lilet.
~ Notary Public

 

My Commission expires: S-3l-202]

 

 

Notary Registration Number: (50724 LESLIE ANN WELLS
ae NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729

My Commission Explres May 31. 202f A

33856575v1 —

~37-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 77 of 256 PagelD #: 1116
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 78 of 256 PagelD #: 1117

RELEASE AND REAFFIRMATION AGREEMENT

 

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges thé Bank, the Bank’s parent, and all of their
respective subsidiaries, affiliates, employees, officers, directors, shareholders, agents, attorneys, accountants,
appraisers, consultants, insurers, successors and/or assigns (collectively, the “Bank Parties”), from any and
all claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, and all liabilities and responsibilities of every kind or character (all such
claims, counterclaims, demands, rights of action, causes of action, debts, damages (actual or punitive),
costs, expenses, attorneys’ fees, liabilities and responsibilities shall collectively be referred to as the
“Liabilities”), howsoever arising, whether now existing or hereafter arising, including without limitation
Liabilities arising out of or in connection with the Loan Documents and/or any and all indebtedness,
liabilities and obligations evidenced by, arising from or associated with any of Loan Documents
(collectively, the “Obligations”), regardless of whether the Liabilities are known or unknown, now
existing or hereafter arising, joint or several, at law or in equity, arising by statute, contract, warranty or
tort, and regardless of whether the Liabilities have heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 79 of 256 PagelD #: 1118

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that in the event any Justice Entity sells,
transfer, assigns, leases or otherwise disposes of any real or personal property associated with any Justice
Entity, directly or indirectly engaged in the business of coal mining, distribution or sale that is not
otherwise subject to a lien in favor of Bank, the Justices Entities shall pay to Bank fifty percent (50%) of
the Net Proceeds of any such sale, transfer, assignment, lease or disposition. Net Proceeds shall be
defined as gross proceeds resulting from such sale, transfer, assignment, lease or disposition minus
associated capital gains taxes, associated obligations, if any, to Mechel, attorney’s fees associated with
such transaction and such liens as shall be required to be satisfied in order to effect such transaction.
Such Net Proceeds shall be applied to such debts of the Justice Entities and in such order as the Bank
shall determine in its sole and absolute discretion.

8. Each of the Justice Entities hereby acknowledges and agrees that certain of the Loan
Documents contain provisions governing the application and disposition of loan proceeds resulting from

aii
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 80 of 256 PagelID #: 1119

loans by each of Goldman Sachs Group, Inc. and Bank of Montreal, and each the Justice Entities agrees
to be bound by and strictly comply with such applications and dispositions. Each of the Justice Entities
hereby further acknowledges and agrees that certain of the Loan Documents contain provisions governing
the sale of assets owned by one or more of the Justice Entities, and each of the Justice Entities hereby
agrees to be bound by and strictly comply with such sale provisions. In addition, each of the Justice
Entities hereby agrees that the Bank shall have right to engage a consultant of its choosing to (1)
interview the management of the Justice Entities, (2) review any plan of the Justice Entities, (3) review
and monitor past, present and future transactions of the Justice Entities, (4) review and monitor bank
account balances at all financial institutions at which any of the Justice Entities maintains accounts, (5)
review cash management procedures and controls, (6) prepare reports and (7) perform such other and
further services as the Bank shall determine in its sole and absolute opinion are necessary or desirable
(collectively, the “Consulting Services”). Each of the Justice Entities shall assist and cooperate fully, and
cause all of its officers, members, managers, employees, agents and all other persons under its control, to
assist and cooperate fully with such consultant’s provision of the Consulting Services; and the Justice
Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees and other charges
associated with the Consulting Services.

9. This Agreement shall be construed according to the laws of the Commonwealth of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement shall be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have
in any such legal action or proceedings.

10. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN EACH OF
THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 81 of 256 PagelID #: 1120

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this
3ist day of May, 2018.

Greenbrier Hotel Corporation,
a West Virginia corporation

Byl. lltonet otter (SEAL)
meg L. Justice Prepident

State of Wu
) ss.

City/County of _Mpanole )

1, Leshe Reva Weils , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [—] has
produced as identification.

Witness my hand and official stamp or seal, this Qe day of © \une , 2018.

 

Notary Public
My Commission expires: 5-3 (-3aa | LESLIE ANN WELLS
Notary Registration Number: ‘/DleO‘1a-4 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20

 

 

 

4.
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 82 of 256 PageID #: 1121

Justice Family Group, LLC,
a Delaware limited liability company

By: fuattic (SEAL)
‘Jifledy L. Justice, Pregjdent

State of L

 

) ss.
City/County of

1, ve Aww Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] [fis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this Se day of & \ LIne , 2018.
Lis Qa Libeoe?

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2024f
Players » LLC,
a Delaware limited liability company

B LL uey wit (SEAL)

sities L. Justice, Président

    

My Commission expires: S-2)|-202/
Notary Registration Number: 750124

 

) ss.
City/County of
1, Leste May Well . a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [[] has
produced as identification.

Qs day of June , 2018.

 

 

Witness my hand and official stamp or seal, thi

   
    

 

Notary Public
issi i N WELLS
My Commission expires: S-3\-20a| LESLIE AN
Notary Registration Number: "1S@0 724 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 aI
My Commission Expires May 31. 20a

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 83 of 256 PagelID #: 1122

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

(SEAL)

   

) ss.
City/County of

1 Lesne. Row Wells _ a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this OH day of cJ Vine , 2018.
LESLIE ANN WELLS

My Commission expires: ©- ees -2a0>| : Se er die
&o1>4 ommonwealth of Virginia

Notary Registration Number: Registration No, 7560729

My Commission Expires May 31, 202)

 

 

 

 

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

(SEAL)

 

State of

  

ry ) ss.
City/County of

1 Leshe he san Wells , a Notary Public of the City/County and State aforesaid,
certify thet Jillean L. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one] | Wis personally known to me
or [[] has produced as identification.

Witness my hand and official stamp or seal, thi OY say of © lune , 2018.

 

 

aE ANN WELLS
My Commission expires: R303) NOTARY PUBLIC
iia hess aecimm ial aaa Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 20.2

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 84 of 256 PagelD #: 1123

Oakhurst Club, LLC,
a West Virginia limited liability company

of MN Lhun {\weth (SEAL)
7 L. Tustioes Merb

  

State of
City/County of oauols

I, eshte Reaves Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is a Member of Oakhurst Club, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, thi 4 day of ay Ane. , 2018

 
  
 

   

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

My Commission expires: 5-31-a091
Notary Registration Number:

 

 

 

State of

  

) ss.

City/County of
I, Les\ en Dosol Wet \s , a Notary Public of the City/County and State aforesaid,
certify that Stephen W. all who is Sec ve: of The Greenbrier Sporting Club, Inc. a

West Virginia corporation, personally appeared before me this day acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] [Wis personally known to me or (J has
produced as identification.

Witness my hand and official stamp or seal, thi Qs day of une , 2018.
Kui Qn Llewno

Notary Public

My Commission expires: 9-2)\- LESLIE ANN WELLS

ra
Notary Registration Number: “]Sle7> NOTARY PUBLIC
mee 3 Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20

%

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 85 of 256 PagelD #: 1124

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 
 

 

 

ppp aA
Jillé L. Justice, Pipspient
* o \
State of Viv ALLO.
) ss.
City/County of OnOX,

l, Leste. Prova Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] | is personally known to me

or [_] has produced as identification.

Witness my hand and official stamp or seal, thi OK aay of ¢ lune , , 2018.
Yai Qn Libeos.)
LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 202 (

  

My Commission expires: 5-A |-2302
Notary Registration Number: ©

 

 

 

Southern Coal Corporation,
a Delaware corporation

By: (SEAL)
James C. Justice, III, President

State of )

. ) ss.

City/County of )

L, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of , 2018.

 

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 86 of 256 PagelID #: 1125

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By: (SEAL)
Jillean L. Justice, President

  
  

 

 

 
     
 
  

execution of this Agreement on behalf of the corpora
or [_] has produced

 

  

 

Witness my hand a ial stamp or seal,

 

  
 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20 aI

orporation,

   
    

My Commission expires: 5 =a 263/
Notary Registration Number: 66199

 

Southern

a Delaware corporation

(SEAL)

 

  
   
   
    
 
 
    
  

 

Walls , a Notary Public of the City/County and State aforesaid,
‘4 who i is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check “one is personally known to me or [_] has produced

 

 

My Commission expires: 5 - , LESLIE ANN LLS
Notary Registration Number: NOTARY PUBL

Commonwealth of Virgin
Registration No. 7560729
My Commission Expires May 371. 200 —a

 

 

 
Case 5:21-cv-00320 Document 49-16

State of ug . " : )
) ss.
City/County of )

Filed 07/14/21 Page 87 of 256 PagelD #: 1126

A&G Coal Corporation,
a Virginia corporation

James C. Justice H-President

    
 

(SEAL)

 

 

1, esilte ; Aw v Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of A&G Coal Corporation, a Virginia corporation,

personally appeared before me this day and ac

of the corporation. He [check one]

as identification.

 

Witness my hand and official stamp or seal, hig)

My Commission expires: S-3|-d09 |

Notary Registration Number: l TS D’ BS

 
 

State of
) ss.
City/County of

I este Au Wels ;

wledged the due execution of this Agreement on behalf
is personally known to me or has produced

 
 
      

Fae!
Notary Public
LESLIE ANN WELLS

NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
Commission Expires May 31, 20
ral

 

 

Bardo M
a Kentucky limited liability company

"iP

     

(aries C. Justice, 1, President

    

a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. He [check one]

produced

is personally known to me or [_] has

 

  

My Commission expires:
Notary Registration Number:

  

as Chee,
Witness my hand and official stamp or seal, thi tay of Une , 2018.

LiOroow

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a {

   

 

 

 

 

-9-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 88 of 256 PagelID #: 1127

Liggett Mining, LLC,
a Kentucky limited liability company

  

(SEAL)

 

SZ mes C. Justice, Win

 

   

State of
) ss.

City/County of oGnoke )

1, Les lee Aotel Wi als , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

produced as ie
Witness my hand and official stamp or seal, this,, day of J ne , 2018.

 

      
 
  
  
 
 

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729

My Commission Expires May 31, 20nd)

Sequoia > LLC,

a Kentucky limited liability company

My Commission expires: 5 -3-aoal
Notary Registration Number: "720 4

 

° (SEAL)

 

"I ames C. Justice, IY Président

State of
) ss.
City/County of

I, Leslie hava Welle , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledgéd the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or (_] has

produced as iden ot tion.
Witness my hand and official stamp or seal, t ay of lune. , 2018.

‘Notary Public

 

 

My Commission expires: 5- ~ obs) LESLIE ANN WELLS
Notary Registration Number: 29 NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 202]

 

 

 

-10-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 89 of 256 PagelID #: 1128

Infinity Energy, Inc.,
a Kentucky corporation

(SEAL)

 

 

e

State of V " oe }
) ss.
City/County of

I, eshte ; Anas WW ells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Infinity Energy, Inc., a Kentucky corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

as identification. Ole
Witness my hand and official stamp or seal, this,‘ _ day of Sune.

 

, 2018.

      
   

 

LESLIE ANN WELLS
My Commission expires: S- 3-302) NOTARY PUBLI Cc
Notary Registration Number: "75/0029 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202

 

 

Cane Patch Mining Company, Inc.,
a Virginia corporation

         

‘Pfesiden

» (SEAL)

State of

  

City/County of

L, FINI, 3 ee Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as Cee,
Witness my hand and official stamp or seal, thi ™ day of © Lune , 2018.

 

 
      

 

Not j
LESLIE ANN WELLS
My Commission expires: S-2|- NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia
Registration No. 7560729 a
My Commission Expires May 31, 20

 

 

 

-ll-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 90 of 256 PagelID #: 1129

Meg-Lynn Land Company, Inc.,
a Virginia corporation

 

 

/
State of Sega )
) ss.
City/County of
I, Leske Ann Wells. a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and ackn6wledged the due execution of this

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as identification.
Witness my hand and official stamp or seal, this day of _( lo ne , 2018.

 

  
 
 
 

 

LESLIE ANN WELLS

  

My Commission expires: 202{ NOTARY PUBLIC ©
Notary Registration Number: q Commonwealth of Virginia
Registrati oxo. 7560729

sin Expires May 31, 200!

 
  
  
 
 

 

Premium Cy i

. Stephen id . Ball,
State of { nt
) ss.

City/County of

L ( ese Aan Welle , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III] who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and ac ledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [[] has

produced as identification.
Witness my hand and official stamp or seal, this A, { f mE , 2018.

LL

 

  
   

Notary Public

My Commission expires: S } Uf Z0Z( LESLIE ANN WELLS
Notary Registration Number: NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20 Yr)

 

 

 

 

~|2-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 91 of 256 PagelD #: 1130

Baden Reclamation Company,
a Virginia corporation

 

 

State of { VIG __)

) ss.
City/County of Roanoke’

L l sli € Aun Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and ackn6wledged the due execution of this sees on behalf
of the corporation. He [check one] is personally known to me or has produced

as identification.
Paw of ( sue , 2018.

LESLIE ANN WELLS
NOTARY PUBLIC

My Commission expires: 3 £02/
Notary Registration Number: od Commonwealth of Virginia

Registration No. 7560729
amp Expires May 31, 205]

 

   
 
     

 

Witness my hand and official stamp or seal, this

  

 

 

(SEAL)

7 Srophen otal ice Resident
State of VIVO
y ) ss.
City/County of _| band “LA )
1, { eslre Aun We ICs , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Nine Mile Mining, Inc., a Virginia corporation,

personally appeared before me this day and ackp6wledged the due execution of this Ae hee on behalf
of the corporation. He [check one] is personally known to me or has produced

as identification.
Eh at , 2018.

on Ubu

LESLIE ANN WELLS
My Commission expires: 9 St { Z02/ NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20.9/

 

  
 
 

 

Witness my hand and official stamp or seal,

 

 

 

 

 

-13-
Stephen

Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 92 of 256 PagelID #: 1131

Bellwood Corporation,
a West Virginia corporation

 

State of "i
) ss.
City/County of 0

I, Lesli t Ann We | [s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and ackwowledged the due execution of this Aeon on behalf

 

  
 
 
  

of the corporation. He [check one] is personally known to me or has produced
as identification.
Witness my hand and official stamp or seal, thi qth, day of ( lun 2 , 2018.

  

_ | ESLIE ANN WELLS
My Commission expires: S 2 : ZOZ/ ° aA t
i i ommonwealth of Virginia
Notary Registration Number! O72 eeeeee aot ve gi
Commission al

 

 
   
 
 

(SEAL)

Siepuen WU. Gel

Title: Beesident \) oo Fesideut

State of anes V\
ss. . .
City/County of | / ce Beside aft
I, Lesire low Wells 8 Nose Public of the City/County and State aforesaid,

certify that who is f Bluestone Energy Sales Corporation, a Virginia
personally appeared before me this day and aT. the due execution of this

t on behalf of the corporation. |
Witness my hand and official stamp or seal, this a of _( j Un € , 2018.

 

     
 

 
  
   

 

Notary Public
LESLIE ANN WELLS
My Commission expires: EN, LOX NOTARY PUBLIC
Notary Registration Number: q Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20m

 

 

 

-14-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 93 of 256 PagelID #: 1132

Justice Coal of Alabama, LLC,
an Alabama limited liability company,
formerly known as Alabama Carbon, LLC

By: (SEAL)
James C. Justice, III, ber
Member — ——

— {
fo LZ
c Labia! Poors (SEAL)

/ 3 C James C Justice, Ji; Member :

 
  
     
 

 

  
     

Y Pip
1 L. Justicé, Pifnber
State of _ Vive was
an ) ss.
L Leste. Ros Wels , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this QHs day of © \) ILC , 2018.

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202

 

 
  

 

My Commission expires: 5-3\-doal

Notary Registration Number: 1S467a%

 

 

 

Stateof_ = = i*d

) ss.

City/County of )

I, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of , 2018.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

-15-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 94 of 256 PagelD #: 1133

Justice Coal of Alabama, LLC,
an Alabama limited liability company,
formerly known as Alabama Carbon, LLC

 
  

: (SEAL)

By: (SEAL)
James C. Justice, II, Member

By: (SEAL)
Jillean L. Justice, Member

State of

  

ss.
City/County of

1, Leshe. Baw \Wutk , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, thi ) ™ day of © lune. , 2018.

Notary Public

My Commission expires: _S~3/-303: LESLIE ANN WELLS
Notary Registration Number: eae NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
31,202]

State of Vi WAL My Commission Expires May
) ss.
City/County of

L, Leshe Raval WJ tls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is a” known to me or “ei has produced

as identification. ()

 

 

 

 

 

 

 

 

 
 

Witness my hand and official stamp or seal, on. C) re i , 2018.
Notary Qo Lebatt
LESLIE ANN WELLS
My Commission expires: « NOTARY PUBLIC

Notary Registration Number: '/S Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20,

 

 

 

-15-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 95 of 256 PagelD #: 1134

a

State of Vi
) ss.
City/County of

1, Leslie Aa Wale , 8 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice, who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] [is personally known to me or (] has produced

 

 
 
   
  

 

 

as identification.
Witness my hand and official stamp or seal, i) ~ day of lune. » 2018.
Notary Public
LESLIE ANN WELLS
NOTARY PUBLIC

My Commission expires: §-3\-202
Notary Registration Number: a,

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20¢-

 

a Delaware corporation

By:

: (SEAL)
James C. Justice, 11], President

 

e

State of \
) ss.
City/County of

L, Lesh Rens N Wet is » @ Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and ac ledged the due execution of this Aner on behalf

 

 
   

 

of the corporation. He [check one} is personally known to me or has produced
as identification. ve
Witness my hand and official stamp or seal, thi q day of tune , 2018.

Lebeot.

Notary Public

 

My Commission expires: S- Sl- 303 f
istrati . LESLIE ANN WELLS
Notary Registration Number: oF NOTAGYVBUELIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202]

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 96 of 256 PagelD #: 1135

State of
) ss.
City/County of

L Lesli: Povas Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice, who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] wis personally known to me or [[] has produced

as identification.
Witness my hand and official stamp or seal, thi —“~ day \ lune ; , 2018.

ELLS
My Commission expires: S-2\-ID3!
Notary Registration Number: q

 

       

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202 |

 

Virginia Fuel Corporation,
a Delaware corporation

    

State of V
) ss.
City/County of

L | eaile ‘ Aas wl Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

as identification. Ou
Witness my hand and official stamp or seal, thi day of \ lune , 2018,
yl Qu LeDsooe

Notary Public

 

 

My Commission expires: l-S03)
Notary Registration Number: gj LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 i

 

 

 

-16-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 97 of 256 PagelID #: 1136

   
 
 
  

Justice Low Se
a West Virginia

y,

) ss.

(SEAL)

 

State of
City/County of

aNotary Public of the City/County and State aforesaid,
who is President of Justice Low,Seam Mining Inc., a West Virginia
before me this day and aclefiowledged the due execution of this
nt on behalf of the corporation. He [check one] is personally known to me or [_] has

ced as identification.
Witness my hand and official stamp or seal, thj G 7B. of _( lun e , 2018.

   

   

 

 

 

N WELLS
1s . Te ! Zp NOTARY PUBLIC
My Commission expires: f Zi som
; : Commonwealth of Virginia
Notary Registration Number: 7 Registration No. 7560729
My Commission Expires May 31, 2007!

 

 

Kentucky Fuel Corporation,
a Delaware corporation

  

 

[Sams C, Justice, III, Brésidé
State of LV q
) ss.
City/County of
I, S Vv a Notary Public of the City/County and State aforesaid,

personally appeared before me this day and ackaOwledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

day of _; len € , 2018.

certify that James C. Justice, III who is nah Kentucky Fuel Corporation, a Delaware corporation,

as identification.

   

 

Witness my hand and official stamp or seal, thi

 

 

Notary Public
My Commission expires: Saufpees  owien Sushi ?
Notary Registration Number. q Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 206)

 

 

 

-17-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 98 of 256 PagelD #: 1137

    
 
 

Bluestone
a Delaware (cor

Ku (SEAL)

Skepinen LD: Gall, \iceresdent
State of \ Ye ©
oe Hoewak> * Viee ht eS Wen f

   

By:

 

 

  
 

I, Leslie Ann We | ls , otary Public of the City/County and State aforesaid,
certify that . i ho is j of Bluestone Resources Inc., a Delaware corporation,
personallyAppeared before me this day and ackfiowledged the due execution of this Agreement on behalf
of the/corporation. He [check one] is personally known to me or [_] has produced

as identification.

/ Witness my hand and official stamp or seal, this day of ( bun (= , 2018,
Stehen Kall |
LESLIE ANN WELLS

My Commission expires: 31/20 NOTARY PU BLIC
Notary Registration Number: g Commonwealth of Virginia

Registration No. 75607
My Commission Expires May 31, 20x41

 

   
   

 

 

 

 

National Resources Inc.,
a West Virginia corporation

m7

    

State of _\/\ nv(
) ss.
City/County of

I, | eslie Aus Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of National Resources Inc., a West Virginia corporation,
personally appeared before me this day and ackwOwledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
( bin e 2018,

__Notary Public
LESLIE ANN WELLS

My Commission expires: S ( Zdz / NOTARY PUBLIC
Notary Registration Number: 9 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20¢)|

 

 
  
  

Witness my hand and official stamp or seal,

 

 

 

 

-18-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 99 of 256 PagelID #: 1138

  

  
 
 

(SEAL)
: . Pall, Vice Kresident
State of
; ) ss. L .

City/County of ; ce tesbent

I, Lesice Aun Wells srctary Public of the City/County and State aforesaid,
certify that . Justi who is i Tams Management, Inc., a West Virginia corporation,
personallyAppeared before me this day and acknowledged the due execution of this Agreement on behalf
of the/corporation. He [check one] is personally known to me or [J has produced

as identification.

Sty h “2 ffiress my hand and official stamp or seal,
eo

   
  
 
    
 
   

 

day of hai € , 2018.

 

 

Notary Public
My Commission expires: LA LESLIE ANN WELLS
Notary Registration Number! Zz NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
i 1, 20,2

 

Justice Farm*'}
a Virginia limited liability company

. Justice, Président

 

 
  

(SEAL)

 

State of (
) ss.
City/County of

e

L Le , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Justice Farms of North C lina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] \\4 is personally known to me

or [_] has produced as identification
Witness my hand and official stamp or seal, thi ay of _( | Un € , 2018.

Notary Public

 

  
   

 

My Commission expires: S/ Sl/ 7062 / BROLARS Puan
Notary Registration Number! 7 Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 20a)!

 

 

 

-19-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 100 of 256 PagelD #: 1139

    

(SEAL)

Lo. ‘eal V ice Hesident

City/County of . \ee D esident

s.
I, Les| ie Ann Wells ,a ry Public of the City/County and State aforesaid,

certify that J : 5 who is of James C. Justice Companies, Inc., a Delaware
f personally appeared before me this day and ackhowledged the due execution of this
t on behalf of the corporation. He [check one] is personally known to me or [] has

as identification.
Witness my hand and official stamp or seal, this aay of _\ fin € , 2018.
Slephen Gall Leb s>

State of

   
 

 

     
  

 

 

 

 

 

| LESLIE ANN WELLS
My Commission expires: 202, NOTARY PUBLIC _
Notary Registration Number! z Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 =
Twin Fir Estates, LLC,

a Virginia limited liability company

    

(SEAL)

 

a

State of (“A )
) ss.

City/County of

I, l esi e Kaw (; le Uc , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledgéd the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

produced as identification.
Witness my hand and official stamp or seal, this day of _(¢ j y ne , 2018.

   
  
 

 

   

 

 

LESLIE ANN WELLS

My Commission expires: _§ [as L 202/ NOTA a vrainie
+ cteati : Commonwealth of Vi
Notary Registration Number: q Registration No. 75607

29 s
My Commission Expires May 31, 202)(

 

 

-20-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 101 of 256 PagelD #: 1140

    
   

 

 
   
 
 

Wilcox Indusfries
a West Virgitii@ ¢ory
By: MY (SEAL)
‘ Stephen b- tall Vide Fesiden ¢
State of
. ) ss. < ‘
City/County of \ ce A adent
I, | eslte Aan Wells , aNotary Public of the City/County and State aforesaid,
certify that i who is f Wilcox Industries, Inc., a West Virginia corporation,
personally apfieared before me this day and acknowledged the due execution of this Agreement on behalf
of the e6rporation. He [check one] [] is personally known to me or [_] has produced

as identification.

  
 
  
 

 

Witness my hand and official stamp or seal, thi , 2018.

 

Pl
Stephen (Ball f
LESLIE ANN WELLS

My Commission expires: S /S¢/ 20 €/ NOTARY PUBLIC

Notary Registration Number. 7256 0 7 29 Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 202) (

 

 

 

Triple J, LLC,
a Virginia limited liability company

ox
2» fice

Jie C. Justice, III, Pfesi

 
 
       

State of

  

City/County of

I, Leslie Aun Well. , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] sag de known to me or [(] has produced

as identification.

 

  
 

Witness my hand and official stamp or seal, thi 2018.

 

Notary Public

WELLS
My Commission expires: ¢/F( ( arenes Ny BLIC
Notary Registration Number: Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20, al

 

 

 

-21-

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 102 of 256 PagelD #: 1141

(SEAL)

 

 

> *

State of vv

City/County of )

.

L, | exl\te Antal Wells » a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.
Qu
day of , 2018.

Nptary Publicy oTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 2}

 

Witness my hand and official stamp or seal, this

        
    
     

My Commission expires: 5-3\-a0a1

 

 

 

  
 
 
 
 

Notary Registration Number: My Commission Expires May 31, 20.07
(SEAL)
James C. Justice, II
State of
) ss.
City/County of _|

 

1 Les\ve. Ka wNaetls
certify that James C. Justice, II pé
execution of this Agreement.

 

  

 

 

 

 

 

-22-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 103 of 256 PagelD #: 1142

 

 

(SEAL)
James C. Justice, III
State of )
) ss.
City/County of )
i, , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [] is personally known to me or [(_] has produced
as identification.

 

 

 
     

Witness my hand and official stamp or seal, this day of , 2018.
Notary Public
My Commission expires:
Notary Registration Number: fr ow
—_———_—— ! - / _
/ ° aa f ZZ —
iter C (SEAL)

 

[Pree Sustieg >

e a °

State of WG Inve
) ss.
City/County of )

L Les) ie. Asal Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of _¢ News , 2018.
Lie Qh Lihat

 

 

 

Notary Public
My Commission expires: S-D1-a0a! LESLIE ANN WELLS
Notary Registration Number: “754 0199 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.2]

 

 

 

-22-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 104 of 256 PagelD #: 1143

Ch Que (SEAL)

Cathy L. Justice

 

State of )
) ss.
City/County of \ onal, )
1, Leslie, Aevev Wells . a Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this ; ™ day of _& lune : , 2018,

 

No
LESLIE ANN WELLS
My Commission expires: §-3\-209) _ NOTARY PUBLIC
Posen Regisuaticn: Eanes 150734 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20>

 

 

 

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

"OL wpomativ (SEAL)
eee L. Justice; Wredident

State of Vw. 4
) ss.
1, Leste Raw Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

OM. aay of ¢ lune ‘ ; 2018.

Witness my hand and official stamp or seal, thi

 
    

 

Notary Public
My Commission expires: 5-2-2094 LESLIE ANN WELLS
Notary Registration Number: “15le 672.9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31,201

 

 

 

-23-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 105 of 256 PagelD #: 1144

The Greenbrier Resort and Club Management
Company, a Virginia corporation

By: Chom t wei (SEAL)
Til L. Tustco, Pappeat

) ss.

State of

  

City/County of b

1 Lesh haw Wetls a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and,acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [Wis personally known to me or [[] has
produced as identification.

Witness my hand and official stamp or seal, this 4 day of _< emg 4 , 2018.
Yvan Dun Leaner
N

lic
LESLIE ANN WELLS
My Commission expires: oe NOTARY PUBLIC
etary, Registration MiRabee Sab 134 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202 |

Green > inic.,
a Delaware corporation

By: Qin dt ut (SEAL)

ty L. Justice seipeyent

 

  

) ss.

  

I, Leste. Ass nN Wwetls » a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknow dged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [1] has produced

as identification.

Witness my hand and official stamp or seal, this __ day of _¢ bu WE. , 2018.

.

 

 

Notary Public
My Commission expires: 5-3|-S0>) LESLIE ANN WELLS
Notary Registration Number: 75467129 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 24

 

 

 

-24-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 106 of 256 PagelD #: 1145

Old White Club Corporation,
a West Virginia corporation

ee L. Justice, Pieeigent

*

State of Vv LG.
) ss.
City/County of

I, Les. Peas af WeLls , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

 

 

 

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identifi Oe.
Witness my hand and official stamp or seal, th Lo “day of Clune, , 2018.

LES ELLS

My Commission expires: 5-3 ” ada | Gchieree tiene
ee : 39 ia
Notary Registration Number: oF Registration No. 7560720
My Commission Expires May 31, 202+)

 

 

 

The Old White Development Company,
a West Virginia corporation

   

State of

   

City/County of Ki DO

a

  

L Leslve Reoias Walls » a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and ackfiowledged the due execution of this

 

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as nn Oe
Witness my hand and official stamp or seal, this ~!'~ day of J UAL, , 2018.

Olan Leber

 

Notary Public
My Commission expires: S- 3-303 LESLIE be tra
Notary Registration Number: “7OL.0739 NOTARY -

Commonwealth of Virginia
Registration No. 7560729 3\
My Commission Expires May 31, 202

 

 

 

-25-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 107 of 256 PagelD #: 1146

   

(SEAL)

atl Nice Resident

State of Vi

 

) ss.
City/County of

I, Leslie Agni Walls , a Notary Public of the City/County and State aforesaid,

certify that Jenress"@rtustice=H1 who is-President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and ackpOwledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

as identification.
Witness my hand and official stamp or seal, thi —~ day of _< bine , 2018.

 

   

 
  
 

 

L N WELLS
My Commission expires: 5 — 203 { SOT Enis
Notary Registration Number: Coe eieation No. 7560729 a)
My Commission Expires May 31. 2

 

 

American Turf Grass Corporation,
a Virginia corporation

    

 

State of V WAL.
City/County of

) ss.

)
I, Leslie fain Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

  

Witness my hand and official stamp or seal,

 

 

Notary Public
a ; LESLIE ANN WELLS
My Commission expires: 5- - aba|
Notary Registration Number: o9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 >I

 

 

 

-26-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 108 of 256 PagelD #: 1147

   
 
 
 

Rapidan, LL@

 
 

rah

Stephen

   

State of | WAL
City/County of

 

) ss.

I, @ fag W Wells a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

produced as nN
Witness my hand and official stamp or seal, thi — day of ( li Yic_ , 2018.

 

     
   

Notary Public
LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May a4, 20—2)

 

 

 

 

 

State of

) ss.
City/County of

I, Leste Ann Walls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and ackpowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification. Gt
Witness my hand and official stamp or seal,thi ~_ day of J KAS _ , 2018.

le Qe LiDeoon

 

 

 

Notary Public
My Commission expires: 5-3 -ab2) LESLIE ANN WELLS
Notary Registration Number: 6 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.0)

 

 

 

-27-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 109 of 256 PagelD #: 1148

    
  

State of
) ss.

 

City/County of _{

e
IL, Leslie, Aguas W . a Notary Public of the City/County and State aforesaid,

certify that Jamese@rdustice=fH, who isePresident.of Justice F amily Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [Wis personally known to me or

[] has produced Citation
Witness my hand and official stamp or seal, this ~ day of © fone , 2018.
\\ bee Qu. PU

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 2

LLL,

 

  

My Commission expires: ~-3\-DO2(
Notary Registration Number: G

 

a Kentucky limited liability company

Se

State of

 

) ss.
City/County of
L S__, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] res personally known to me or [_] has

produced as identification.
Witness my hand and official stamp or seal, thi “day of Sine. , 2018.

 

 
  

   
 

Notary Public

 

My Commission expires: 5-3 (- >) LESLIE ANN WELLS
Notary Registration Number: G NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 202 (

 

 

 

-28-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 110 of 256 PagelD #: 1149

 

State of (
) ss.
City/County of

I, Leslie Ann Wells . a Notary Public of the City/County and State aforesaid,
certify that James-€-Justiee-HI who is-Presicdent-of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] iis personally known to me or [_] has
produced as identification.

      
  

Witness my hand and official stamp or seal, thi 2018.

 

LESLIE ANN WELLS

My Commission expires: 5-3-3621 NOTARY PUBLIC

Notary Registration Number: 0 Commonwealth of Virginia
_ 2 Registration No. 7560729

My Commission Expires May 31. 2

 

 

 

Cumberland Valley Contractors, Inc.,
a Kentucky corporation

    

 

State of V a
)ss.
City/County of

I, leslee Aen \Neulc , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Cumberland Valley Contractors, Inc., a Kentucky
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as “Oe a
Witness my hand and official stamp or seal, thi “~ day of cA Ln , 2018,

Qw.

 

 

 
   
   
    

 

Notary Public
My Commission expires: AL anal, NOTARY bUEme S
Notary Registration Number: q Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2 ot (

 

 

 

-29-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 111 of 256 PagelD #: 1150

(SEAL)

 

State of

 

, a Notary Public of the City/County and State aforesaid,
certify that James~C_JusticeIII who is President of Kentucky Valley Contractors, Inc., a Kentucky
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [[] has

 

produced as ne Cee
Witness my hand and official stamp or seal, thi “day of Nuun. , 2018.
Ry Lee AQ. LiQuwo,)
LESLIE ANN WELLS

My Commission expires: of (-20 NOTARY eke inia
Notary Registration Number: Commonwealth of Virg

i i 560729
Registration No. 7
My Commission Expires May 34. 2

 

 

 

Seneca Energy, LLC,
a Kentucky limited liability company

io

    
    

(SEAL)

 

| “ames C. Justice,

   

State of
) ss.
City/County of

)
IL, Leslie. Raw wats , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Seneca Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

produced as Oe
Witness my hand and official stamp or seal, thi ~ day of _( June , 2018.

Notary Public
LESLIE ANN WELLS

My Commission expires: _ S-3(- | NOTARY PUBLIC

Notary Registration Number: Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20 2

 

  

     

 

 

 

 

-30-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 112 of 256 PagelD #: 1151

 

 

(SEAL)
State of Vive Wie,

repkon ds. a [, Nice hesidet
City/County of 7
lL, Leshiz . hava Werls , a Notary Public of the City/County and State aforesaid,

certify that Janres~G-~Justiee-Hi-who is-President- of Harlan-Leslie Fuels, LLC, a Kentucky limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [is personally known to me or

) ss.

 

 

[-] has produced ote ication.
Witness my hand and official stamp or Ru day of bine , 2018.

nS TESLIE A ANN WELLS

My Commission expires: 5-3(-apal NOTARY PUBLIC
Notary Registration Number: 7 Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31, 209]

 

 

 

 

 

Bluestone Coal Corporation,
a West Virginia corporation

 

 

* o

 

State of
) ss.
City/County of
I, Leslie. Nasal Werks , a Notary Public of the City/County and State aforesaid,
certify that who is of Bluestone Coal Corporation, a

 

West Virginia corporation, personally appeared before me this day anc day and acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] rate personally known to me or [] has

produced as identific sation.
Witness my hand and official stamp or seal, thi “day of es le , 2018.

 

 

 

Notary Public
LLS
sg opto Nanri eee aie
i 4 Commonwealth of Virginia
Registration No. 7560729 P|
My Commission Expires May 31,2

 

 

 

-3]-
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 113 of 256 PagelD #: 1152

(SEAL)

 

State of
) ss.
City/County of )
I, ( colic Bova Wels , a Notary Public of the City/County and State aforesaid,
certify that who is of Kirby Land Company, a West

 

Virginia corporation, personally appeared before me this day Toe now abed the due execution of this
Agreement on behalf of the corporation. S/He [check one] is personally known to me or [_] has

produced as a
Witness my hand and official stamp or seal, thi day of ( lune. , 2018.

 

     
  
 
 
  

 

 

Notary Public
My Commission expires: 9- 3l-a03/ LESLIE ANN WELLS
Notary Registration Number: _"7Sl@0709 NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
S and H Mining, In¢gommission Expires May 31. 202)
a Tennessee

 

State of
)ss.
City/County of
L | pale. Ko AY Ww iL ls , a Notary Public of the City/County and State aforesaid,
certify that who is of S and H Mining, Inc., a

 

Tennessee corporation, personally appeared before me this day an acknowledged the due execution of
this Agreement on behalf of the corporation. S/He [check one] [Wis personally known to me or [_] has
produced as identification.

“day of _<iIine_ , 2018.

   

Witness my hand and official stamp or seal, this

   

Notary Public
My Commission expires: 5- al- aI LESLIE ANN WELLS
Notary Registration Number: S NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 3
-32- My Commission Expires May 31, 209}

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 114 of 256 PagelD #: 1153

Wintergreen Partners, Inc...
a Virginia corporation fo

C4, III, President

 
    
 
  

City/County of

L, Leslie z Aan abt ix __, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

 

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.
Witness my hand and official stamp or seal, /thi¢ cf

 
  
    
      
 
 
 

  

NOlarV, EUpLIG

| Pi
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2021

My Commission expires: 5-3(-a03)
Notary Registration Number: 4

 

Grain Developrrents inc;
a West Virginia corporation

| (SEAL)

State of

City/County of

I, Leshe Deol vv Weils , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as identification.
° : < as ¢ jun
Witness my hand and official stamp or seal, this day of ce , 2018.

No

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20

  

My Commission expires: S-3l- 909)
Notary Registration Number:

-33-

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 115 of 256 PagelD #: 1154

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole
; wd = > e

      

proe.,
State of Virginia
) ss.
City/County of _FAoawOlle )

I, Wetls a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If] who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. S/He [check one] re personally known to me or
[-] has produced Cy acifeaton

Witness my hand and official stamp or seal, thi ~ day of J Une , 2018.

 

    
 
   

Notary Public
My Commission expires: 5-31 202.1
Notary Registration Number:

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20>(

 

 

 

-34.
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 116 of 256 PagelD #: 1155

Black River Farms, LLC,
a West Virginia limited iabty company

(SEAL)

 

 

 

 

 

 

State of
) ss.

City/County of

L Leshe Noaes Was , a Notary Public of the City/County and State aforesaid,
certify that who is of Black etal Farms, LLC, a
West Virginia limited liability company, personally appeared before me this day cknowledged the
due execution of this Agreement on behalf of the corporation. S/He [check one] | is personally known
to me or [_] has produced as oe

Witness my hand and official stamp or seal, i: day of , 2018.
My Commission expires: 5-3|-23.02) = a ANN WELLS
Notary Registration Number: o4 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

Evergreen TivfCorperatiomires May 31, 20 af

 

 

 

a Delaware corporation

 

 

  

 

 

 

 

 

(SEAL)
State of
) ss.

City/County of

L, : nN Wels » a Notary Public of the City/County and State aforesaid,
certify that who is of Evergreen Turf Corporation, a
Delaware corporation, personally appeared before me this day and/ac day an cacknowledged the due execution of
this Agreement on behalf of the corporation. S/He [check onl is personally known to me or [_] has
produced as Ce

Witness my hand and official stamp or seal, thi day of | Line 2018.

,———Notary Public.

My Commission expires: 5- 3i- aba LESLIE ANN WELLS
Notary Registration Number: NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 200

 

 

 

-35-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 117 of 256 PagelD #: 1156

Justice Farm Supply, Inc.,
a West Virginia corporation

([Sefee;

  

 

State of VQ\
) ss.
City/County of )
L Leslie Nasal Wetls , a Notary Public of the City/County and State aforesaid,
certify that who is of Justice Farm Supply, Inc., a

 

West Virginia corporation, personally appeared before me this Por acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] | Wis personally known to me or [_] has

produced as ‘te
Witness my hand and official stamp or seal, 0 ~ day of Clune. , 2018.

gt Dum Libel

My Commission expires: -3l-3035 LESLIE ANN WELLS
Notary Registration Number: NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
ission Expires May 31, 209)

 

   
  
   

 

 

  
 

 

  
 

(SEAL)
State of
) ss.
City/County of )
I, Lesle Aus Wi Wak , a Notary Public of the City/County and State aforesaid,
certify that who is of Stoney Brook Plantation, Inc., a

 

West Virginia corporation, personally appeared before me this day acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one} | Y’is personally known to me or [_] has
n.

produced as Oe
Witness my hand and official stamp or seal, th day of J Line , 2018.

Notary Public

My Commission expires: S-~ 3-353
Notary Regisnton Nanter Teo LESLIE ANN WELLS
Commonwealth of Virginia

Registration No. 7560729
-36- My Commission Expires May 31, 203]

 

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 118 of 256 PagelD #: 1157

Ten Mile Bay, LLC,
a West Virginia limited liability company

 

 

(SEAL)
State of WwW
) ss.
City/County of
L, Leslie Pras ay Wet ls , a Notary Public of the City/County and State aforesaid,
certify that who is of Ten Mile Bay, LLC, a West

 

Virginia limited liability company, personally appeared before me this day an cknowledged the due
execution of this Agreement on behalf of the corporation. S/He [check one] is personally known to
me or [_] has produced _,, a8 identification.

OS day of <Sune_ , 2018,

  

   

 

 

Notary Public

 

Witness my hand and official stamp or seal, thi
LESLIE ANN WELLS
NOTARY PUBLIC

My Commission expires: S. 3l- }
Notary Registration Number:
Commonwealth of Virginia

35375472v1 Registration No, 7560729
My Commission Expires May 31. 20.3

 

 

 

-37-

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 119 of 256 PagelD #: 1158

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 120 of 256 PagelD #: 1159

 

Bach of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the

In consideration of the Bank's agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors

and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now

the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVW OK
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 121 of 256 PagelD #: 1160

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES,

4, Each of the Justice Entities hereby represents, Watrants, affirms, confirms and reaffinns
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the

the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby

EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
teaffirms each of its obligations, covenants and agreements under cach of the Loan Documents to which it

is 8 party.

reeyediee cen the Bank shall have the immediate right to exercise one or more of the rights aad

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to $0% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931 ,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shal! have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shal! determine, each in the Bank's sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding ail aspects of
the marketing and/or sale of the Bluestone Resources, Inc, real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 122 of 256 PagelD #: 1161

and all presentations made to bidders prospective bi .
Resources, Inc. real estate coal assets, " ve bidders for all or any portion of the Btuestone

“Net Proceeds” is defined as gross sales proceeds resulting
' from the sale of the
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (3) aa

exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees
: not to exceed
- a sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ aoe ene
“ } .00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney's fees associated with
of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting ‘one

8, Each of the Justice Entities hereby
; : t : agrees that the Bank shall have rf engage
consuttent bi sree to (i) interview the management of the Justice Entities, () reHow oe plan of
es, (3) review and monitor past, present and future transactions of the Justice Entities, (4)

cegeemy or we (collectively, the “Consulting Services”), Each of the Justice Entities shall assist

een ly, and cause all of its officers, members, managers, employees, agents and all other
= ae its control, to assist and cooperate fully with such consultant’s Provision of the Consulti

ces; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all .

and other charges associated with the Consulting Services, wOsts fee5

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 123 of 256 PagelD #: 1162

_, 10. This Agreement may be executed in multi
al original, but all of which constitute one and the sume nat Pe each of which shall be deemed

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 124 of 256 PagelD #: 1163

 

State of West Vigo, _)
City’County of _Chrvsnbris/}™

Lb Sandy Keg ounty
. f a Notary Public of i i
aa Jillean L. Justice who is President te Greenbrier Hotel Carperntoa, a tre rei
cto bel of e omponation, aa yan nd asnowledged the doo exauton of this
Agen : behalf corporatio: lcteck one] L“] is personally known to me or [} has
Witness my hand and official stamp or seal, this {9 day of Docombor._,2019

lic

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 125 of 256 PagelD #: 1164

Justice Family Group, LLC,
2 Delaware limited Ha bility company

By?
nL, Justice, Pfpdident ne,

suieof West Vigna)
* dss.

City/County of (reonbrier }

1 cpandu Kisg __, a Nowy Pi of bc ‘County i
certify that Tillean L. Histi is Pesieat of lunice Family Group, LLC: a Debrwes lines ee

compeny, personally appeared before me this day and acknowledged the due execution is Agreement

behalf of the limi “om

on ited liability company. She [check one] bis personally known to me or (_] has
Witness my hand and official stamp or seal, thia 19 day of DeeMhorn- _. 2019.

 

io lie

My Commission expires: Nov. |, A090
Notary Registration Number: Dio ii _

Players Clab, LLC,
a Delaware limited liability company

   

 

 

NOTARY PUBLIC
STATE OF WEST IRG@A
SANDY KING )
f 28 Evens Semele nd § 6
7 Conan re Novae 2

  

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 126 of 256 PagelD #: 1165

Greenbrier Golf and Tennis
a West Virginia corporation lab Corporation,

 

State of Weer Vedi )
5a.

City/County of (sreanbrgr_}

certify U

Virginia corporation, personally appeared before me this day and
Agreement on behalf of the corporation. She [check one] [¥ is pomonaity beeen of this
produced as ck el L's pray known to me or [(] has

 
 
  

  
   

Public
My Commission expires: Nov. (4, ane
Notary Registration Number: 31 © 127
OFFICIAL SEAL Greenbrier Medical Institute, LLC
rilOTARY PUBUG a West Virginia limited liability company

  

 

 

 

State of : )

City/County of Breen brie”

band Kia , & Notary Public of the Ci aforesai
. : City/County and 8) j
certify that Jil L. ju ho is President of Greenbrier Medical Tima Toe B Won Viginis

limited liability company personally appeared before me this day and acknow due execution
ry : = = i
this Agreement on behalf of the limited liability company. She [check ane] [is areenlie known to i
identificati

  

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 127 of 256 PagelD #: 1166

Oakhurst Club, LLC,
a West Virginia limited liability company

B (SEAL)
ean L. Justice, ber

State of West Viet.

- des.

City/County of ,
L andy Kui , 8 Notary Public of the City/County and State aforesaid,
certify that Jillean L, Jubtice is 8 Member of Oskhurst Club, LLC, a West Virginia Hmited liability
i Agreement

company, personally appeared before me this day and acknowl} the due execution of this
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this [3 day of Dota ber _.2019

My Commission expires: Now, IH, aQa

Notary Registration Number: _2i)p 137 _

canna
STATE OF WEST WAQHEA
SANOY

  
     

 

 

 

 

 

 

 

 

L | «We a Notaty Public of the City/County and State aforesaid,
certify that Shephe x. Bei! who is seu” of The Greenbrier Sporting Club, Inc. a
West Virginia corporation, personally appeared me this acknowledged the due execution
of this Agreement on behalf of the corporation, one] k.4'i8 personally known to me or [_] has
produced ntificati

Witness my hand and official stamp or seal, thj of b com , 2019.

- Notary Public
My Commission expires: (ay S(, 20ct\
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia
R Registration No. 7560729
My Commission Expires May 31, 2022/

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 128 of 256 PagelD #: 1167

The Greenbrier Sporting Club Development

   

  

Company, Inc., 2 Delaware corporation
By. (SEAL)
State of hing.
City/County of
4 A a Notary Public of the Ci aforesai
certify that Ji} ig} President of The Gresbrier Sporing Chib Develo oth

Inc., a Delaware corporation, personally appeared before this acknowledged ;
execution of this Agreement on behalf corporation “check ate Personal en =
or [_] has produced _ ofthe ‘wie ¥ ome

Witness my hand and official stamp or seal, this 13 day of rom po _, 2019.

 

 

 

 

 

 

Bellwood Corporation,
& West Virginia corporation
By: s
James C. Justice, Ill, President cen
State of )
City/County of =
L a Notary Public of the Ci ounty aforesai
certify that James C. Justice, III who is President of Bellwood Corporation, oe ae .
" a West Virginia corporation,
SE mea before me this dy end acknowledged th due exceton of his A t on behalf
corporation, ee one] } 18 personally known to me or has produced

 

Witness my hand and official stamp or seal, this day of 2019,

 

 

Notary Public

My Commission expires:
Notary Registration Number:

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 129 of 256 PagelD #: 1168

The Gresabrier Sporting Developmen
Company, Inc, 2 Delaware cotieatin ‘

 

By:
Jillean L. Justice, President Waa
State of —__)
City/County ee “
L
Sit of The Coes Of the City/County and State afbressia

 

Ine, apiltan L. Justice who ls Prosident of The Greeabsis Club Development ompeny.

execution of this Agreement on behalf of the eked at : )

arias peepee, ie [check one] [1] is personally known ro one
produced 88 identification,

 

 

=

 

 

 

   

1 is personally imown to me of has produced

On,

ag
Wi
itness my hand and official stamp or seal, this ZA say of Decownhan soo

 

My Commission expires: Aay) (3 20-22
ber:

Notary Registration Num

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 130 of 256 PagelD #: 1169

 

gra ‘OFFICIAL Sea,

cy BAe Notary Pubic, State of West Virginie
i CYNTHIA L WHITE

es ine

 

RO. Bay 2178

 

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 131 of 256 PagelD #: 1170

 

 

 
 
    
  

State of

My Commission .
Notary Regiteaen ets Gael 3.20123
es

Pa OFFICIAL SEA ,
i Notary Public, Stee at West ——
Se PE donee c sate SE
yay PO. Box 2178 sine
“Sig t, WY 25513
_ 2 comeniasion expires Apri 13, 2022

il

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 132 of 256 PagelD #: 1171

 

 

ai identification,

wi yf
itmess tay hand and official stamp or seal, this PE uy t Deronhy- ao

    

Virginia ¢
a CYNTHIALWHITE 3
yg vanes © Justices Companies ine *
@ HO, Box 2178
g Beaver, WV 25513
‘My commission expires Apri 12, 2022

 
     

      

 

 

   

Be OFFICIAL SEAL

ee Notary Pubic, State of Wanl
“a CYNTHIA L WHITE

James C Justice Companies me

      
 

 

12

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 133 of 256 PagelD #: 1172

 

City/County of 5

I & *
city a ee Mile _, a Notary Public of the C;
is President of ty/County and ;

on bohayy Personally appeared before me this day and ccna LLC, a Virginia ined en
ution of this Agreement

on behalf of the limited |j
produced Mbiity company. “He [oheat one is personally
Witness my hand —. *8 identification. known to me or [7] has
my band and ofloial stan or sel, this /3 dey op
Leezenbes , 2019.

susot MES Udine
Laheph 3

 

 
 
  

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 134 of 256 PagelD #: 1173

 

 

 

IEG EP ae i a.

; naan oe mlesion érplnes Apel 12, 2na5 :

City/County of Alice -
; jit Z dhge
* Notary Public of the City/County and State

Senet Jetta C. Justice, I
execution of this Agreement. He Tohoct pPested before me this day and ’
__ ts ideation ia is Personally known to me oO) meee

wa
Noess my band and official stamp or seal, this /77! day of_Lecewler onto

My Commission expires: j
Notary Registration Num UL Lh he

   
 

4) fe i ithe C Justiog C
: ompant
AQ.Box 217 Ine
ver, WV 25a1s

1% Peatlsaion expires Apri 18, 2022

 

14
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 135 of 256 PagelD #: 1174

 

State of ale T

City/County eleribnee ~

L
, a age " & Notary Public of the ie a and “em aforesaid,

execution of this Agreement. He [check one
eck oe] dis personaly known to tas or £1 eer genes

 

Witness my band and official stamp or seal, this 13 day of D0Cantns, 2019

 

   
 
 

a Notary Public of the City/County and State aforesaid,
e before me this day and acknowledged the due execution
‘8 personally known to me or [] has produced

Witness my hand and official stamp or seal, i 8 day of D2eorn bor , 2019

 

My Commission expires: Ni UW, 14.
otary Registration Number: “Air3i'2) S09

g
Me
4

Mourtain Ad
WY 24031
November 14,2022

 

 

 

 

15
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 136 of 256 PagelD #: 1175

The Chesapeake and Ohio Traveler
# Virginia corporation aie

 

l
a Notary Public of the ‘County aforesaid,
aa Ju who is President of The Chesapeake od Gate Teen i. Virgini
sono n, personally appeared before me this day and ledged the due execution is
greement on behalf of the corporation. She [cheat one) [Wie porscnally known nermos hi

produced as identification.

 

blic

  

 

 

State of rama
City/County of (Of, 3

Witness my hand and official stamp or seal, i B day of Do-cember_,. 2019

My Commission expires: Nov.
— imexpies: Nov. 14, 20219

 

;

16

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 137 of 256 PagelD #: 1176

 

 

My Commission expires: Nou. f4/, 2OQQ
Notary Registration Number: QId/.3°7

STATE OF WEST VIRGINIA
SANDY KING

 

I ‘
_ | : . a Notary Public of the Ci ‘County aforesaid,
certify Sa ci ihaEue 18 President of Old White cil: Canaan Virginia
corporation, personally appeared ‘ore me this day and ledged the due execution of this

Agreement on behalf of the corporation. She [check one i
produced a cre] [Mis personally known to me or [] has

  

My C ission expires: ‘
My Comeson etre: Nov. /4, 2090

Tat ela a

NOTARY PUBLIC
STATE OF WEST VIRGINIA
SANDY KING

2483

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 138 of 256 PagelD #: 1177

 

corporation, personally appeared before me this diay and los 3
Agreement on behalf of the corporation. She [check ome] [Wie ged the due execution of this
produced sat ideatitioats personally known to me or ["] has

Witness my hand and official stamp or seal, this / a day of “Dota mos 2019,

 

My Commission expires: Aloy. M4, 32089
Notary Registration Number: Blois?
Southeast Cotton, Inc.,
a West Virginia corporation
A
)
By SRAI
James C. Justice, I, President é ?

 

 

 & , 8 Notary Public of the Ci

certify that James C. Justice, II who is President of Southeast Cotton, to and State aforesaid,

— courage ree ue aie wledged the due execution of this Virginia ropareearr
one is known

28 i personally fo me or has produced

Witness my hand and official stamp or seal, this day of

 

» 2019.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

18

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 139 of 256 PagelD #: 1178

 

 

 

 

 

 

   

 

 

 

Notery Pubic, State of Weet Vi
2 f Jone THIA E WHITE (
Ja RO. Socneanes ine

aii

of Beaver, WY 25813
‘My commission expires April 13, 2002

 

18

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 140 of 256 PagelD #: 1179

 

 

2019,

  
    
   

 

Notazy . Nug: : tom, Notary neue Geran Virginia }
Registration Wey  CYNTHIAL WHITE =
— ely) James C Justice Companies hs r
e RG, Box 178 B
> Beaver, W¥ 25513 :
Rapldan, LLC, ita }
# West Virginia limited Usbitity company -
B
Sa PE san,
State of yas

 

 

; Notary Public

My Commission expires: [3d
Notary Registration N, fe am
umber: to a
> OFFI uO
ey Notary Pati, Ba or West Virginia
ie yj Jamwn C Justice Ce tne

 

 

  

‘ Bones ez
rg fo 28814
My commission spires Apt 1, poze j

 

19

 

 
#: 1180
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 141 of 256 PagelD

Blue Ridge Farm Center, Inc.,
2 Virginia corporation *

 

 

West Virginia
CYNTHIA L. WHITE
James C Juaticn Companies ine
RO, Bax 2178
oy Beaver, wy 283 ;
My commission expires April 12, 2029

     
     
 

 

  
  

 

 
 
 
   

  
 

My Commission expires: S32 22 wae
No OFFICIAL SEAL
tary Registration Numbet- Notary Public, State of Waat Virginie
—_———- ne) CYNTHIAL WHITE
mie! Jammer c Juaticn Companies inc
Jo4 P.O. Box 2178

£ i WY 25819
ity commslaaion expires April (3, 2023

 
    

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 142 of 256 PagelD #: 1181

 

L Lill L-Whife , Notary Public of the City/County and State
certify that J C. Justice, OT who i ,
. ; fie sett SF Greenthomn LLC, a Kentucky imited liability
limi a a ine

company, Personally appeared before me
: : this dey and acknowl the
due execution of this Agreem
. cut

 

 

  
   
 

 
  

Le
“om, Notary Public, State of West Virginia
Beh CYNTHIA L WHITE
aes Janes © Juation Companies i: |
age een ie
my WWY 2581g
iY comminstan expires Apri 13, 2002 §

     

I, Lith L Mie. ———_, ® Notary fCounty aforesaid,
certify that J; C, Justice, DT who i > merece

: : , is President of Black River Delaware eae
company, Pemcually appeared before me this day and acknow ed hed cea dy

iF a age
oe of the limited lability company, He [check one] (7) is
sae ened Ke Personally known to me or [7] hes

‘y 2

Gabe hie

 

Notary Rev Sani: LL [7.20342 <i eee
Perey ,. CYNTHIA L WHITE
Cy tier Companies ine

Saver, WV 25813
expires April $3, 2909

 

 

21

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 143 of 256 PagelD #: 1182

 

 
   

2. &, Notary Public, State of West Vinginia
, Ve ri Ma = CYNTHIA L WHITE
nae aay dames C Justice Companins inc

   
  

     

J omcu ae
S and H Mining, Ine., My comerseion expires Agr 9, 2022

 

1, a Le bey
ccty ea lin Public of the City/c
: who I 4 eunty and State aforesaid
Jennessee corporation, personally appeared before ie tae we of S and H Mining, Inc,

 

My Commission expires: 4y/ /7,,
Notary Registration Num ; LG AR

    
 
  

 

an OFFICIAL SEAL
, Notary Publio, State af West Virginia §
| _ CYNTHIA i. WHITE
§ James C Justice Companies ina
PO, Box 2173 (
Benver, WV 25813
‘My commiesion sxpives April 13, 2022

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 144 of 256 PagelD #: 1183

 

State of Whit Lirsinin

cocane a Heep

, _Lyathi,
catty thai AOE Lilie ____ w Notary Pa of the City/County and Stat _
Personally sppeared before me this day and acknowledge nee rete Inc, a Virginia corporsica

of the corporation the due execution
a3 identifi a

 

 
 

Dr OFFICIAL SEAL,
R&S, Notary Public, State of West

     

My Commission expires: Lad 3.22
Notary Registration Number:

SE), CYNTHIA L whiTE
; RO. ox 2172 =e
a Baaver, WV 25813
Ae iy commission

     
 
       

 

My Commission oof
Notary Regi pa cht 18 KOgR

 

 

~ OFFICIAL SeaL
h, Yeh, Notary Public, State of West
aE ne NTHIA L WHITE
ai es C Justice Conipanies tae 5
4 PO. Box 2178 ‘
s wy Beaver, wy 25813
Sommiasion expires Apri 13, 2022

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 145 of 256 PagelD #: 1184

Environmental Fund, LLC
a Virginia limited Eability Company

 

City/County of (3

1, elit £. ibyfe. ,
a :
art fi who ant of Winer Sony td Sa ska

Wintergreen Hospitality Partners, LLC Environmental
io » Sole Member of
ae IF of the reece before me this day and Spe net Hein int
lity company. S/He [eheck onc] Bate personally known tosses
: or

sae ot ALY WU a_i
tale : )as.

 

 
 
   
 
  

 
  

has produced identifi
Witness my hand 7 nD
y hand and official stamp of seal, this LEE tay ot Leconte reg
No tnmision expe, 0/7/7072 |
Notary Registration Number: 4a a :
g iS : a3 2 OFFICIAL SEAL

tN f
GA Motury Publtc, Stete of West Virginia

‘Gea CYNTHIA L WHITE ?
" dames C Justine Companies Inc

7 RO. Box 2178 (

f Boaver, W¥ 25819 é

iy commission mxpiree Apri) 13,2022

  

 

24
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 146 of 256 PagelD #: 1185

 

  
  

   
 
 
  
   

CYNTHIA L WHITE

  
 

 

ph is 6 dames C Justice Companiagine |
Evergreen Turf Co LF” w ever, oo :
# Delaware corporation a |

 

 

. West Virginia
25 fiche Sg lithe ck WHITE

SoZ PO. Box 2176

ee Hi Beaver, wv 25813
samc ene ANE 1, on aapites Apsit 13, 2022 D

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 147 of 256 PagelD #: 1186

 

 

State of 4 iy

City/County «abit m

 

 
 
  
 

  

B . OPFICML SEAL
A > on Notary Public, State of West Virginia
Reswo.e) CYNTHIA L WHITE

re Fa James C lustice Companies tic

 
    

My Commission .
Notary Registration ton Ninn ; add

RO. Box 2778
Beaver, WY 25013

- _Miy commission expires April 13, 2022 }

    
 

  

Stoney Brook Plex is
a West Virginia corporaticn

 

 

puthex, ‘YZ ii
My Commiasi ives: Notary Public
Ny Rene 3 Led a
ozs OFFICIAL SEAL

 

  
 

XN Notary Pubic, Stete of Wet Virginia
oe ea CYNTHIA L WHITE r
wea B Jamas C Justice Companies Inc
iy RO. Box 2178
3 Beaver, WV 25813
Sy commizaion expinee April 13, 2022

iy ile cttin in

‘
«} 2G :
Chey

a ae
aa ag at

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 148 of 256 PagelD #: 1187

 

State of
City/County of =
4a >
I, g Te a Ni i ‘
certify thet x lic of the City/County and State aforesaid,
_ of Ten Mile Bay, LLC, a West

Virginia limited liability company, personally appeared before
ps the due
corporation, ow loheck eet] [5¢'is personally known to

Witness my hand i
my and official stamp or seal, this 3? tay of Leet o 2019,

 

 
   

Eee OFFICIAL SEAL
hb 2S Notery Public, Giate of West Virginia
Eke Solel CYNTHIA L WHITE
ail f vamee C Justice Companies ine
f RG. Box 2178
v: Beaver, WV 25819 :
‘ Ry commission expires April 13, 9022 9

      
   
    

 

 

 

Witness my hand and official stamp or seal, this day of 2019,
My Commission expires: =
Notary Registration Num! 7

27
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 149 of 256 PagelD #: 1188

Ten Mile Bay, LLC,
a West Virginia limited ability company

By:
Name: BAL)

Title:

 

 

WMO
City/County of a
L a Notary Public of the Ci ounty
; »4 ity/C and State i
certify that who is of Ten Mile Bay, LG.» Wee

 

Virginia limited liability company, personally appeared before me this day and acknowledged the duc

 

 

Witness my hand and official stamp or seal, this day of 2019
” seston expirees Notary Public
Notaty Registration Number:

(SEAL)

 

sumer West Yuna
City/County of (Oreonbrah *

Ta a Notary Public of the City/County aforesai
a e = . tic and Stats i
certify 1 L. Justice w. is President of Greenbrier Resort and Club Management, Ine. 2

corporation, personally appeared before me this day acknowled;
execution of thi i i Soenioms
aa 8 Agreement on behalf of the corporation. oie &8 personally known to me

Witness my hand and official stamp or seal, this |F_day of T0¢em bor, 2019.

My Commission expires: Now 14, Boaa

Notary Registration Number: _ je} AT

 

NOTARY PUBLIC
STATE OF WEST VIRGINA

SANDY KING
236 Evens Mountain Aidt 27

is” My Coramiction Expires Movember 12, 2022

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 150 of 256 PagelD #: 1189

Green Golf and Tennis Club, In
a wy corporation ~

 

 

State of in
City/County of 4 ia
Reed tg ror tt
* : City and §
certify t L. ce is President ot recs Col eal Temp ‘Chit

—___________. Corporation, personally appeared before me this
FEE acknowledged the due
ae Agreement on behalf of the corporation, St check on] L'a personally known to me

Witness my hand and official stamp or seal, this_ {9 day of | 2Combypr/ 2019.

 

My Commission expires: Aby. J jp He (95%)

Notary Registration Number: alelg7

 

 

    

=5 Ney Public of the City/County and State

is Hesidsut- of Greenbrier IA [Intellectual
Assets], Inc., a corporation, personally appeared before oe edged
the due execution of this Agreement on behalf of die Seseoeiaion Sie | chest eae ae
known to me or [] has produced a3 identification. "

Witness my hand and official stamp or seal, this 13 day of “DeLem box 2019

 
 

My Commission expires: 14, 203Q
Notary Registration Number: 91013 1_

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 151 of 256 PagelD #: 1190

or Cun Xue (SEAL)

. a Notary Public of the City/C and State aforesaid,
certify that €. who is fresicte vt of (heenbciey 1h, lun a Delon

 

Public

   

12 . a Notary Public of the City/County and State aforesaid,
n is President of Old White Charities, Inc., a West Virginia corporation,

cortify arc

personally appeared before me this day and acknowledged the due execution of this behalf

of the corporation. She [check one] [is personally known to me or has produced
as identification.

 

Witness my hand and official stam

is (SB cy of beat ok, 209,
ee

p or seal,

\ ‘Netary Public
My Commission expires: ’ HAD
umber: 7

   

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 152 of 256 PagelD #: 1191

Southern Coal Corporati
a Delaware cornering”

 

Sain of bbst Uphiaia )
Cod . ) ss.

City/County of
cextify that Jam C. Justice, IH who is Preaident of (og on 1 Me City/County and State aforesaid,
Pete cap enated before me this day and acknowledged the due recon nt 2 Delaware corporation,
“omporation, He [check one] fZ] is personally known to me se

as identification or has produced

 

OFFICIAL SEAL

My Commission expires:
Notary Registration ie: GOL 20d

 

RO. Box 2178
Beaver, WY 25813

 

L Lutte ZL, Whe. , & Notary ‘County aforesaid
certify that C. Justice, I who is Prosidedt of ARG Coal Compaen a A a bempeterre

personally appeared before me this day and acknowled executi
of the corporation. He [check one) Kd is personally iowa norte. fot gee
8s identification. nee

 

Witness my hand and official stamp or seal, this (F¥iny ot Ltr” ms

 

My Commission exwioes: ft 5 LRA as
otary Registration Number: é oe 2). Notary Publ, cige of West Virginia
bey hae at CYNTHIA L WHITE

RO, Bax 2178

et Beaver, WV 26813
My commlesion expires April 13, 2022

 

 

   
  

rq SE, Notary Puble, State of Wiest Virginia {
ee A CYNTHIA L WHITE
*y ede) . B dames C Justice Compavice ing

5 f Janes C Justice Companies Inc

 

(
(
{

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 153 of 256 PagelD #: 1192

 

   

2 8 Notary Public of the City/County and State
fi Presideat of Bardo Mining, Kentucky li
et Pe TL nLY sppeared before me this day and acknow: to dot enna inn Rablty
limited liability company. He [check ane] is personally imown to
A 5 me or [J has

Witness my hand and official stamp or seal, this 3” tay ot Decawbe ans

— fala ee

CEST OFFICIAL SEAL
BGA, Notary Public, State of Wert Virginia
Bs EN CYNTHIA L. WHITE
iy’ varies © Jueiice Companies ine })
+) RO. Box 2178
# Beaver, WW 26813 é
iy commmieaion expires Apell 43, 2073

 
   
   

i022

 

  

31
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 154 of 256 PagelD #: 1193

 

State of
City/County of _*

L Gilet Z. hire. , @ Notary Public aforesaid
certify that J; C. Joe who is Fret of Ligue Mining, LLC = Retest, asta
on behalf of the limiter lishing ens ony and te du ot e .
ie liability company, He [check one] is personally imown to ot

as identification. mee CL) ban

 

    

Ae erp damot ¢ Justice Companies Ine 5
yee RO, Box 2178
Damvar, WW 25013

My commlaaion expires Apetl 13, 2022 ,

 

       

 

  

State of

City/County of

» _gtthia Lye _, Notary (County
certify thet Jamés C. Justice, I who i Present of Soqula nergy, LLC, « hetaans fens ra

company, personally appeared before me this day and acknow/ the due execution is Agreement
on behalf of the limited liability company. He [check one} ia personally known tw a
produced as identification, ot) aes

Witness my hand and official stamp or seal, this LB tay ot Licwhy 2019

 

   
   
  

>, OFFICIAL BEAL
28 Notery Public, State of Weat Virginia
ey CYNTHIAL WHITE
9 “anes C Justice Companies ine
é RO. Box 2178 ‘
Beaver, WV 25013

My commission expires April 19, 2022

My Commission expires: Lh?
Notary Registration Num! _

 

  

32
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 155 of 256 PagelD #: 1194

 

State of
City/County of

  

Lattin. L. ulhtf
1, la. L- LTR Ni /County aforesaid
centy tha C. Juste, HI who i Present of itinty Energy, LL eget Ste 8
es shalt of the Hates chy ne ay ee a . the due execution of this Apreeraet,
behalf limited company. 7 one] 38 personally known to me or [_] has

Witness my hand and official stamp or seal, this LE! tay ot Deconby” ang

7 Notary Public =O

OFFICIAL SEAL
; , Notary Public, State of Weat Virginia |
cSpapre, ) CYNTHIA L WHITE
4 Ew ae P James © Justice Companica inc ,

{

 

 
  
 
 

 

My Commission expires; 44/ /7.2
Notary Registration Numbér: “a

  
     

RO. Box 2178

Zs Beaver, WV 26813
<— iy conan noes Oe

 

   
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 156 of 256 PagelD #: 1195

Cane Patch Ca:
a Virginia oxpain wang lat,

     
     
    

 

“@)y_ Notery Public, State of Weat Vieginia J
ee CYNTHIA L WHITE 5
p James C Justice Companies inc 4
; P.O, Box 2178

 

 

My Commission expires: Z (a
Notary Registration Number;

a, OFFICIAL SEAL
se Notary Pubtic, Slate of Wes ne
Fone

: ce Compant

; RO. Bow 21 ne

 

 

 

34

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 157 of 256 PagelD #: 1196

 

  
  

  
 
   
   

1 CYNTHIA L WHITE

LP Scat ae: Jamas C dusting Conmpnnies Ine
o RO. Box 2t78

é Beaver, WV 38019 i

My commieston expires Apri 13, 2022

33

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 158 of 256 PagelD #: 1197

 

fledged the due execution behalf
of the corporation. He [check one] [1 is personally Inown to tue’, has frbdoeet
as identification,

 

  
 
 

OPFICIAL SEAL

My Commission expires: OA A
Notary Registration :

CYNTHIA L. WHITE

 

RO. Box 2178
# Beever, WV 25813
My commisaion expires April 15,

 

3, Notary Public, State af Weat Virgina /

PE James & Justice Companiasing |

      
         
   
 

2002 |

   

 

     
    
 

My Commission expires: 47/ / AX De «OFFICIAL SEAL
Registration Numbér: Bt Notary Pubile, State at Wort Vir
Notary —__ CYNTHIA L WHITE

aye 5 James C dustion Companies ine §

RO. Box 2178
Beaver, W¥ 25613

 

"__ My commission expires Apel 13, 2022

§
pinta ¢

 

  
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 159 of 256 PagelD #: 1198

 

By:
Name: James C. Justice, IIT
Title: Member

(SEAL)

 

   

   

a Ni Public of the Ci i

certify ify that J . Justice, II Wa Wain of Force Colo Alene TLE a1 kut nes

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company

personally appeared before me this day and acknow! the due execution of this Agreement on behalf

of the limited liability company. He [check one] [\’is personally known to me or ["] has produced
as identification.

Witness my hand and official stamp or seal, this_/ 9 day of DDCombo_, 2019.

 

 

 

37

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 160 of 256 PagelD #: 1199

Justice Coal of Alabema, LLC
an Alabama Umited lability company ,
By: (SEAL)

 

 

 

 

 

 

 

 

Notary Public

Notary Registration Number:

37
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 161 of 256 PagelD #: 1200

L ‘
- . » & Notary Public of the Ci /County aforesaid

certify that Jillian L. Wastice who is a Member of Juen Abba, Auman
liability erat ee — Alaa Caron, “we on Alabama fied eto stemie
of the limited liebility company. She (check oe mate ane Saal
le ane] *s personally known to me or [_] has produced

Witness my hand and official stamp or seal, this day of 2019
——aes gia 7

 

 

 

Notary Public

My Commission expires:
Notary Registration Number:

aoe

Stute of NOL,

City/County of Lakh ,

personally appeared before me this day and the due
of the limited liability He : execution of this Agreement on behalf
company Keporalhen. 18 personally known to me or [] has produced

 

 

 
     
 

My Commission expiees: LOY Lied i
Notary Registration Number: a .
é *% “2h, Notary Pubic, State of Wea! Virginia

es
erty CYNTHIA L WHITE
a Pa James C Justion Companies ine
: RO, Sox atva
ef Beaver, WV 25613
My conmlesion expires April 18, 2002

    
    

 

  

38
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 162 of 256 PagelD #: 1201

  

State of
City/County of \9¢

4 Sands ire , © Notary Public of the City/County and State aforesai
certify that ilian L. J wi a Member of Justice Coal of Alsbane, LLC. an Alaboaw mens}

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liabili mpairy,
personally appeared before me this day and tel CE the due execution of this homae behalf
of the limited liability company. She [check ane] [is personally known to me or [_] has produced

)
- ss.
)

 

 

 

 

 

as identification.
Witness my hand and official stamp or seal, this |@ day of TD? 6 m lop, 2019.
0
Ne Public
My Commission expires: Nov. 14, aoaaq NOTARY PUBLIC
Notary Registration Number; ‘O10 | 37 SGANDY KING
maeeee ee
a ) My Commission Expires one
35.

City/County of ;

i; » & Notary Public of the City/County and State aforesaid,

 

certify that James C, Justice, Ill who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited ability company

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] ([] is personally known to me or [_] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this day of 2019.
Notary Public
My Commission expires:
Notary Registration Number:

38
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 163 of 256 PagelD #: 1202

 

 

Gicomy ot_Aeloeh
L Kl. Le hh <. , @ Notary Publi /County eforesai
certify that Jamés C. Justice, III who is Previde. af Virginia Fuel Coenen come coment

Personally appeared before me this day and acknowledged execution r
of the corporation. He [check one] [is personally penne oF this tl

a identification.

 

 

   
 

 

 

 

 
 

My Commission expires; 477///3 7 442 SEO scrmcuseal
N : ng a Gs, Notary Publlo, State j
otary Registration Numbér: fy eS esn, e CYNTHIA L WHITE |
aay f dames C Jumice Companies ine €
‘ RO, Box 2178 (
Beaver, WV 25813 {
My commizaion expires Apri 13, 2022 >
ete ees!
(SEAL)
State of bla
; ) ss.
City/County of _ /
. ts . fo*.. ; Ne .
certify that Jamés C. Justice, III who ts President of hore of the City/County and State aforesaid,

, entucky Fuel Corporati Delaware corporati
eho 1 .?Peared before me this day and acknowiedged the due execution of fine dad cs bata?

 

 

 

My Commission expires: /3 Lle ace
Notary Registration Number: < ‘ Ci, OFFICIAL SEAL “<
i Bi, BNE, Notary Public, State of West Vir
rn CYNTHIA L WHITE
ra Janes C Juatice Compenies Ine
sf RO. Box 2178 (
SS ; 7 WV 26819 g
“5 ee My commission axpires Apri 13, 2022 D

  

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 164 of 256 PagelD #: 1203

 

     

My Commission expires, AOR GEER OFFICIAL SEAL (

Notary Registration Num
5, Notary Public, State of West Virginie {
4060 CYNTHIA L WHITE (
f f dames C Justice Companies ine q
{

 

RO. Sox 2178
Boaver, WWv 28813

Sty comeresion pres Api 19,2002 9

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 165 of 256 PagelD #: 1204

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 166 of 256 PagelD #: 1205

RELEASE AND REAFFIRMATION AGREEMENT

 

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, cach of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys! fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2, Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,

*
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 167 of 256 PagelD #: 1206

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and Gi) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

§, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the fights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shali have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 168 of 256 PagelD #: 1207

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets,

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (¢) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000,00 and (hb) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9, Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America y. Southern Coal Corporation et al., Case
No. 7:19¢v354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice III et al, v. ce of Surface Mining Reclamation and Enforcement.
United States Department of the Interior, Case No. 7:19ev381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access fo and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 169 of 256 PagelD #: 1208

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

11. This Agreement shall be construed according to the laws of the Commonwealth of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement shall be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Westem District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have
in any such legal action or proceedings.

12. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN EACH OF
THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK'S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 170 of 256 PagelD #: 1209

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 15%
day of January, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

Clem uetity sens)

Filla L, Justice, Pregident

By

State of Vi Rein )

) 88.
City/County off Kz ea) bred hs

L . a Notary Public of the City/County and State aforesaid,
certify that J L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [check one] (Lis personally known to me or [-] has
produced aa identification.

 

My Commission expires: taf5 ofa Due ae eee
: > : OPFIGIAL BEAL
Notary Registration Number: fas Karen Staniay

Notary Public
State of West Virginie

My Commission Exptres
December 30, 2022
HO 66 Box 3146
Renick, W¥ 24906

Sy

 

 

  

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 171 of 256 PagelD #: 1210

Justice Family Group, LLC,

a Delaware limited liability company
State of Weed Viagisee)

» Mbit cans
ji L. Justice, deni
City/County of Pie wh tied,

1 L Dee a Notary Public of the City/County and State aforesaid,
certify that Jilikan L. Justice who is dent OF Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. She [check one] [-}4s personally known to me or ["] has

 

produced as identification.
Witness my hand and official stamp or seal, this #27 day of thee aa , 2020.

 
 
  
 

 

at} sa
pd Opt Lose DIFICIAI SEAL
5 oF Karan Sianley
Notory Public
State af We st Virginia
My Commission Expires
Dacember 30, 2622
HC 66 Box $16
Reniek, WY 24966

My Conumission expires: #2 /35f 26 Aa
Notary Registration Number:

Players Club, LLC,

a Delaware limited liability company

 

State of || Vide? )

SS.
City/County of Grice y be. tf 7

L , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who isf President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] E-tts personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 15 day of sleet 2020.

Notary Public {77>

 

My Commission expires: 12/30] 20 2 OFFICIAL SEAL
Notary Registration Number: Keren Sianiay
re y

State of West Virginle
My Commission Expires
Dacember 30, 2097
HC 66 Box 316
Renick, WY 22964

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 172 of 256 PagelD #: 1211

Greenbrier Golf and Tennis Clab Corporation,
a West Virginia corporation

(SEAL)

 

sute of West” Vigna
) ss.

City/County of Chace nb Ry d.R-
L 4, He a Notary Public of the City/County and State aforesaid,

certify that Jillegn L. Justice who is Presfdent of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] ETS jiersonally known to me or ["] has
produced as identification.

Witness my hand and official stamp or seal, this / 3° dey of Yaa) unk { , 2020.

  

State ot Wast Virginie
§ My Commission Expizes
Dacermbar 36, 2027
HC 66 Bon 316
Renich, WY 24966

My Commission expires: #%) 30 [ Qe ‘2 3
Notary Registration Number:

 

 

 

Greenbrier Medical Institute, LLC,
a Weat Virginia limited liability company

 

State of ‘West Vieg inde

} ss.
City/County of Guten b L1eRS
L_ Katew Stile _, 2 Notary Public of the City/County and State aforesaid,
certify that Jillean L.. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one} -}H1s personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this ¢ 5 day of Ss enfeck 1 , 2020.
Kane Stn
\ Nelary Public

 

 

 

 

My Commission expires: (Af So[aocrzr OFFICIAL SEAL
Notary Registration Number: Karen Stanley

Notery Pubic
ines of aal Visainie
ommission Exe:
‘pecember 30, 2022
HO 56 Bon 31h
Renick, WV 24065

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 173 of 256 PagelD #: 1212

Oakhurst Club, LLC,
a West Virginia limited liability company

(SEAL)

 

 

State of West Vi Aguada)
)ss.
City/County of (ade.

IL MRaRaal Jt, Abd a Notary Public of the City/County and State aforesaid,
certify that Kant L. Justice who is a babe. of Oakhurst Club, LLC, « West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] [18 Personally known to me or [_] has

produced as identification.

 

 

 

Witness my hand and official stamp or seal, this 15° day of a 2020
=
Karen May Der
\ Notaty Public g
My Commission expires; / 2-] 3 © bro aA,
Notary Registration Number:
OFFICIAL SEAL |
Karen Staniey

Notary Public
State of West Virginie
My Commission Expires
Dacembe; 36, 2022
HC 64 Box 316
Renick, W¥ 24966

 

 

 

 

 

 

State of
) ss.
City/County of _|4 o ¢)

1_Leslue A. Wells _, a Nomty Public of the City/County and State aforesaid,
certify that Stathes foa{/ who is VP of The Greenbrier Sporting Club, Inc. a
West Virginia ration, personally appeared before me this day andacknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] J's personally known to me or ("] has

produced as identification.
Witness my hand and official stamp or seat, this _/S” day of lanvary , 2020,

Notary Public

My Commission expires: .5-3/-30, LESLIE ANN WELLS
istration Num 5 a 7 NOTARY P
in hnemeeiiien of Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31. 200

 

   

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 174 of 256 PagelD #: 1213

The Greenbrier Sporting Club Development
Company, Inc., 2 Delaware corporation
yy

By: (SEAL)
Tilfox L. Justice, Prégident

State of \

)ss,
City/County of Gioeuw beyep)

1, k ate ue SAW a , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Prefident of The Greenbrier Sporting Club Development Company,
Inc., a Delawate corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] L-+is personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this i 5” day of , 2020.

  

My Commission expires: / 2 / Se fac RU

       

     

    
 

 

 

 

istration Number:
or OFFICIAL SEAL
Gat. tease” ton
CURES) wiuscrieztione, | Belmont Corporation
M Baio 2 mise) i
AP) Ma Corimiation Exaires —————
oh HC 46 Box 836
3 Renick, WV 24964
By: (SEAL)
James C. Justice, IT, President
Stateof
$5.
City/County of

1 , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IM who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this A ent on behalf
of the corporation. He [check one] [] is personally known to me or has produced
as identification.
Witness my hand and official stamp or seal, this day af , 2020,

 

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 175 of 256 PagelD #: 1214

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By:

* (SEAL)
Jillean L. Justice, President

 

Stateof

) ss.

City/County of ___

L, ‘ » a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company.
Inc. a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [J] is personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this day of . 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:

Bellwood Corporation,
a West Virginia corporation

$F soa)

 

C, Justice, I pebeSisent

State of

 
  

City/County of

lL, es} tf A. ls ___, 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

 

— identification.
Witness my hand and official stamp or seal, this l eka of , 2020.
Notary Public
My Commission expires: 3[- 263] LESLIE ANN WELLS
Notary Registration Number: g NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires Atay 31, 203)

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 176 of 256 PagelD #: 1215

Bluestone Energy Sales Corporation,
a Virginia corporation

ZAL)}

 

State of Vi yGin
)ss.
City/County of
I ls , 8 Notary Public of the City/County and State aforesaid,

2 s
certify that James C. Justice, II who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation,
Witness my hand and official stamp or seal, this IS} “day of Bruen 2020.

Notary Publi:
LESLIE ANN WELLS

My Commission expires: 5-3 /- 263) NOTARY PUBLIC

ee Commonwealth of Virginia
Registration No. 7$60729

. My Commission Expires May 31. 202]
Justice Low Seam Mi Cy
a West Virginia corporation

 

State of )
} ss.
City/County of 1S0an poke }
l, A. is . 4 Notary Public of the City/County and State aforesaid
certify that James C. Justice, [1] who is President of Justice Low Seam Mining Tne, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [Ws personally known to me or ["] has

produced as a)
Witness my hand and official stamp or seal, this “day awe, 2020,

 

LESLIE ANN W
My Conimission expires: lp 2s | NOTARY PU Bic
Notary Registration Number: q Commonweaith of Virginia

__ealstration No. 7560729
My Commission Expires May 31, 202 /

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 177 of 256 PagelD #: 1216

Bluestone Resources Inc.,
a Delaware corporation

 

State of VA LQ )
City/County of )

IL, Léslié. A. Weal . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation, He [check one] is personally known to me or [] has produced

 

 

a8 identification.
Witness my hand and official stamp or seal, this Stay of 2020.
Notgry-Pr

"LESLIE ANN WELLS
My Commission expires: 5- 3{- 202 NOTARY PUBLIC
Notary Registration Number: “7 @2e 0 F724 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20.0 (

 

Tams Management, Inc.,
a West Virginia oration

   

 

  

City/County of

L, | fhe hu lieals . & Notary Public of the City/County and State aforesnid,
certify that James C. Justice, 11] who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and ackpowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or has produced

as identification.

Witness my hand and official stamp or "BK [Say Bruen 2020,

Notary Publi¢

 

 

My Commission expires: 5-3! - 263) ee aN eee

Notary Registration Number: _"Z60e0 709 Commonwealth of Virginia
Regislvatian No, 7560729

My Commission Expires May 31, 20,2) |

 

 

 

il
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 178 of 256 PagelD #: 1217

Justice Farms of North Carolina, LLC,
# Virginia limited liability company

  

 

  

C. Justice,

State of Vi
) ss.
City/County of [\0Q )

1, ‘ a&g . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 1] who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledped the due execution of
this Agreement on behalf of the limited liability company. He [check one] ree personally known to me

 

 

 

or (_] has produced as identification,
Witness my hand and official stamp or seal, this [SMeaay of < (ON 2020.
Pw Ra sh in
LESLIEANN WELLS —*/
My Commission expires: O~3/- / NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia
Registratian No. 7560729
James C. Justice CqmpariiésShayission Expires May 31. 20,3 j
a Delaware corpora ie

    

)

L tils . 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, JIE who is President of James C. Justice Companies, inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [7] has

produced as identification.
Witness my hand and official stamp or seal, this IF aay Bnuony 2020,

 

 

Notary Public
My Commission expires: 5-Q- 2b3/ LESLIE ANN WELLS
Notary Registration Number: "7a" O79 NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expi-es May 31, 20,5)/

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 179 of 256 PagelD #: 1218

Twin Fir Estates, LLC,
4 Virginia limited liability company

 

State of Vi j
) ss.
City/County of )

" fie. ls a Notary Public of the City/

s . : y/County and State aforesaid
certify that James C. Justice, NT who is President of Twin Fir Estates, LLC, a Virginia limited lability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] fit ts personally known to me or (} has

produced as identification.
Witness my hand and official Stamp or seal, this [Sve of j ‘oe , 2020,

NolapyPabii
° LESLIE ANN WELLS

My Commission expires: 5-3(- 909/ NOTARY PUBLIC

Notary Registration Number: Cammonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31. 2027 /

 

Wileox Industries, Inc.,|
a West Virginia corporation

 

State of VIV
) Ss.
City/County of

i, Leshe A, kes ls . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Il! who is President of Wilcox Industries, Inc., a West Virginia corporation,
personally appeared before me this day and Te eee the due execution of this Agreement on behalf
of the corporation. He [eheck one] is personally known to me or ia has produced

 

 

 

as identification,
Witness my hand and official stamp or seal, this Hess of , 2020.
f Notary Public
ts - LESLIE ANN WELLS
My Commission expires: 4+,3/- 5 D2
Notary Registration ab apoE NOTARY PUBLIC
Commonwealth of Virginia

Ragistation No. 7560729
My Commission Expires May 31. 20,9]

 

 

 

13
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 180 of 256 PagelD #: 1219

Triple J, LLC,
9 Virginia limited liability company

(SEAL)

 

State of

  

Cig/County of

j .
: . . . 4 Notary Public of the City/Count i
certify that James C. Justice, IIT who is President of Triple J, LLC, a Virginia Thesed Hanne srorestl,
Gein en ty cor me this day and acknowledged the due execution of this Agreemen mee
ited liability company. He [check one] is. personally known to
as identification, ” me or [] has produced

Witness my hand and official stamp or seal, this | “day of Can 2020
7 Sic Canary 200

 

 
 
  
  
   

ubliESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Com miggion Expires May 31. 209/

ss

My Commission expires: S"3]- 029 /
Notary Registration Number: 4

 

      

  

State of )
55.
City/County of a

iL, Les/te A bells & Notary Public i
. - : of the City/Co: ;
certify that James C. Justice, Ill personally appeared before me this day and acknowledged ee
execution of this Agreement. He [check one] is personally known to me or Cj hes produced

as identification.
Witness my hand and official stamp or seal, this day of sfantary 2020

 

 
    

 

 

Notary Public
My Commission expires: -ots/
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31,20 of

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 181 of 256 PagelD #: 1220

(SEAL)
mes usti
State of | =
City/County of Prenat beers
L Stars | a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I personally appeared before me this day and acknowledged the due
execution of this Agreement, He (check one] [L]4s personally known to me or [1] has produced
as identification.

Witness my hand and official stamp or seal, this J day “Gorda y , 2020.
. Notary Publi.

 

 
     
 

 

 

Ssi RS ; {| aD ona! |
Registra bate
‘ olory Public —
t Stete of West Virginia .
: My omaminslon expires
acombar 30, Wy UY
HC 66 Box 3146 (SEAL)
Renick, WV 24966 Cathy L. Justice

 

 

Stateof West Vi
} ss.
City/County of &. b+

i, Karen! Stauley _, a Notary Poblic of the City/County and State aforesaid,
certify that Cathy L. Justice personally aylpeared before me this day and acknowledged the due execution
of this Agreement. She [check one} is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this / 3 day o tas , 2020.

ATA
Notary Public

 

My Commission expires: 13|30|20% Pee
Notary Registration Number: S

OFFICIAL SEAL
Karen Stanley
Notery Public
Slate of Wast Virginia
My Commission Expiras
GBecamber 30, 2022
HG 64 Box 3146
Renick, WV 24966

 

 

 

 

 

15
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 182 of 256 PagelD #: 1221

 

The Cheasapeake and Ohio Traveler, Inc.,
a Virginia corporation

(SEAL)

 

#

State of west Vs a4 wie)
88.

)
City/County of Sfqan pbs ep

L A a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [check one] [,]is-personally known to me or [J has

 

produced as identification.
Witness my hand and official stamp or seal, this {5 day of Yoaunface 2020.

. \ Notary Public o

i
My Commission expires: 1 2 [8 0(2.02.7—

Notary Registration Number:
OFFICIAL SEAL
fe Karen Stanley

sineel West vircinn The Grecabrier Remrt and Club Management
¥ Commission Exgires irgin rporati
Oscember 36, 2022 Omipanys # corporation

HC 66 Box S16

 

 

Renick, WV 24966

 

(SEAL)

 

State of yest NA , a>
: 88,
City/County off & Jew

lL Kee Pen bob a Notery Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Presitlent of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally ap, before me this day and acknowledged the due execution of

this Agreement on behalf of the corporation. She [check one] [18 personally known to me or [7] has
as identification.

produced
Witness my hand and official stamp or seal, thia 23 day of cela Ruy 2020.

itt 2

Notary Public

 

My Commission expires: 7 2-] 3°] 2947-—
Notary Registration Number:

 

 

OFFICIAL SEAL
Karen Stanley
Nalary Public
State of Went Virginia
My Commission ceiee 16
Qasember 30, 2022
HC 66 Bax 314
Renick, WV 24966

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 183 of 256 PagelD #: 1222

Greenbrier IA, Inc.
a Delaware corporation

 

State of 7 a id >
$s
City/County of A Aer odb t1e)@)

L Maat att Sta nile ‘f > a Notary Public of the City/County and State aforesaid,
certify that Jilleap L. Justice who is Presidgnt of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the

corporation. She [check one] [-}~is™ personally known to me or ["] has produced
as identification.
Witness my hand and official stamp or seal, this 1% day of

My Commission expires: J 2.) 3 0 oan
Notary Registration Number:

 

  
 
 

 

, 2020.

 

         

 

 

i OFICIAL SEAL : Old White Club Corporation,

Ear} Karen Stani :
1 Mie. a@ men Stanley =| # Weat Virginia corporation

f Stste of Weat virginia
, wf My Commission Eapires
sy Dacember 30, 2022
Saat i (SEAL)
SAE L. Justice, Pregident

 

State of

City/County of Mf he al L 3} “ a

a :

L ead 57 a Notary Public of the City/County and State aforesaid,
certify that Jilean“L. Justice who is |President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [&}-is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this | 5 day o

¥ *

 

My Commission expires: 12] ZOIQ202.9
Notary Registration Number:

 

GFFICIAL SEAL
Karen Stanley
; Notary Public

2) State of West Virginia
?) My Commission Expires
* Oscambar 30, 2022 17

HC 66 Box 316
Renick, WV 24966

 
  

 

 

 
Case 5:21-cv-00320 Document 49-16

State of \lest Viegas
. ) 58.
City/County of Af Rett la cop

fo

Filed 07/14/21 Page 184 of 256 PagelD #: 1223

The Old White Development Company,
a West Virginia corporation

(SEAL)

 

 

lL, of" 2 a Notary Public of the City/County and State aforesaid,
certify that Jillein L. Justice who is Presi

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [(]-is-personally known to me or [_] has

produced

t of The Old White Development Company, a West Virginia

as identification.

 

Witness my hand and official stamp or seal, this _} day ohh plate £62, 2020.
u
My Commission expires: / 2. [ 30 {os a
Notary Registration Number:

 

OFFICIAL SEAL
Karen Stanley
Notary Public
State of Wass Vaginia
My Comrnisgign Expiras
December 3, 2022
HC 66 Box 318
Raeniok, WV 24966

 

 

State of }

} ss.

City/County of )
I,

+ be
Notgry Public

Southeast Cotton, Inc.,
a West Virginia corporation

By:

. (SEAL)
James C, Justice, IU, President

 

, 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the duc execution of this
He [check one] [_] is personally known to me or has produced

of the corporation.

ent on behalf

as identification.

 

Witness my hand and official stamp or seal, this

My Commission expires:
Notary Registration Number:

day of , 2020.

Notary Public

18
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 185 of 256 PagelD #: 1224

The Old White Development Company,
a West Virginia corporation

By:

: (SEAL)
Jillean L. Justice, President

 

 

State of }

} ss.

CityfCounty of

I, , a Notary Public of the City/County and State aforesaid,
certify that Jillean L, Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She (check ane] [7] is personally known to me or J has
produced as identification.

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Publie

My Commission expires:
Notary Registration Number:

Southeast Cotton, Inc.,

a West Virginia corporation
State of

)ss.
City/County of
f Leshe. A. Wedds . 8 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and ack ledged the due execution of this Agreement on behalf
of the corporation, He [check ane] is personally known to me or [] has produced

as identification.
Witness my hand and official stamp or seal, thislS the say Chruery 2020.

Notary Public

My Commission expires: 4-3/- f LESLIE ANN WELL
Notary Registration Number: NOTARY PUBLIC

Commenweaith of Virginic
Ragisivaten Wo 7460729
My Goramiss on rapl-es Mi, 01, 20

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 186 of 256 PagelD #: 1225

Anerican Turf Grass Corporation,
a Virginia corporation

 

*

State of i

) ss.
City/County of FOQIU01Cs }

1 _Leshe A. tales te , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IT who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [vf is personally known to me or (] has

produced as identification.
Witness my hand and official stamp or seal, this 1440, inuan, 2020,

Pusliz. Qux orioe

 

 

 

toe
y CO0re

LESLIE ANN WELLS
My Commission expires: S-3{ -200] NOTARY PUBLIC
Notary Registration Number: $007.39 Commonwealth of Vir, ginia

Registration No, 7860729
My Commission Expires May 31, 203) /

Rapidan, LLC,
a West Virginia limited fiabitity company

 

 

State of j
City/County of

1, Leshe, A. We! is , & Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowled, e due ¢xecution of this Agreement
on behalf of the limited liability company. He [check one] [ee personally known to me or [7] has
produced as identifica

Witness my hand and official stamp or seal, this

s

    

 

E.

ay of . 2020,

  
    

Notary Public

. tenes Sie Bh LESLIE ANN WELLS
My Commission expires; S~3/ Soy, NOTARY PUBLIC

Notary Registration Number:
a Commonwealth of Virginia

Registration No, 7560725
My Commission Expires May 34, 20,29 (

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16

Filed 07/14/21 Page 187 of 256 PagelD #: 1226

Blue Ridge Farm Center, Inc.,
a Virginia corporation

(SEAL)
C. Justice ident

State of
) ss.
City/Couuly of )

L, Leal ae A. Wel {s + a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11] who is President of Blue Ridge Farm Center, Inc., a Virginia corporation
personally appeared before me this day and ackn ledged the due execution of this Agreement on behalf
of the corporation. He [check one] eis. personally known to me or [] has produced

 

as identification,
Witness my hand and official stamp or seal, this 1S¥a-tey of Canary 2020.

LESLIE ANN WELLS

My Commission expires: 5-3. aos NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia
Registration No. 7560729
Justice Family Fa LL@y Commission Expires May 31. 20.44

a West Virginia limi HEY company

 

State of
) ss.

City/County of

I, Ltée ; ebls . &@ Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Til, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [cheek one] [tis Personally known to me or

["] has produced as identification
Witness my hand and official stamp or seal, this “day lawany 2020.

 

 

 
     

 

Notary Public
vector evaties SL LESLIE ANN WELLS
My Commission expires: S~ 3/l- DOS) |
Notary Registration Number: 9 NOTARY PUBLIC

Commonwealth af Virginia
Registration No. 7460729
My Commi.sion Expires May 31,2

 

 

 

 

 

26
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 188 of 256 PagelD #: 1227

Greenthorn LLC,
a Kentucky limited liability company

(SEAL)

 

State of y ( )
City/County of anoly

L, a Notary Public of the City/County and State aforesaid
certify that James C. Justice, III who is President of Greenthom LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company, He [check one] (4 is personally known to me or [} has

produced as identification.
Witness my hand and official Stamp or seal, this [Sb say of Thnwan, . 2020,

 

 

; oY LESLIE ANN WELLS
My Commission expires:__4- 3I- 208! NOTARY PUBLIC
Notary Registration Number: *2 S Commonwealth of Virginia

 

Registration No. 7550729
My Gommission Expires May 31, 2027/

Black River Coal, LLC,
a Delaware limited liability company

(SEAL)

 

State of ) ; )
) ss.
City/County "Busnsts}

I, _LesheA ‘ Wel ls . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11 who is President of Black River Coal, LLC, a Delaware limited liabitity
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company, He [check one] (fis personally known to me or [] has

produced as identification.
Witness my hand and official stamp or seal, this [Shiny bnwan, 2020.

Notary Public

LESUE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. #860729
My Commission Expires May 31,20_g) f

 

 

My Commission expires: $-31-9.09/
Notary Registration Number; Jt OFF

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 189 of 256 PagelD #: 1228

Kirby Land Company, Inc.,
& West Virginia corporation

 

State of Vi Vi )
)ss.
City/County of
_ 4 : Is . 8 Notary Public of the City/County and State aforesaid,
certify ul ; lee fi a sels is _Presidext of Kirby Land Company, a West

Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. S/He [check one] is personally known to me or ([] has

produced as identification,
Witness my hand and official stamp or seal, this (5¥b-aay of Bens 2020,

 

 

 

Notary Puobii
My Commission expires: 53 /-D03/ LESLIE ANN WELLS
Notary Registration Number: ODF NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
Sand H Mining, Inc., My Commission Expires May 31, 20.2 /

a Tennessee corporation

 

City/County oft aly } ss

I, Lesl le A. Wells +a ae Public of the City/County and State aforesaid,

 

certify that f ho is of § and H Mining, inc,, a
Tennessee corporation, personally appeared before me this day and cknowledged the due execution of
this Agreement on behalf of the corporation. S/He (check one} [Es personally known to me or [7] has

produced as identification.
Witness my hand and official stamp or seal, this bay of Faowany , 2020.

 

Lega

Notary Public

My Commission expires: 5-3/- o0a/

Notary Registration Number: G LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
22 My Commission Expires May 31, 200

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 190 of 256 PagelD #: 1229

Wintergreen Partners, Inc.,
a Virginia corporation

  

. Justice, |

    

te. \s . a Notary Public of the City/County and State aforesaid,

I, :
certify that James C. Justice, HI who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and ack ledged the due execution of this Agreement on behalf
of the corporation. He, [check one] is personally known to me or [] has produced

as identification.

 

Witness my hand and official stamp or seal, thi day of , 2020.

    
 

 

Notary, 1;
My Commission expires: 5- 31+ 203 f LESLIE ANN WELLS
Notary Registration Number: NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
Grain Development, Inc., My Commission Expires May 31, 20.2 |
a West Virginia corporation =

 

*

State of VGLA )

) ss.
City/County of Frpo wove j

L, Les] lé- A. Wells . 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II! who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and Cre acer the due execution of this
Agreement on behalf of the corporation, He [check one] is personally known to me or C7 has

produced as identification.
Witness my hand and official stamp or seal, this I day Airman, 2020.

Notary Public

 

 

  
     

 

My Commission expires: 5-31- 303/
Notary Registration Number: bd LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Regisiration No. 7560729
My Contmission Expires May 31, 20,29]

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 191 of 256 PagelD #: 1230

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

Memb
Oo
GBira
Sh

    

  
  

i :
ames C, Juste #1, President

 

State of Vi ini

)}ss.
City/County of

L Leslie. A. Wed is + a Notary Public of the City/County and State aforesaid

certify that James C. Justice, Hl who is Presiden of Wintergreen Partners, inc., Sole Member of
Wintergreen Hospitality Partners, 1.1.C, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. S/He [check one] {ef is personally known to me or
[_] has produced as identification.

Witness my hand and official stamp or seal, this y of - 2020.

     
    

Notary Public

My Commission expires: 6- 3/-202-/
Notary Registration Number: LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia
Registration Na. 7560729
My Gommission Expires Kay 31, 200}

 

 

 

 
Case 5:21-cv-00320 Document 49-16

.
*

State of ia.

City/County of

._leshe A. Wels
certify that \ James, C.SuShreiit

 

West Virginia limited liability company, personally appeared before me this
due execution of this Agreement on behalf of the corporation, S/He [check one] [Ls

to me or (_] has produced

Filed 07/14/21 Page 192 of 256 PagelD #: 1231

Black River Farms, LLC,
a West Virginia limited liability company

  
 
 

 
 
    

PES
(A pece, Z>) (SEAL)

.. 4 Notary Public of the City/County and State aforesaid,
who is of Black River Farms, LLC. a
day and acknowledged the

is personally known
as identification, 7

 

Witness my hand and official stamp or seal, this

My Commission expires:

2 3 4 soe
Notary Registration Number: BY

  
 
 

+ 2020.

wou LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expiras May 31, 203 f

 
   
 
 

 

Evergreen Turf Corporath
a Delaware corporation

 

(SEAL)
see L2-
State of | )
) 5s.
City/County o
I, {i A. als , &@ Notary Public of the City/County and State aforesaid,
certify that who is ‘Besidext of Evergreen Turf Corporation, a

Delaware corporation, personally appeared before me this day
this Agreement on behalf of the corporation. S/He [check one]

produced

ore pereaeed the due execution of
is personally known to me or [_] has
as Identification,

 

Witness my hand and officiat stamp or seal, this

My Commission expires: a - 20a/
Notary Registration Number: 0709

   
  

day of Baueny 2020,

Lele oe)

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Rapistration No, 7560729
My Commission Expires May 31, 20a]

 

 

 

 

25

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 193 of 256 PagelD #: 1232

Justice Farm Supply, Inc.,
a West Virginia corporation

 

 

State of
City/County of

 

 

1, Leshé. A. Wek . & Notary Public of the City/County and State aforesaid,
certify that_Omes C.Si Stee Bt who is “Desidest of Justice Farm Supply, Inc., a

West Virginia corporation, personally appeared before me this day a acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one} [Wis personally known to me or CT has
produced as identification.

Witness my hand and official stamp or seal, this (Ste any fJonuany 2020.

 

 

 

 
 
  

 

 

 

 

N :
My Commission expires: S- 3L 303/ LESLIE ANN WELLS
Notary Registration Number: b NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729

Stoney Brook Plantation, MeCommission Expires May 31, 2009f

a West Virginia corporation
State of hid. )

) ss.

City/County of

1, le 12H. is , 4 Notary Public of the City/County and State aforesaid,

certify that Léshie- A. Welle __ is Dyemdent of Stoney Brook Plantation, tne., a

West Virginia corporation, personally appeared before me this day a acknowledged the due execution
of this Agreement on behalf of the corporation. S/He [check one] [is personally known to me or [7] has

 

 

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this (SMe say of . 2020,
309/ , Notary Public
My Commission expires: 5-3[-
Notary Registration Number: 0209 [a AN ene

Commonwealth of Virginia
Registration No. 7460729
26 My Commission Expires May 31, 20,00]

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 194 of 256 PagelD #: 1233

Ten Mile Bay, LLC,
a West Virginia limited liability company

By:
By: (SEAL)
Title:
State of )
. ) 5s.
City/County of )

    
    

; , K.. We Is a Notary Public of the City/County and 5 i
8 tate aforesa
tify the James C. Sire} “4 who is ‘President of Ten Mile Bay, LLC, a Wen
Virginia limited liability company, personally appeared before me this day and knowledged the due
execution of this Agreement on behalf of the corporation. S/He [check one] FY js personaily known to

me or [_] has produced as identification,

 

 

 
  
 

 

    

Witness my hand and official stamp or seal, this [5% day of - 2020.
ai
. Notary Publi SLE AN L
My Commission expires: S~3/-303/ a . rate PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 34, 2 }

’ *

Notary Registration Number:

Greenbrier Resort and Club
a corporation

By: SEA
* s * : L
dillean L. Justice, President ;

State of ee)
City/County of ee)

L a Notary Public of the City/Cour, i
- . . _ d Stat resa
certify that Jillean L. Justice who is President of Greenbrier Resort and Club Monagemer ne i
enon SF arboration, ares appeared before me this day and acknowledged the due
ecution oF this Agreement on behalf of the corporation. She [check one} [7] is 1
or [_] has produced as identification. pases Snatnito aie

Witness my hand and official Stamp or seal, this day of , 2020,

 

 

Notary Public

My Commission expires: ne
Notary Registration Number: ee

27

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 195 of 256 PagelD #: 1234

Ten Mile Bay, LLC,
a Weat Virginia limited liability company

 

 

 

By: (SEAL)
Name:
Title:
State of ne}
) ss.
City/County of —aenennened
L » 4 Notary Public of the City/County and State aforesaid,
certify that who is of Ten Mile Bay, LLC, a West

 

Virginia limited liability company, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. S/He [check one] [_] is personally known to

 

 

me or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of ~ 2020,
— Notary Public
My Commission expires:
Notary Registration Number:

Grogy r Resort and Clab Management, Inc.,
it corporation

(SEAL)

 

State of west he aie2)
CiytCounty fier wi tsedee

_ ie a Notary Public of the City/County and State aforesaid,

certify that Ji L. Justice who iy President of Greenbrier Resort and Club Management, Inc., a
v A corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation, She [check one] (is-personally known to me

or [_] has produced as identification.

Witness my hand and official stamp or seal, this , 5 __. day o 2020.
L
it Public 5
My Commission expires: 12. So F 222—~.
ber:

Notary Registration Number:

 

OFFICIAL SEAL
Karen Stanley
Notary Publig
) State of West Virginia
j My Commission Expiras 27

# Dacember 30, 2022
HC 48 Box 416
Renick, WV 24966

 

 

 

 
Case 5:21-cv-00320 Document 49-16

State of Wes
}ss

City/County of dfn exnt ber, k>

I ; Sf, &

certify t

Filed 07/14/21 Page 196 of 256 PagelD #: 1235

Greenbrier and Tennis Club, Inc.,
a corporation

By:

  

(SEAL)

 

Jillean L. Just{pé, President

a Notary Public of the City/County and State aforesaid,

llean L. Justice who ip President of Greenbrier Golf and Tennis Club, Inc. a

L . corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [tis personally known to me

or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this _j.& dey of rnalacty 2020,
4 Fain:
Public

Serene ERM th

 

OFFICIAL BEAL
Karen Stanley
Notary Public
Stata of Wast Virginia
My Commission Expires
Oecember 30. 2022
HC 66 Box 3146
Renick, W¥ 24966

 

 

 

 

State of West da,
, ss.

City/County of iftes ADELE:

L adic b! 5: 7
certify that 77) Ji
Assets], Inc., a

My Commission expires: j af 7¢ laos,
Notary Registration Number:
7 }

who is

corporation, personally appeared before me this day and acknowledged

Kens eta

Greenbrier IA [Intellectual Assets}, Inc.,

a corporation

 

8 Newry Public of the City/County and State aforesaid,
: of Greenbrier IA [Intellectual

the due execution of this Agreement on behalf of the corporation. S/He [check one] [LLis personally
as identification.

known to me or [_] has produced

 

Witness my hand and official stamp or seal, this_/ 5 day of bala £ 4 , 2020.
"Nolary Public
My Commission expires: Ja j-30\20 23.

Notary Registration Number:

 

OFFICIAL SEAL
Karen Stanley
Nojary Pubhe |
«qi? if Pees of Wext vegies
3 ommiasion F
=f" ‘December ao, =
HC 66 fiox
Renick, W¥ 24956

 
  

 

 

 

28
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 197 of 256 PagelD #: 1236

Greenbrier IA, Inc.,
a Delaware corporation

By: , (SEAL)
Name:

> Title: Pre sialse sd-
State of West Viaquliad,
}ss.

City/County of _S) Roe whey p)
I aac IP RES fey 7 & Notary Public of the City/County and State aforesaid,

certify that: who is 4» side yr? of Greenbrier JA, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. S/He [check one]i-T 1s personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this (5 day o , 2020.

 
 
 
 

My Commission expires: _/ 2. p15.
Recistration N aleefacrs

OFFICIAL SEAL
Karen Stanley

Notaty Public
State of West Virginia Qld White Charities, inc.,

My Commission Expires s

Oscember 30, 2022 a West inia corporation
HC 66 Box 316 .

Renick, WV 24966

 

 

 

 

 

(SEAL)

) ss.
I et)
a Notary Public of the City/County and State aforesaid,
who is Praca of Old White Charities, Inc., a West Virginia corporation,
before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. She [check one] [,]-is personally known to me or [_] has produced

a3 identification.

Witness my hand and official stamp or seal, this_/-%_ day o

5

  
 

 

 

2020.

 
 

My Commission expires: /a |30\403°2.~
Notary Registration Number:

 

OFFICIAL SEAL
Karen Stanlay
Notary Public
State of Wast Virginia
My Commission Expires
epee =a aa
HC 66 Box 314
Renick, WV 24964

 

 

 

 

29
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 198 of 256 PagelD #: 1237

Southern Coal Corporation,
a Delaware corporation

(SEAL)

 

State of
}ss,
City-County of oan 5

*

L : 2 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, HI who is President of Southern Coal Corporation, a Delaware corporation,

personally appeared before me this day and ack wledged the due execution of this Agreement on behalf

of the corporation. He [check ane] is personally known to me or has produced
as identification.

 

. 2020.

   

 

Noten Publi-

My Commission expires: 5 -2 |-20 4, LESLIE ANN WELLS
Notary Registration Number: 1249 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

My issi iv
A&G Coal Coiporalien, ¥ Commission Expi es May 31, 2032/ :

a Virginia corporation

(SEAL)

 

State of nia )
) 5s,
City/County of TOA ROLE }
L, tL. PB (s , 8 Notary Public of the City/County and State aforesaid,

personally appeared before me this day and ack wledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced
as identification,

 

 

 

Witness my hand and official! Stamp or seal, this ists. of Januar, , 2020,
—~J
Notary Public
os sey Low LESLIE ANN WELLS
My Commission expires: 5-3 {- 3-09 /
Notary Registration Number: 6799 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 34, 20 wt

 

 

 

30
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 199 of 256 PagelD #: 1238

Bardo Mining, LLC,

(SEAL)

 

State of iMia
City/County of

et
a
ua
:

L it. is a Notary i i

; i £s| ty A : let . 7 ry Public of the City/Cou i
certify that James C. Justice, 11] who is President of Bardo Mining, Lic, a Kentucky limited nabane
company, personally appeared before me this day and acknowledged the due execution of this A: pooh 2
on behalf of the limited liability company. He [check one] (Mis personally known to me or C} has

produced as identification.
Witness my hand and official stamp or seal, this fot aay of Bowiey 2020

 

*

Notary Public

My Commission expires: G-=3/- 20.3/

Notary Registration Number: 39 Se ANN WELLS
OTARY PUBLIC

Commonwealth of Virginia

Registration No 7560
H . 729
My Commission Expires May 31. 20,9/

 

 

 

 

3]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 200 of 256 PagelD #: 1239

Liggett Mining, LLC,
a Kenty He

   

State of V | Me inia )

i ) ss.
City/County of _| )

1, | LS liz. A. Wel ls » 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice. II] who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] ree personally known to me or [-] has

 

 

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 1F4- tay of Sanwan, , 2020,
, Notary Public

.. . LESLIE ANN WELLS
My Commission expires: $-31-9Da / NOTARY PUBLIC
Notary Registration Number: “ZS7e\%9 7 Commonwealth of Virginia

Registration No. 7560729 PY
ission Expires 5
Sequoia Energy, LLC, My Commission Expires May 31 20 +
a Kentucky Jintfed li

      
 

< President

 

State of
City/County of )

1, | eae A. Wel ls . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [IT who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged. the due execution of this Agreement
on behalf of the limited liability company. He [check one] Lis personally known to me or [7] has

produced as identification.
Witness my hand and official stamp or seal, this day of Tamang. 2020,

Notary Public

 

   
    

 

ANN WELLS
My Commission expires: 5-3/(- 209! eee PUBLIC
Notary Registration Number: 7249 on
Commonwealth of Virginia
Regisiation No, 7560729
My Commission Expires May 314, 20g

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 201 of 256 PagelD #: 1240

Infinity Energy, LLC,
a Kentucky limited liability campany

    
   

o>fames C, Justice, Ji
Title: President _—

State of
City/County of

I, L eshe. A, Wetis ; @ Notary Public of the City/County and State aforesaid
certify that James C. Justice, IIT who is President of Infinity Energy. LLC. a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [eheck one] ree personally known to me or [7] has

produced as identification.
Witness my hand and official stamp or seal, this [Ste day Trwary 2020.

Notary Public

My Commission expires: LESLIE ANN WELLS

Notary Registration Number: 760 759 NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commilssion Expires May 31, 20,3

 

 

 

 

 

33
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 202 of 256 PagelD #: 1241

Cane Patch Mining Company, Ine.,
@ Virginia corporation

    

By, SE.
Name peat)
Title: Presid
State of
) $5.
City/County of

*

1, Leslie Atalebls a Notary public of the City/County and §

: i" _ = i tate aft !
certify that James C. Justice, I] who is President of Cane Patch Mining Company, Inc., 7 Vinein
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He {check one) [Uris personally known to me or [7] has

produced as identification.
Witness my hand and official Stamp or seal, this day Onan 2020,

 

   

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 200lf

    
  

My Commission expires: S-3/[-2-05)
Notary Registration Number: 07249

(SEAL)

State of

  

) ss.
City/County of

I, Leshe A. Wel ls . & Notary Public of the City/County and State aforesaid
certify that James C. Justice, IT who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one} [iis personally known to me or ["] has

produced as identification
Witness my hand and official stamp or seal, this Motay of Chanuen, 2020.

Li het?

Notary Public

 

 
  
   

 

 

My Commission expires: 33 en
Notary Registration Number:_“/560°73-9 snare euELe
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20 al

 

 

 

34
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 203 of 256 PagelD #: 1242

Premium Coal Company, Incorporated,
be-car poration

     

State of _ Vj t )
} ss.
City-County of

4k Lesliz. A. Wel (s . a Notary Public of the City/County and State aforesaid
certify that James C. Justice, If who is President of Premium Coal Company, Incorporated. a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation, He [check one) Ee personally known to me or [7] has

produced as identification
Witness my hand and official Stanip or seal, this day of Conwany 2020,

 

-

Notary Public

 

My Commission expires: 9 -3[-3-Q9/ LESLIE ANN WELLS
Notary Registration Number; 9 NOTARY PUBLIC
Commonwealth of Virginia

Ragistration No. 7560729
My Commission Expires May 34, 2

 

 

 

35
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 204 of 256 PagelD #: 1243

Baden Reclamation Company,
a Virginia corporation

   

(SEAL)

State of V inna )
}ss.
h { fslie. A. Wetis . & Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 1 who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and ack wledged the due execution of this A ement on behalf

of the corporation. He [check one} is personally known to me or has produced

as identification,
Witness my hand and official Stamp or seal, this Bi day Chen, 2020,
; Not i
LESLIE ANN WELLS
My Commission expires:_ § 4]. } NOTARY PUBLIC
Notary Registration Number: 439 Commonwealth of Virginia
Registration No. 7860729
My Commission Expires May 31, 2004f

 

Nine Mile Mining, Inc.,
a Virginia copppration

     

State of : )
) ss,
City/County of )

1, t - Wels . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who js President of Nine Mile Mining, inc. a Virginia corporation,
personaily appeared before me this day and ack ledged the due execution of this A ement on behalf
of the corporation. He {check one] is personally known to me or A has produced

as identification.
Witness my hand and official stamp or seal, this y of chrwany 2020,

Lbies.9

 

 
     

 

Notary Public
My Commission expires: 5-5 ape } on SUMS.
istration N :
Noteny Registration Number al Commonwealth of Virginia

Registration No, 7560729
My Comnussion Expires May 34, 20 if

 

 

36

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 205 of 256 PagelD #: 1244

Justice Coal of Alabama, LLc,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, H
Title: Member

By: (SEAL)
Name: Jillean L. Justice
Title: Member

 

.

State of Inia.
) ss.
City/County of )

L, Leshé, A. let (s » 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IMfwho is a Member of Justice Coal of Alabama, LLC, an Alabama Hmited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_] has produced

as identification,
Witness my hand and official stamp or seal, this ! Stay of Chruary 2020.

Notary Public

 

 

My Commission expires: S-3]- LE
Notary Registration Number: ae8 74 nan 2 BUEN?
Commonwealth of Virginia

Registration No. 7360729
My Commission Expires May 31, 20.0

 

 

 

37

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 206 of 256 PagelD #: 1245

 

1, Kates Stans fary
certify that James C. Justice, II whd is/a M

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

   

 

(SEAL)
By: _ (SEAL)
Name: James C. Justice, III
Title: Member

a Notary Public of the City/County and State aforesaid,
ber of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [is personally known to me or [_] has produced

recente

as identification.

Witness my hand and official stamp or seal, this {3° ary of oat. atte , 2020.

My Commission expires: /2. IPI2DA2W_

 

Notary Registration Number: ' |

; OFFICIAL SEAL
Ril

Karan Stanley
Notory Popre
State of Wert ¥ rytcis

Doceamber 30, 2032

 

 

 

Rin
dnick, WY 2a96

My Comnussios Edie.
HE 86 Boa sic |
een

 

ene Public

37
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 207 of 256 PagelD #: 1246

State of Weed Stel,
j ) ss.

City/County of 4) pee ntbide. to

1 A. Ie a Notary Public of the City/County and State aforesaid,
certify that Ke n L, Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited Siability company. She [check one] [g}is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this_ gs day on at 4 , 2020,
ae Public ij —~
My Commission expires:_/2-/ 3 « [2 03,2 "
Notary Registration Number:

 

 

OFMCIAL SEAL
Karen Stanlay
Notary Public
State of West Virgins
My Cornnmission Exp. ty
Decamber 30, 202 >

 

 

 

 

Site of nee Bea
City/County of )
i,  & Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, It who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability cormpany,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [7] is personally known to me or ["] bas produced

 

 

 

as identification.
Witness my hand and official stamp or seal, this day of , 2020,
Notary Public
My Commission expires:
Notary Registration Number:

38

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 208 of 256 PagelD #: 1247

  

State of
)ss.
City/County of

1 _Lenhie. A taletls

of the corporation. He [check one]

 

Virginia Fuel Corporation,
4 Delaware cornpration

 
 
  
 

Title: President

a Notary Public of the City/County and State af i
ceitify that James C. Justice, (1) who is Preside 7 ono
personally appeared before me this day and ack

nt of Virginia Fuel Corporation. a Delaware corporation,
nowledged the due execution of this A reement on behalf

is personally known to me or has produced

as identification,

Witness my hand and official Stamp or seal, this (howary 2020,
No! i

My Commission expires: 6-3/-Q£0/

Notary Registration Number:_"75e@0729

State of
)ss.
City/County of

I ls

cestify that James C. Justice, Ill who is Presid
personally appeared before me this day and ac

of the corporation. He [check one]

 

My Commission expires: ~3Sl- a03/
Notary Registration Number: 739

 

as identification,
Witness my hand and official stamp or seal, this

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Reglstration No, 7590729
My Gommission Expires May 31, 200)

Kentucky Fuel Corporitomt

Le

     
 

» & Notary Public of the City/County and State aforesaid,
ent of Kentucky Fuel Corporation, a Delaware corporation,
knowledged the due execution of this Agreement on behalf

is personally known to me or has produced

 
    

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Conmonwealth of Virginia
Registration No. 7560729
My Comrission Expires May 31, 200>f

 

 

 

 

39

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 209 of 256 PagelD #: 1248

National Resources ine.,
aW eipts i

   

State of Vi reins
. } ss.
City/County of

1, Leste Aeils a Nota i ;

i ae - ’ ty Public of the Citwc .
certify i Janes C. Justice, 1] who is President of National Resources tae : West Vitginig cores.
of the ¥ appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [7] has produced

as identification.
Witness my hand and official Stamp or seal, this [st day Chany 2020

 

 

Notary Public
My Commission expires: ~abe |
Notary Registration Number: ‘eo LESLIE ANN WELLS
NOTARY PUBLIC

Commonweatth of Virginia
Registration No. 7560729
My Commission Expires May 34, 20

 

 

 

40
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 210 of 256 PagelD #: 1249

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 211 of 256 PagelD #: 1250

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank's agreement to extend one or more additional loans to one of more
of the Justice Entities on or afier the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportmity Act, 15 U.S.C. Sections 1691 et seqg., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 212 of 256 PagelD #: 1251

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against cach of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6, Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,93 1,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 213 of 256 PagelD #: 1252

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulti ng from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9. Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Southern Coal Corporation et al., Case
No. 7:19cv354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice III et al. v. Office of Surface Mining Reclamation and Enforcement.
United States Department of the Interior, Case No. 7:19cv381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 214 of 256 PagelD #: 1253

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

11. This Agreement shall be construed according to the laws of the Commonwealth of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement shall be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have
in any such legal action or proceedings.

12. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK'S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

{Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 215 of 256 PagelD #: 1254

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 29"
day of January, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

(f _ (SEAL)

 

State of wast Veagiaoa.)
) Ss.
City/County KBptenabesd a

L Ke te ow Stasi l __, a Notary Public of the City/County and State aforesaid,
certify that Jean L. Justice who is/President of Greenbrier Hotel Corporation, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She (check one] JQ] is personally known to me or ["] has
produced as identification.

Witness my hand and official stamp or seal, this 3 © day ol peas! ‘ , 2020.
! fda. Public {

OFFICIAL SEAL
Karen Stanley
Notary Public
State of Wast Virginia
My Cumniission Expires
Uavomber 30, 2022
HC 64 Box 316
Renick, WV 249466

My Commission expires: 42 - 40 -3.3-—
Notary Registration Number:

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 216 of 256 PagelD #: 1255

Justice Family Group, LLC,
a Delaware limited liability company

 

(SEAL)
State of dette)
}ss.
City/County of np
1, _ Mesbeae! STAvlew ___,a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Rresident of Justice Family Group, LLC, a Delaware limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] [kf is personally known to me or [_] has
produced _ __. 38 identification.

Witness my hand and official stamp or seal, this-S e@ day of Yvon «2020.

z ita. Publit -—

 

My Commission expires: _/2.- Se - 23.

 

 
     
 

Notary Registration Number: _
nae OFFICIAL SEAL

fe, Karen Stanley

Yi de -BAAA  stoto af West Virginia Players Club, LLC,
Bo } mw aye

st ae My Commission Expires a Delaware limited liability company
LOZ SS Decanmbei 30, 2022 i

oe ‘ HC 66 Box 316

eee Ranick, WV 24965

 

 

 

(SEAL)

 

 

State of soluet ving i'n 9
} ss.

City/County of dese bate)
L AN . 4 Notary Public of the City/County and State aforesaid,
certify that JNjean L. Justice whp is President of Players Club, LLC, a Delaware limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check onc} SQ] is personally known to me or [/] has
produced as identificatién.

Witness my hand and official stamp or seal, this 3a day of

  

My Commission expires: 427 FOr 2 3._.
Notary Registration Number:

OFFICIAL BEAL
Kaien jianiey
Nutary Public
Siave of Waal Virginia
My Comms-35-0" Rapes P

eae neta
i 65 Bos
roniok, W¥ 24950

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 217 of 256 PagelD #: 1256

 

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

By: CAtleewm futon (SEAL)
Jilfgan L. Justice, Président

State of West” fn &)

) ss.
City/County of fa sembtd ex >

i, Katou =A abst 43 a Notary Public of the City/County and State aforesaid,
certify that Ji L. Justicé who is President of Greenbrier Golf and Tennis Club Corporation, a West

Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identifieation.

Witness my hand and official stamp or seal, this 30 _ day of Yous 1 2020,

Wa 2 Shou,
Nm Notary Public o>

My Commission expires: JR 4e-- 23
Notary Registration Number:

OFPICIAL SEAL 7
Karen Gtanlay
Nolery Puode
Sida vi Meat vieginn
My Conatigai i. Eapibas
Dasstoolor 44, 2irzZ
HG ot box 316
Reénick, WV 24965

ae

 
   
 

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

i

By: (SEAL)

Jijéan L. J ustice, fyésidont

 

State of “y Acca
} 85.

City/County of Heosa bo, eho

1, Ka Len Start ley , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Pfesident of Greenbrier Medical Institute, LLC, a West Virginia

limited liability company, personally appeared before me this day and acknoy ledged the due execution of
this Agreement on behalf of the limited liability company. She [check one lis personally known to me
ot [_] has produced as identifieatior®.

Witness my hand and official stamp or seal, this 0 day of Vx 5 2020.

s—

“Notary Public

My Commission expires: / % "0 22.
Notary Registration Number:

 

 

OFFIGIAL SEAL
Karen Stanley
Notary Puatic
Stats of Wast Virginis q
My Corarnission Expires
Deogmber 30, 2022
HO 66 Box 3446
Renick, WY 28966

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 218 of 256 PagelD #: 1257

Oakhurst Club, LLC,
a West Virginia limited liability company

   

BK: ALA _(SEAL)

ember

 

  

Hifean L. Justic

 
 

State of Mest Visual ge vals
Jss.
City/Couty of _d/ba +)

Lb Kecicgs Steal l. ys 8 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is a Mefnber of Oakhurst Club, LLC, a West Virginia limited liability
company, pefsonally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company, She [check one] SG is personally known to me or ["] has
produced as identificatiin.

Witness my hand and official stamp or seal, this.7.9 day of Gan 3. _. 2020
ae how 7 Cate, Lae
otary Public fe

My Commission expires: 42.23 22.
Notary Registration Number:

 

 
  

  

PTT Keron etaniey i The Greenbrier Sporting Club, Inc.,
£ 3. @ hk Nolary Puotic : a West Virginia corporation
bi We See) Stale of Wasi virginia
x a cS : . ®
of i “ip My Cammission Expires |
cee Pycenshor 39, 2022 z
Ss 23 HO @4 6ox 316 1
al Renick, WV 24948? B f ___.. (SEAL)
A, eatin te nae N.

 

 

State of west Magia

)ss.
City/County of a ba.)

I, 2 { fije<s _, a Notary Public of the City/County and State aforesaid,
certify that Jillgan L. Justice’ who is Presifient of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check ens is personally known to me or [7] has
produced as identification,

Witness my hand and official stamp or seal, this3.© day of Yrs _, 2020,

oso? an 2¢
sary Public i

My Commission expires: (2-30 - 2a
Notary Registration Number:
geal dna itngen tions atone ititaanetetenaanearatiloansy Metin t 0 atl atm wheats
oan PRIGIAL $84
CSTR Ty, Keren at aiey !
x m Notary Farle, g

EH $4) State of Visa ee
i seeitilel My Cumimnighian Expares
® AG Yenvsetchon 39, ROPE

s a He. 6& box aE

*,
Sri Ronick, WV 24¥6s,

.
ag ott
aad

Oe Sahm seamen es

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 219 of 256 PagelD #: 1258

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

(SEAL)

 

State of | what via sual a)

) ss.
City/County of & b Res )

i, 2 a) * id . 4 Notary Public of the City/County and State aforesaid,
certify that Jilleay L. Justice who is Presiient of The Greenbrier Sparting Club Development Company,
Inc., a Delaware ‘corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [XJ is personally known to me
or [_] has produced as identification?

Witness my hand and official stamp or seal, this 4 » day of _

     

4234.» 2020,

‘Tinzse fon 9
ary Public ¢-

My Commission expires: ¢ & 732-23.)
Notary Registration Number;

 

 

Nepaltbie estas voy o't

 
  
 

 

 

wenn, orneiat teal .
fa m ES Karon Stantay Bellwood Corporation,
ft 2, Hn Siste 3 ont nee 3 a West Virginia corporation
tv Ki yey My Cus prasios t aulteg
Vie / Ducember So aeeyh
aoa” HO 66 Bos 314
mae Ronick, WV 24940 By: _ . (SEAL)
James C, Justice, Il], President
State of _ _-}
) ss.
City/County of_
I _» 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this A eement on behalf
of the corporation. He [check one] [[] is personally known to me or has produced
__ a8 identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Commission expires: ee
Notary Registration Number:

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 220 of 256 PagelD #: 1259

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

By: (SEAL)
Jillean L. Justice, President
Stateof
) ss.
City/County of =)
I , 4 Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:

Bellwood Corporation,
a West Virginia corporation

  
 

(SEAL)

 

 

s. Justiog HE President

f-
a
State of _\V \ Wico

  

Y
City/County of

I, es ie fh. i ke Uk , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and ackrfowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this

    
 
 

 

[_ ,
fh of « /AMNVAVY _, 2020.
Ss ;

 

 

Notary Public
My Commission expires: < — </— QOX/
Notary Registration Number: “75 4 072.9 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
2 My Commission Expires May 31, 204 (

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 221 of 256 PagelD #: 1260

Bluestone Energy Sales Corporation,
a Virginia corporation

By: CEinwweES (SEAL)

Negroes c. Justice, i=
Title: President

fo. ,
State of V we Rllee maa
q ss.

City/County of |Coavel

 
  

} jm Ta !

1/1 eslié #7. ie [ / c , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

Witness my hand and official stamp or seal, this. ZG say of ¢ la LULA VES _, 2020.
Eli (han. Libba

 

Notary Public
My Commission expires: S — 3 /-g@ Al LESLIE ANN WELLS
Notary Registration Number: 714 0 /.29 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

Justice Low Seam Mining My Commission Expires May 31, 20g)
a West Virginia corporation

(SEAL)

 

C. Justice,

 

State of VA vain i }
City/County of COG Viol? _)

I, L eSiie iA _lWe [ [s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as eth,

 

 

 

 

Witness my hand and official stamp or seal, this ay of _, la WAVY 2020.
~ i
Lali Clin. Libeyyr
: Notary Public
My Commission expires: $ —3 ( 0a
Notary Registration Number: 27,
otary Registration Number: 252 07.0.7 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
10 My Commission Expires May 31, 2047/

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 222 of 256 PagelD #: 1261

Bluestone Resources Inc.,
a Delaware corporation

  

(SEAL)

 

 

C. Justigétif, President

 

; ‘ fi dd ff
1 Leslhe AL Ke] Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IHl who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known te me or ["] has produced
___ ae as identification.

Witness my hand and official stamp or seal, this <0 hay of . la Wve VY , 2020.

Ln

Notary Public

 

My Commission expves: 5 —Z/-.262/ “NOTARY PUBLIC™
Notary Registration Number: /5 4/0 (29
Otay Eve Eastatle WAY THEY Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20c¢/

 

Tams Management, Inc.,
a West Virginia corporation

CE eR oom,

By:
7 aes. Justice, be President

 

State of _\ mig
) ss.
City/County of (CG

5 .
| eli ¢ A. We lh Ss , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and ackfiowledged the due execution of this Agreement on behalf
of the corporation. He [check one] Wis personally known to me or [(] has produced
as identification.

 

    
 

Witness my hand and official stamp or seal, this

day of _¢ f ad MLK ¥ f “of , 2020,
ls, Chr. Ulitt

¢ Notary Public

My Commission expires: ~~ 3(— 202.
Notary Registration Number: “7672 4) 72. LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No, 7560729
11 My Commission Expires May 31, 20 £7 (

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 223 of 256 PagelD #: 1262

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

(SEAL)

 

 

stateof Vivavnia )

we } ss,
City/County of Roanoke }

I, j eslie A Ve [ is , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknow ged the due execution of
this Agreement on behalf of the limited liability company. He [check one] {7| is personally known to me

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this ry of h heaves , 2020,
i
valet Ln Libel

 

My Commission expires: 5— 3 (— 902 LESLIE an vets

Notary Registration Number: “25 4 07.2 g

_ : Commonweaith of Virginia
Registration No. 7560729 .

My Commission Expires May 31. 20a2/

Notary Public

 

James C. Justice Companies, [nc.,
a Delaware corporation

 

  

L_{-eShe A Whe us , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] {J is personally known to me or [-] has

produced as identification.
Witness my hand and official stamp or seal, this} Atay of. lav Ua aa , 2020.

Edi ip Der Lbt?

Notary Public

My Commission expires: 4 —5(- ROL
Notary Registration Number: ASBOTDY

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7580729
My Gommission Expires May 31, 20 92 (

 

 

 

12
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 224 of 256 PagelD #: 1263

Twin Fir Estates, LLC,
a Virginia limited liability company

 
 

(SEAL)

 

 

. Justice, IM, President f

State of Viva (via
wD , _ dss.
City/County of |< oa wr lle
I, ealre A We [ Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Twin Fir Estates, LLC, a Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

  

 

   

 

produced as identification, r
Witness my hand and official stamp or seal, thi yor (Abu. 2020.
Notary Public
a : Ss
My Commission expires: J- —3(-202) NOTARY ; erie s
Notary Registration Number: 76 07.29 Commonwealth of Virginia
. ; Registration No. 7560729

Wilcox Industries, Inc., My Commission Expires May 31, 20,2
a West Virginia corporati

 

 

 

\

State of _\/ ae Na )
TD ) ss.
City/County of Koavin Le

 

i Lesfie A. We IG , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Wilcox Industries, Inc., a West Virginia corporation,
personally appeared before me this day and ae ee the due execution of this Agreement on behalf
of the corporation. He [cheek one] is personally known to me or [[] has produced

 

as identification.
Witness my hand and official stamp or seal, this Otay of ¢ | dhuave. , 2020.

Valin Lan Ly lotta?

Notary Public

My Commission expires: o- -3/ a) af
Notary Registration Number: “79 20/19

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registratian No. 7560729
i My Commission Expires May 31, 20 a f

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 225 of 256 PagelD #: 1264

Triple J, LLC,
a Virginia limjted liability company

 
 
 

 

 

By: (SEAL)
. Justice, IH President
State of Vicginin
City/County of Raanyko } *
1 bese A. tel I< » a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, ITI who is President of Triple J, LLC, a Virginia limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check ane] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this WE. day of lon ili Y , 2020.

«

No

LESLIE ANN WELLS
My Commission expires: <]3i [tor] NOTARY PUBLIC
Notary Registration Number: “#0707 Commonwealth of Virginia

 

  
  

Registration No. 7560729
Commission Expires May 31, 20 /

(SEAL)

 
 

 

State of Virgidies

} ss.
City/County of Roamnke _}

1 beshe A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [f is personally known to me or [”] has produced

 

<cm uu... 88 identification.
Witness my hand and official stamp or seal, this Bary of ] 2 Hi'g vf. , 2020,
Notary Public
My Commission expires: 5 B \ we
Notary Registration Number: +8 ¢O7 27 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20227

 

 

ames bs

14
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 226 of 256 PagelD #: 1265

(f-
State of we sf y, neu Lal
} ss.

ing C tice,
City/County of g dey a)
L Kate nw ale lle ie» 4 Notary Public of the City/County and State aforesaid,
certify that Ja C. Justice, 1 personally a before me this day and acknowledged the due

execution of this Agreement. He feheck me] is personally known to me or [] has produced
as identifieation,

(SEAL)

 

 

Witness my hand and official stamp or seal, this 3 day of >, 2020.

pnd

  
  
 

aeoeen

  

TOE
Notary Public ™
State of West Virginia
My Commission Expiras
Decamber 30, 2022

i
4
j

HC 64 fox 314 r.

Renick, WV 24968 Cathy L. Justice

 
  

~_ (SEAL)

 

ree

*

State of werk Maigiotins
} ss.
a)

City/County of A b RK.

1, Ke Azn) 357 a , . 8 Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally ppeared before me this day and acknowledged the due execution
of this Agreement. She [check one) Be is personally known to me or [] has produced

as identification,

Witness my hand and official stamp or seal, this.99_ day of rnd 7 5 2020.

ZY
+ A £22
‘ fp Public

My Commission expires: ( 2.-$o - 22
Notary Registration Number:

 

Neat Pe tsb at.
OFACIAL EAL
Karen Stanluy
Notory Pure
Siple a) Weet wepeats
My Cote ressiee,. bagelecgs,
Dauarlpys 39 9 ay

HC 44 bos 246
Rowick, W 244 ¢ J
jar, sine,

 

 

13
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 227 of 256 PagelD #: 1266

The Chesapeake and Ohio Traveler, Inc.,
a Virginia co ation

   
 

 

 

By (SEAL)
; Justice Presiddnt
State of Virgin a
)ss.
City/County of Roose, 5
L Leshe A : viel lc , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and owledged the due execution of this
Agreement on behalf of the corporation. He [check one] i personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of J D vibe ie“ , 2020.

Vols ar Liber

Notary Public

 

LESLIE ANN WEL

  

  

My Commission expires: 5 [3s l26z
Notary Registon Number: 75667724

 

 

 

Commonwealth ef Virginia
Registration
The Greenbrier Resort Maridmfitd inabendshe® at
Company, a Virginia

   
 
 

(SEAL)

 

By:

 
 
 
   
    
    
  
  

Jillean L. Justice, President

 
 

State of i gic “A )
) ss.
City/County of Roanske_)

1 Leshe A.Wells 94

certify that Jillean L. Justice who is President of Th

Public of the City/County and State aforesaid,
reenbrier Resort and Club Management Company,
is day and acknowledged the due execution of
Aare is personally known to me or [_] has
produc:

 

Witness my hand and official , 2020,

 

My Commission expires:

16
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 228 of 256 PagelD #: 1267

The Chesapeake and Ohio Traveler, Inc.,

a Virginia corporation
By: ee _ (SEAL)
James C. Justice, I, President
State of an.)
} ss,
City/County of_ i)

L, _s , 2 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I! who is President of The Chesapeake and Ohio Traveler, inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [] is personally known to me or [7] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of _, 2020,
- "Notary Public ~~" ~~
My Commission expires:
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation

   
 
 

 

“7 _ (SEAL)

State of yb st Vinessty a)

) ss.
City/County of Hf z. )

L, » 2 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice whe is Pfesident of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared hefore me this day, gnd acknowledged the duc execution of
this Agreement on behalf of the corporation. She [check one is personally known to me or [_] has
produced as identificatidn,

Witness my hand and official stamp or seal, this 3. _ day of Gea J. 2020.

_ K Hee ed ila.
a Notary Public

My Commission expires: (3-06 -AB
Notary Registration Number:

 

OFFICIAL SEAL
Karen Stanlay
Netary Punic
Stata of Waat Virgin a
My Comniissiun Crises 16

Decembe: 20, 2027
HC 66 804 316
Ronlak, WV 24964

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 229 of 256 PagelD #: 1268

Greenbrier IA, Inc,
a Delaware corporation

 

State of yest Viaguati'ne)
. 58.
City/County of be. )

I, Ke Run Sl nile sf ~;~~ » 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Plesident of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [] has produced

‘as identification.

Witness my hand and official stamp or seal, this Bo day of Qe ied: + 2020,

*.

 

 

sooo Z < eal = a
otary Public =e
My Commission expires: J2 - 20 + 2.2
Notary Registration Number: .
“OFFICIAL BEAL Old White Club Corporation,
ae Beene y a West Virginia corporation

State of Wont Vira
My Camminsion Capiras
Decen ber 30, 2022

 
  

 

 

HC 64 fos dt B
Renick. WY 24964 i

PgR ere

ef’ (SEAL)

 

State of si LWide
) ss.
City/County of _stK b

)
I, Stiri lee .» 4 Notary Public of the City/County and State aforesaid,
certify that Jil L. Justice who is ident of Old White Club Corporation, a West Virginia

corporation, personally appeared before me this day and ac wledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [] has
produced - as identification.

Witness my hand and official stamp or seal, this ‘39 day of Jane 2...» 2020,
7 .

~ ) : ae Publi rs

My Commission expires: J3- 30 3—~
Notary Registration Number:

 

GFFICIAL SEAL
Karen Sianiey
Notary Public —
State of West Virginia
My Cumimessig9 bs ores
Doeceinber 3). 2022 17
HG 64 Box 316
Ranick, WV 24964

 

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 230 of 256 PagelD #: 1269

The Ol White Development Company,
o West Virginia corporation

 

State of West Yigg, mae.)
: } 3s.
City/County of We Ai }

L. Ke Rent Stans _........ 4 Notary Public of the City/County and State aforesaid,
certify that Jillsan L. Justice who is Président of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or ["] has
produced as identificatfon.

Witness my hand and official stamp or scal, this 3c. day of ya wid , 2020.
oe 2. Sct Qe  sesgatns
Nhtary Public

My Commission expires: /-3 "a 2

Notary Registration Number:

as ae

 

 

WRRe, OFFICIAL SEAL
cn ee tse, Karen Stanley Southeast Cotton, Inc.,
fie 2 Nesury Pubtic irgini i
oj be > See mabatte of West Virginia 7 West vi = conporaban
: ie fo By ated ‘sates hepa
ss Baad Wer 33, £A 22
SRT HC 66 Box 314
sane Renick. WV 24966 By: (SEAL)

 

 

 

James C. Justice, Ill, President

State of ____)

} 8s.
City/County of )

L . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [7] is personally known to me or [} has produced

as identification.

 

Witness my hand and official stamp or seal, this dayof_ Cw 2020.
_ Notary Public
My Commission expires:
Notary Registration Number: . __

18
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 231 of 256 PagelID #: 1270

The Old White Development Company,
a West Virginia corporation

 

By: (SEAL)
Jillean L. Justice, President
State of ____}
} ss.
City/County of )
J » 4 Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [“] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020,
Notary Public
My Commission expires:
Notary Registration Number:
Southeast Cotton, Inc.,

a West Virginia corporation

 

 

State of Nirg Than )
) ss.
City/County of 0 arakd)

, Leshe A. welly , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] a personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this ;

 
  

OB say of Ta Bia, y , 2020.

 

 

- Notary Public
My Commission expires: 5b [por
Notary Registration Number: 7-5 GO FLA LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 P
My Commission Expires May 31, 20%f

 

 

 

18
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 232 of 256 PagelD #: 1271

American Turf Grass Corporation,
a Virginia corporation

 

 

State of Vie INIA
) ss.
City/County of Roarake )

1, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [Z] is personally known to me or [] has
produced as identification.

oe
Witness my hand and official stamp or seal, this Apthaay of J An dvd __, 2020.
Byslis Dun Lelete)
No

 

i LESLIE ANN WELLS
My Commission expires: S| 31 foo NOTARY PUBLIC
Notary Registration Number: FSO F214 Commonwealth of Virginia
Registration No. 7560729
L My Commission Expires May 31, 20 2¢/ .

 

 

Rapidan, LLC,
a West Virginia limited liability company

  

(SEAL)

 

 

sc. JusticeyPresident

State of Vieginia
) ss.
City/County of Roane _)

lL » 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [Z| is personally known to me or [_] has
produced as identification. —.

Witness my hand and official stamp or seal, this Bt bray of /QGrugy of , 2020.
N
Qnn Lbtt?

 

Notary Public
My Commission expires: $7 i3t | be]
Notary Registration Number: 7-5 GOT C7 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Ragisiration Na. 7560729 ;
My Commission Expires May 31, 20d!

 

 

 

19
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 233 of 256 PagelD #: 1272

Blue Ridge Farm Center, Inc.,
a Virginia corporation

 

 

State of Virginia
} ss.
City/County of Roane)

1, Leshe he. WLls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] Zi is personally known to me or [_] has produced
as identification.

  
 

 

Witness my hand and official stamp or seal, this

 

 

Sven
} Notary Public
3207 LESLIE ANN WELLS
My Commission expires: S | Ste] NOTARY PUBLIC
Notary Registration Number: #5 60'# 29 Commonwealth of Virginia
Registration No, 7560729
Justice Family Farms LLCMy Commission Expires May 31. 2024

 

a West Virginia limited liability company

  

(SEAL)

 

 

; Justice, Hi President c

State of Vac Gia )
) ss.
City/County of Rarmnake _)

1, Leslie, A: Walls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] iA is personally known to me or
[_] has produced as identification, _

Witness my hand and official stamp or seal, this ay of bp ip eet vy , 2020.

Calais Dan Lebeut.?

Notary Public

 

My Commission expires: Ss [3 l { 267

Notary Registration Number: “77,077 LESLIE ANN WELLS
tary Regi stored NOTARY PUBLIC
Commanwealth of Virginia
Registration No. 7§60729 |
My Commission Expires May 31, 20a/ k

 

 

20
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 234 of 256 PagelD #: 1273

Greenthorn LLC,
a Kentucky limited liability company

 
    

 

   

By (SEAL)
State of \i LAZA, . Justice resident’
City/County of Rerrekwe }*
1, Lashe A.wellg , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, If who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [7] is personally known to me or [(] has
produced as identificati6n.

Witness my hand and official stamp or seal, this , BHA aay of l ie ay , 2020,

*

 

 

a Notary Public
My Commission expires: | 3I [rr LESLIE ANN WELLS
Notary Registration Number: “1063-77 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
Black River Coal, LL My Commission Expires May 31, 200A

 

 

 

a Delaware limited liability company

  
   

=, (SEAL)
ti

es C, Jus 9¢, 1, President
State of V1 Gan ;

. SS.
City/County of REBrok~2_j

L , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] ZI is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30Thay of low Listy: , 2020,

Notary Public

 

31 /
My Commission expires: — | 20Z}

 

Notary Registration Number: 73 G07) 4 LESLIE ANN WELLS
Otary Registration Number: {3 GO te NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 2027"

 

 

 

21
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 235 of 256 PagelD #: 1274

Kirby Land Company, Inc.,
a West Virginia corporation

By: (SEAL)

Naine>James c. Justice, 1-President

siateof Nyce)
) ss.
City/County of Roarakp )

1, Leste, A. Laclls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIE who is President of Kirby Land Company, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [eheck one] is personally known to me or [_] has produced

as identification.
day of , Tauuas ey , 2020.

Witness my hand and official stamp or seal, this
My Commission expires: I bo. | LESLIE ANN WELLS
Notary Registration Number: JS O0 72% NOTARY PUBLIC
Commonwealth of Virginia

i Registration No. 7560729
My Gommission Expires May 31, 20.A¢

  
  

 

S and H Mining, incl,

a Tennessee OF pp ration

    
 

(SEAL)

 

State of Vir fine
SS.
City/County of RAAMDRE 5

L Lose A. Wel |s , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of § and H Mining, Inc., a Tennessee corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [(] has produced

as idéntification.

1 pel ‘
Witness my hand and official stamp or seal, this “9 i Nay of |, Th fede if , 2020.
: Notary Public

. LESLIE ANN WELLS
Wintergreen Partnerd, I Inc., NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 2004

 

My Commission expires: sfs \ Lear
Notary Registration Number: -9¢0 12.4

 

 

22

_—

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 236 of 256 PagelD #: 1275

a Virginia corporation

  

(SEAL)

 

 

C. Justice, IiiyPresident

State of Vic RO cA )
SS.
City/County of Rornek-e 5

1, _beslix A. wel Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] A is personally known to me or [_] has produced

as identification.

 

 

; _ otth Te
Witness my hand and official stamp or seal, this.) “day of [Gnu acy , 2020,
Blin Leet?
7 -
My Commission expires: [3 { | 27 I LESLIE ANN WELLS
Notary Registration Number: _7$76 124 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 208%
oF

 

 

Grain Developme

a West Virginia corporation

(SEAL)

 

 

State of Vi lmna,

} ss.
City/County of ROPQWR-C 5

L, Les i2. A . Wwe! [« , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, INT who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 3 thaay of Taw ya ty , 2020.

.

 

Notary Public
on ins
My Commission expires: > [3 | Psu _
Notary Registration Number: 7 SGA te} LESLIE ANN WELLS
NOTARY PUBLIC
. Commonwealth of Virginia
Environmental Fund, fe Registration No. 756072
My Commission Expires May 31, 20.295

 

 

23
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 237 of 256 PagelD #: 1276

a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 

State of Virginia iy
SS.
City/County of ROACOF-@ _j

1 Leshe A. Wel \e , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowlegged the due execution of this
Agreement on behalf of the limited liability company. He [check one] (| is personally known to me or

 

[7] has produced as identification.
Witness my hand and official stamp or seal, this y OF 17 fg vt / , 2020.

 

Notary Public
My Commission expires: s. | 3 Uf COL
Notary Registration Number: “+

 

LESLIEANN WELLS 1
NOTARY PUBLIC |
|

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31,204 |

Os om a, rae

 

 

24
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 238 of 256 PagelD #: 1277

Black River Farms, LLC,
a West Virginia limited liability company

  

(SEAL)

 

‘ James C. Justic

  

State of Vie son oN }
} ss.
City/County of ROMP _}j

i Les (2 A We Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

produced as identification. _
Witness my hand and official stamp or seal, this, 50 ay of. Ia bt ie chy 4 , 2020.
“7 N SANE FSA NONE eS TTD Nett
My Commission expires: S{2 | [20 ul LESLIE ANN WELLS
Notary Registration Number: 15 66 °77-“1 NOTARY PUBLIC

 

Commonwealth of Virginia

Registration No. 7560729 2
My Cammission Expires May 31, 20.22
Evergreen Turf Corporati’ 2 ton
a Delaware corporation

 

  
 

  

(SEAL)

 

  

é~James C. i
itle: President
State of it Lica

} 88.
City/County of Rearwke 5

L Los ye fe Welle , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Evergreen Turf Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] A is personally known to me or [[] has produced

as identification. .
Shay of _| Ls Awe tig » 2020,

Witness my hand and official stamp or seal, this

  
  
 

 

 

 

7 Notary Public
My Commission expires: s| 3| “Ue _
Notary Registration Number: 7500 72% LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
25 Registration No. 7860729
My Commission Expires May 31, 20%

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 239 of 256 PagelD #: 1278

Justice Farm Supply, Inc.,
a West Virginia corporation

     
 

 

By: (SEAL)
WN C.J
Title: President

State of NE ite

. )ss.
City/County of Remke )

L [esi le A ‘ (Wel I; , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [A is personally known to me or [-] has
produced as identification.

Witness my hand and official Stamp or seal, this ay of da Lost rm t , 2020.
ig.

 

My Commission expires: Ss [SI | 24e| LESLIE ANN WELLS
Notary Registration Number: “#536 77.% NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
mission Expires May 31, 203!

  
   
 

a West Virginia corporation

(SEAL)

 

   

: James C. Justi
itle: President

 

State of VJ Ir flare )
) ss,
City/County of Rarcuk2 5

1 [w2sl le, A. bled| & , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] A is personally known to me or [| has
produced as identification.

Witness my hand and official stamp or seal, this

  
 

y of i “ 2020.

ii. ns Ubewgd

 

 

. Notary Public
My Commission expires: S (31 [202
Notary Registration Number: _ “#56017. ; LESLIEANN WELLS
| NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
‘ My Commission Expires May 31, 2047

sae et

26

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 240 of 256 PagelD #: 1279

Ten Mile Bay, LLC,
a West Virginia limited liability company

 

 

(SEAL)
State of \icpaa
) ss.
City/County of Roam? 5
L were \q A, Wel Is , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, HI who is President of Ten Mile Bay, LLC, a West Virginia limited ability

company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the corporation. He [check one] A is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this % th, of YA Fe 2020,

  
 

 

~ tary PubiESLIEANN WELLS —s

My Commission expires: SY /3| |@6C! i NOTARY PUBLIC — |

Notary Registration Number: +9 6Q777 | Commonwealth of Virginia
Registration No. 1560728

My Commission Expires May 34, 208 _ J

i ae ee |
Greenbrier Resort aiid Clib Management, Inc.,
a corporation

 

By: (SEAL)
Jillean L. Justice, President
Stateof
) ss.
City/County of __. CS
I » 4 Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a
corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:

27
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 241 of 256 PagelD #: 1280

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: peewee ee tae eee... (SEAL)
Narne: James C. Justice, HJ
Title: President

State of }
) Ss.

City/County of )

I, _..» 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, U1 who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day ang-acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] is personally known to me or [_] has produced
_as identification.

Witness my hand and official stamp or seal, this day of __.. +2020,

 

 

Notary Public
My Commission expires:
Notary Registration Number:

Greenbrier Resort and Club Management, Inc.,
a WY corporation

 
  

# (SEAL)

State of { ; ize: : }

} ss.
City/County off be. )

L ke Re aiken! , a Notary Public of the City/County and State aforesaid,
ertify that Jillean L. Justice who is!President of Greenbrier Resort and Club Management, Inc., a

o % f
corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one [is personally known to me

 

or [_] has produced as identification’
Witness my hand and official stamp or seal, this 3 © day of Jas /. «2020.
SRE ‘. Rod
Notary Public

My Commission expires: 2-3 oo 273
Notary Registration Number: _

 

Aen, OFFICIAL SEAL
ABP Karen Stanisy
f37i2, 2 MS Notary Pubile
ev; Lap * rie State of Wast Virginia
£74 Bas af | > MYTCoromiasien Exel 27
SS SRY ecamber 30,
Sey HC 66 Box 316

Ea Renick, W¥ 24966

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 242 of 256 PagelD #: 1281

Greenbrier Golf and Tennis Club, Inc.,
a corporation

©

CAblon tee _ (SEAL)

By:
U/ Jilean L. Justiég/President

State of leo4 ¥ NiCr 44)
55.
City/County of é, be }
1, k a. Rx ra) i Fea tel t _.. 4 Notary Public of the City/County and State aforesaid,
certify that Ji 8

n L. Justice who resident of Greenbrier Golf and Tennis Club, Inc., a
_.. Corporation, personally appeared before me this day a acknowledged the due

execution of this Agreement on behalf of the corporation. She [check one]
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 3 © day of Sz nw? . 2020.
a gta Public Vo

is personally known to me

My Commission expires: /3-90  13.-
Notary Registration Number: _

 

 

 

 

 

OFFIGIAT SEAL :
Karen Staniy : Greenbrier IA [Intellectual Assets], Inc.,
folory Porky rpo ‘
State a ned “Jee HTB a Delaware co ration
Py Corsaocre a agiras .
Decamber 3G, 2022 : ae
HC 6a box Ble i
Ranick, WY 24¢¢5 BY (SEAL)
POLE aA ey ry .
—- lean L. Justicg/7
Title: President

State of wed Vigil
ss.
City/County of ff ba, )

i, KowAett Tan ley , 8 Notary Public of the City/County and State aforesaid,
certify that Hllean L. Justice who i$ President of Greenbrier IA {Intellectual Assets], Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [check one] is personally known to me or {_] has

 

produced as identification.
Witness my hand and official stamp or seal, this 3 0 _ day of Baa » 2026.
Karu?
otary Public

My Commission expires: /3-Je - a2
Notary Registration Number:

 

OFFICIAL stat
Karen Stantay
Notery Pardie
ues At Waal ys ens :
eet Fatt) Baye
‘pote Lagt 4%, gua? 28
HG 64 box S14
Renick, WY 2acts

 

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 243 of 256 PagelD #: 1282

Greenbrier IA, Inc.,

(SEAL)

 

State of we st Vita 4 Ni a
5S.
City/County of & bo.)

AT » 4 Notary Public of the City/County and State aforesaid,
certify that Jilléan L. Justice who is Prdsident of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [[] has produced

8 identification.

Witness my hand and official stamp or seal, this 3 c day of Den ad - » 2020,
K Osis! 4is uu i an

otary Public ,

 

My Commission expires: s4- 2-4.

 

  
  

 

 

 

   

aN OF CiAL BEA
pty SURE G ay Karen Srantey
oe aes SIH
J 1i2 a4 Si at raed vie inia
3 Le; a hiy Ganmitsinn Eenves Old White Charities, Inc.,
RSS M.) ee s ap enaa a West Virginia corporation
ye ne ey © ao box ¢ =
Le Renlck. WY 24966
— By __ (SEAL)

Jillean L. Justice President

State of West: Ving ied
) ss.
}

City/County of dt [bs

1, Ka Rea sSt3 fe ..... 4 Notary Public of the City/County and State aforesaid,
certify that Jillaan L. Justice who is ‘ohids t of Old White Charities, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. She [check one] is personally known to me or [_] has produced
Senate cel as idéniYication.

Witness my hand and official stamp or seal, this_3 x, day of

 

  

My Commission expires: /2-36 - 2.
Notary Registration Number:

Sb esurDne-inicwtyS-caiatcuten Coade
OPOGIAL MEAS
Karan Stanley
Noflury Public
State of Woet Virginis
My Comnugnlen Expiiey
December 30, 2024
HO a6 Box 316
Renick. WV 24966

 

 

 

 

29
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 244 of 256 PagelD #: 1283

Southern Coal Corporation,
a Delaware corporation

2é—James C. Tusiles it
tle: President

    

(SEAL)

 

     

State of Viv. nia

‘S) _ dss.
City/County of KV Le

   

IL, [ xl i? 4. l Ue lb , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and ackriowledged the due execution of this Agreement on behalf
of the corporation. He [check one] on personally known to me or [_] has produced

as identification.

 

  
 
  

i : day of , h fi Uavis , 2020.

Witness my hand and official stamp or seal,

 

 

~ N Notary Public
My Commission expires: S-3l-ZOR .
Notary Registration Number: 75 40 799 i LESLIE ANN WELLS
| NOTARY PUBLIC
i Commonwealth of Virginia
A&G Coal Corporatibn, Registration No. 7560729
a Virginia c tioh___My Commission Expires May 31, 20.)/

 

  
 

ae

  

(SEAL)

 

State of wari iy
; ) ss.
City/County of

L elie & ke lls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and wieder the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this , tb say of ; /GNUG iy , 2020.

 

 

Notary Public
My Commission expires:,$ “Sy ~l02| ,
Notary Registration Number: 4 40/29 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
30 My Gommission Expires May 31, z0.@[

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 245 of 256 PagelD #: 1284

Bardo Mining, LLC,
a Kentucky limited liability company

(SEAL)

 

 

«

State of l }
7 J SS,
Citylcounty of Raandke 3

tleshe A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [[] has
produced as identification. —

Witness my hand and official stamp or seal, this yof_( | Ai J/AVSY __,2020.

Qn hit

 

 
 

 

 

, Notary Public
My Commission expires: $~ 3/-202/
Notary Registration Number: 7977, 47) 20
LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 2ae{

31
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 246 of 256 PagelD #: 1285

    

(SEAL)

 

N es C. Justiog It ~

Title: President

fe
State of \i vo Wie )
. I) 9 8s.
City/County of Kamae
L Leshe A. le [ fs , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and of onl Eis the due execution of this Agreement

on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this. sf thaay of dan Ua Ky , 2020.

Notary Public

 

 

  
  

My Commission expires: 9 ~ 3/- 202!
Notary Registration Number: 254 0 729

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
mission Expires May 31, 20.c4/

Sequoia Energy

 

   
 

 

 

é: President

State of Via Lh, 1g. —}
: 2 5S.
City/County of .

~ x §
1 | estie (4. Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this ay of /@ hvav - , 2020.

Notary Public

   
   

My Commission expires:_4 —9/— jot /

 

 

7 . 2 Jac
Notary Registration Number: 75 yA JA9_ LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
32 My Commission Expires May 31, 20 ERY

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 247 of 256 PagelD #: 1286

Infinity Energy, LLC,
a Kentucky limited liability company

 

State of Nvginia
} ss.

City/County of Kena ke

   

fA / of

i Lesite 4 Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Infinity Energy, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. He [check one] | is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this S(t tay of / Afar , 2020.

Notary Public

My Commission expires:_5 ~ 3/202 |
Notary Registration Number: 70% 77.29

 

LESLIE ANN WELLS ]

NOTARY PUBLIC
Commonwealth of Virginia |
Registration No. 7560729
My Commission Expires May 34, 20024 |

 

33
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 248 of 256 PagelD #: 1287

Cane Patch Mining Company, Inc.,

 

 

 

(SEAL)
State of Nirginia >
1, l: esire A ie IB , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IM who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

 

 

 

en,
Witness my hand and official stamp or seal, this ZiPeay of 5 ea 2020.
Bali Or Uhl
Notary Public
My Commission expires: 7-2 /-20.2/ |
Notary Registration Number: 763.2729 oF Re SUBLIC.

Commonwealth of Virginia

. Registration No, 7560729
Meg-Lynn Land Compeny, Wage ommission Expires May 31, 20.2)
a Virginia pration a

      

        
 

suteof ivainia _)

\ qT) , , 28s.
City/County of =

   

COMES

   

. /) > /i
1, L esiie / 7. WU KLIS , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_| has
produced as identification.

Witness my hand and official stamp or seal, this ay of la ; va ty , 2020.

be, Maw Ly pita?

Notary Public

7

My Commission expires: § 3/2 ¢A/

Notary Registration Number:_77 60729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
34 My Commission Expires May 31, 20e2}

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 249 of 256 PagelD #: 1288

Premium Coal Company, Incorporated,

   

 

     

a Tenn ration
(SEAL)
itle: President
State of \ica WIG )
City/County x HAV ake _
1 Leste A. Welle , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one} Gs personally known to me or ["] has
produced as identification

 
 

Witness my hand and official stamp or seal, this

 
   

Notary Public

My Commission expires:_5 —3/- 202/
Notary Registration Number: 757 4 129

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 20221

 

‘temper

35

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 250 of 256 PagelD #: 1289

Baden Reclamation Company,
a Virginia corporation

   

(SEAL)

 

Title: President

  

City/County of Af AnWA i

1 leche f Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and ackpowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this

 

 

 

Notary Public

 

My Commission expires:.4 -3 (—202/

Notary Registration Number: 25% 07.29 LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia

5 Min Registration No, 7860729
Nine Mile ing, i > My Commissian Expires May 31, 202r

wees

a Virginia c
we Cine LEE em,

Name; James. ie

Title: President

 

 

 

Lf eSfie 4. hells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Nine Mile Mining, Inc. a Virginia corporation,
personally appeared before me this day and eee the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [-] has produced

as identification.

Witness my hand and official stamp or seal, this Z(baey of  Januayy , 2020.

Notary Public

 

My Commission expires: AS P27 $-3/-2 }
Notary Registration Number:_7¢7, 799

 

LESLIEANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
36 My Commission Expires May 31, 208¢/

 

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 251 of 256 PagelID #: 1290

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
if Mime

   

Tithe: Member

By (SEAL)
Name: James C. Justice, U1]
Title: Member

State of nist Vangel
5S,
City/County of £ he )

i, Ke Rew tan fer j_... @ Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a! Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement an behalf’
of the limited liability company. He [check nel personally known to me or [] has produced

as identification,

Witness my hand and official stamp or seal, this 3 © day of

 

 

  

My Commission expires:_?3- 4c - 33,
Notary Registration Number:

 

ake Pons
ctr OFFICIAL SEAL j
eo Phy Karen Stanley
iS7Lt, & sh Notary Public
4% > yas Siste of Wes Virginia;
e tieg My Commission Excirag |

we 2 Sopp # December 30, 2022
Sey HC 6 Box 316

Renick, WY 24966

 

37
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 252 of 256 PagelD #: 1291

Staeof

) 5s.

City/County of )
I

certify that James C. Justice, II who is a Me!

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, Il
Title: Member

By: (SEAL)
Name: Jillean L. Justice

   

: Member

, a Notary Public of the City/County and State aforesaid,
ber of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or {_] has produced

 

My Commission expires:
Notary Registration Number:

as identification.
Witness my hand and official stamp or seal, this day of

2020.

 

 

Notary Public

37
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 253 of 256 PagelD #: 1292

State of esi Viagiaica.
)ss.
City/County of Pt kz )

L Karen eSfuntle y a Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She Jcheck nel is personally known to me or [[] has produced
‘ watery: = as identification.

' Jee, WHRRSY bt Helt and brricial stamp or seal, this ¢s day of Nan). , 2020.

a
| State of West Virgie ;
2 My Cuanmission expires |

ros
A - f Qseanvhar 40, 2022
a of HG 64 Box 516 = 2. Gu ’
mera Renick, WV 24966 lotary Public a

My Commission expires: /2-~ 23 0 - 3.2.

   
 
 

 

 

Notary Registration Number:
State of 3
8S,
City/County of
I . 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or [[] has produced
ee -.....,, 48 identification.

Witness my hand and official stamp or seal, this day of. = , 2020.

 

Notary Public

 

My Commission expires:
Notary Registration Number:

38
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 254 of 256 PagelD #: 1293

State of )

) ss.

City/County of i)

I, , 4 Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] [[] is personally known to me or (] has produced

 

 

 

 
  
 

as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:
State of \/\ V1 y
i) , _ ) 88.
City/County of Koo le

 

{

1 leslie A We li S , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledgéd the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_| has produced

as identification.

Witness my hand and official stamp or seal, this 4 y of —” lan ude sf , 2020.

 

 

 

Notary Public
My Commission expires: - 3/- 262.
Notary Registration Number: 2 Z0729 i
LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31,20c2/

 

38
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 255 of 256 PagelD #: 1294

Virginia Fuel Corporation,
a Delaware corporation

   

(SEAL)

 

 
 

itle: President

State of Vivainta )
Wp +d 88.
City/County of Ke awe
tieshe A. Wells, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [I who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and ie eee the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or has produced
as identification.

Witness my hand and official stamp or seal, thi day of . lan a vy , 2020.
y value, Qnrhe beth?

 

 

 

 

Notary Public
My Commission expires:.5 —3/- 5202.( LESLIE ANN WELLS
Notary Registration Number: 4S 40729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

Kentucky Fuel CorporutionY Comission Expires May 31, 2022)
ws prporation

      
 
 

 

ef James C. Justigg Ht

ifle: President

  

  
 
 
 
 

) ss,

City/County of rane |

I, l esle 4 bbe i / S , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] i personally known to me or [_] has produced

ee _ as identification.
ay of *; lan UAK , 2020.

 

Witness my hand and official stamp or seal, this

   
   

 

Notary Public
My Commission expires: 4 ~3/- 202/ OTA ae SUSU.
Hlotaty Megrabot Number: 2520/47 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20-%/ a

 

 

39

 

 
Case 5:21-cv-00320 Document 49-16 Filed 07/14/21 Page 256 of 256 PagelD #: 1295

(SEAL)

 

 

; ; WgseeT ST
Title: President

 

I, ra eslre 4. i: elke , a Notary Public of the City/County and State aforesaid,
certify thal” James C. Justice, I who is President of National Resources Inc., a West Virginia corporation
personally appeared before me this day and ac Gwledged the due execution of this Agrerpent on behalf
of the corporation. He [check one] is personally known to me or has produced

as identification.

Witness my ‘hand and official stamp or seal, this [ tbsay of 5 lone Cay , 2020.

 

 

 

Notary Public
My Commission expires; 5 ~3/— Ont
Notary Registration Number: _2¢ Z0 7A? LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202/

 

40
